Exhibit 10.1

 

 

364-DAY BRIDGE TERM LOAN AGREEMENT

 

dated as of

January 15, 2015

 

by and among

 

WASHINGTON PRIME GROUP, L.P.

 

THE INSTITUTIONS FROM TIME TO TIME

PARTY HERETO AS LENDERS

 

and

 

CITIBANK, N.A., AS ADMINISTRATIVE AGENT

 

and

 

CITIGROUP GLOBAL MARKETS INC.

AS LEAD ARRANGER

 

and

 

JPMORGAN CHASE BANK, N.A., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

MUFG UNION BANK, N.A., PNC CAPITAL MARKETS LLC, RBS SECURITIES INC.,

U.S. BANK NATIONAL ASSOCIATION and SUNTRUST BANK

AS JOINT LEAD ARRANGERS

 

and

 

CITIGROUP GLOBAL MARKETS INC.,

JPMORGAN CHASE BANK, N.A.,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and

RBS SECURITIES INC.,

AS JOINT BOOKRUNNERS

 

and

 

JPMORGAN CHASE BANK, N.A., THE ROYAL BANK OF SCOTLAND PLC and

BANK OF AMERICA, N.A.

AS CO-SYNDICATION AGENTS

 

and

 

PNC BANK, NATIONAL ASSOCIATION, U.S. BANK NATIONAL ASSOCIATION,

MUFG UNION BANK, N.A., SUNTRUST BANK and COMPASS BANK

AS CO-DOCUMENTATION AGENTS

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I DEFINITIONS

1

 

 

1.1

Certain Defined Terms

1

1.2

Computation of Time Periods

30

1.3

Accounting Terms

30

1.4

Other Terms

30

 

 

 

ARTICLE II AMOUNTS AND TERMS OF LOANS

30

 

 

2.1

Loans

30

2.2

[Reserved]

32

2.3

Use of Proceeds of Loans

32

2.4

Maturity Date

32

2.5

Authorized Agents

32

 

 

 

ARTICLE III [RESERVED]

33

 

 

ARTICLE IV PAYMENTS AND PREPAYMENTS

33

 

 

4.1

Prepayments

33

4.2

Payments

35

4.3

Promise to Repay; Evidence of Indebtedness

37

 

 

 

ARTICLE V INTEREST AND FEES

38

 

 

5.1

Interest on the Loans and other Obligations

38

5.2

Special Provisions Governing Eurodollar Rate Loans

41

5.3

Fees

43

 

 

 

ARTICLE VI CONDITIONS TO LOANS

 44

 

 

6.1

Conditions Precedent to Closing Date

44

 

 

 

ARTICLE VII REPRESENTATIONS AND WARRANTIES

45

 

 

7.1

Representations and Warranties of the Borrower

45

 

 

 

ARTICLE VIII REPORTING COVENANTS

54

 

 

8.1

Borrower Accounting Practices

54

8.2

Financial Reports

54

8.3

Events of Default

57

8.4

Lawsuits

58

8.5

ERISA Notices

58

8.6

Environmental Notices

59

8.7

Labor Matters

60

8.8

Notices of Asset Sales and/or Acquisitions

60

 

i

--------------------------------------------------------------------------------


 

8.9

Tenant Notifications

60

8.10

Other Reports

60

8.11

Other Information

61

 

 

 

ARTICLE IX AFFIRMATIVE COVENANTS

61

 

 

9.1

Existence, Etc.

61

9.2

Powers; Conduct of Business

61

9.3

Compliance with Laws, Etc.

61

9.4

Payment of Taxes and Claims

62

9.5

Insurance

62

9.6

Inspection of Property; Books and Records; Discussions

62

9.7

ERISA Compliance

62

9.8

Maintenance of Property

62

9.9

Company Status

63

9.10

Ownership of Projects, Minority Holdings and Property

63

9.11

Lender Consents

63

 

 

 

ARTICLE X NEGATIVE COVENANTS

63

 

 

10.1

Indebtedness

63

10.2

Sales of Assets

65

10.3

Liens

65

10.4

Investments

65

10.5

Conduct of Business

65

10.6

Transactions with Partners and Affiliates

66

10.7

Restriction on Fundamental Changes

66

10.8

Use of Proceeds; Margin Regulations; Securities Laws

66

10.9

ERISA

66

10.10

Organizational Documents

67

10.11

Fiscal Year

67

10.12

Other Financial Covenants

67

10.13

Pro Forma Adjustments

67

 

 

 

ARTICLE XI EVENTS OF DEFAULT; RIGHTS AND REMEDIES

69

 

 

11.1

Events of Default

69

11.2

Rights and Remedies

73

 

 

 

ARTICLE XII THE AGENTS

74

 

 

12.1

Appointment

74

12.2

Nature of Duties

74

12.3

Right to Request Instructions

76

12.4

Reliance

76

 

ii

--------------------------------------------------------------------------------


 

12.5

Indemnification

76

12.6

Agents Individually

77

12.7

Successor Agents

77

12.8

Relations Among the Lenders

77

12.9

Sub-Agents

78

12.10

Independent Credit Decisions

78

 

 

 

ARTICLE XIII YIELD PROTECTION

78

 

 

13.1

Taxes

78

13.2

Increased Capital

82

13.3

Changes; Legal Restrictions

83

13.4

Replacement of Certain Lenders

83

13.5

No Duplication

84

 

 

 

ARTICLE XIV MISCELLANEOUS

84

 

 

14.1

Assignments and Participations

84

14.2

Expenses

88

14.3

Indemnity

89

14.4

Change in Accounting Principles

90

14.5

Setoff

90

14.6

Ratable Sharing

90

14.7

Amendments and Waivers

91

14.8

Notices

93

14.9

Survival of Warranties and Agreements

95

14.10

Failure or Indulgence Not Waiver; Remedies Cumulative

95

14.11

Marshalling; Payments Set Aside

95

14.12

Severability

95

14.13

Headings

95

14.14

Governing Law

96

14.15

Limitation of Liability

96

14.16

Successors and Assigns

96

14.17

Certain Consents and Waivers of the Borrower

96

14.18

Counterparts; Effectiveness; Inconsistencies; Electronic Execution

98

14.19

Limitation on Agreements

99

14.20

Confidentiality

99

14.21

Disclaimers

100

14.22

[Reserved]

100

14.23

Interest Rate Limitation

100

14.24

USA Patriot Act

100

14.25

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

100

 

iii

--------------------------------------------------------------------------------


 

14.26

Entire Agreement

101

 

iv

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS AND SCHEDULES

 

Exhibit A —

 

Form of Assignment and Acceptance

Exhibit B —

 

Form of Promissory Note

Exhibit C —

 

Form of Notice of Borrowing

Exhibit D —

 

Form of Notice of Conversion/Continuation

Exhibit E —

 

List of Closing Documents

Exhibit F —

 

Form of Officer’s Certificate to Accompany Reports

Exhibit G —

 

Sample Calculations of Financial Covenants

Exhibit H-1 —

 

Form of U.S. Tax Compliance Certificate

Exhibit H-2 —

 

Form of U.S. Tax Compliance Certificate

Exhibit H-3 —

 

Form of U.S. Tax Compliance Certificate

Exhibit H-4 —

 

Form of U.S. Tax Compliance Certificate

Exhibit I —

 

Form of Solvency Certificate

 

 

 

Schedule 1.1 —

 

Allocations

Schedule 1.1.4 —

 

Permitted Securities Options

Schedule 1.1.4-B

 

Scheduled Glimcher Indebtedness

Schedule 1.1.5 —

 

Certain Agreements Restricting Liens

Schedule 7.1-A —

 

Schedule of Organizational Documents

Schedule 7.1-C —

 

Corporate Structure; Outstanding Capital Stock and Partnership Interests;
Partnership Agreement

Schedule 7.1-H —

 

Indebtedness for Borrowed Money; Contingent Obligations

Schedule 7.1-I —

 

Pending Actions

Schedule 7.1-P —

 

Existing Environmental Matters

Schedule 7.1-Q —

 

ERISA Matters

Schedule 7.1-T —

 

Insurance Policies

 

v

--------------------------------------------------------------------------------


 

364-DAY BRIDGE TERM LOAN AGREEMENT

 

This 364-Day Bridge Term Loan Agreement, dated as of January 15, 2015 (as
amended, restated, modified or supplemented from time to time, the “Agreement”),
is entered into among WASHINGTON PRIME GROUP, L.P., the institutions from time
to time a party hereto as Lenders, whether by execution of this Agreement or an
Assignment and Acceptance, the institutions from time to time a party hereto as
Agents, whether by execution of this Agreement or an Assignment and Acceptance,
and CITIBANK, N.A., as Administrative Agent, CITIGROUP GLOBAL MARKETS INC., as
Lead Arranger,, the financial institutions listed on the cover page to this
Agreement as “Joint Lead Arrangers”, as joint lead arrangers, the financial
institutions listed on the cover page to this Agreement as “Joint Bookrunners”,
as joint bookrunners, the financial institutions listed on the cover page to
this Agreement as “Co-Syndication Agents”, as co-syndication agents and the
financial institutions listed on the cover page to this Agreement as
“Co-Documentation Agents”, as co-documentation agents.

 

R E C I T A L S

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders wish to enter
into this Agreement to set forth the terms of the bridge term loan facility to
be made available to the Borrower;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

1.1          Certain Defined Terms.  The following terms used in this Agreement
shall have the following meanings, applicable both to the singular and the
plural forms of the terms defined:

 

“Acquired Business” means Glimcher Realty Trust.

 

“Acquisition” means the acquisition, directly or indirectly, of all the
outstanding common equity interests of the Acquired Business pursuant to the
Merger Agreement.

 

“Administrative Agent” is Citibank and each successor Administrative Agent
appointed pursuant to the terms of Article XII of this Agreement.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate,” as applied to any Person, means any other Person that directly or
indirectly controls, is controlled by, or is under common control with, that
Person.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as applied to any Person, means the possession, directly or indirectly,
of the power to vote fifteen percent (15.0%) or more of the

 

--------------------------------------------------------------------------------


 

equity Securities having voting power for the election of directors of such
Person or otherwise to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting equity
Securities or by contract or otherwise.  For the avoidance of doubt, Simon
Property Group, L.P., a Delaware limited partnership (“SPG”), shall not be
considered an Affiliate of the Borrower by virtue of its performance of the
management services to be performed by SPG on behalf of the Borrower and its
Subsidiaries as described in the Registration Statement.

 

“Agent” means Citibank in its capacity as Administrative Agent, , the Arrangers,
the Co-Documentation Agents and the Co-Syndication Agents, and each successor
agent appointed pursuant to the terms of Article XII of this Agreement.

 

“Agent Party” is defined in Section 14.8(d)(ii).

 

“Agreement” is defined in the preamble hereto.

 

“Annual Compliance Certificate” is defined in Section 8.2(b)(iii).

 

“Annual EBITDA” means, with respect to any Project or Minority Holding, as of
the first day of each fiscal quarter for the immediately preceding consecutive
four fiscal quarters, an amount equal to (i) total revenues relating to such
Project or Minority Holding for such period, less (ii) total operating expenses
relating to such Project or Minority Holding for such period (it being
understood that the foregoing calculation shall exclude non-cash charges as
determined in accordance with GAAP).  Each of the foregoing amounts shall be
determined by reference to the Borrower’s Statement of Operations for the
applicable periods.  An example of the foregoing calculation is set forth on
Exhibit G hereto.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended.

 

“Applicable Lending Office” means, with respect to a particular Lender, (i) its
Eurodollar Lending Office in respect of provisions relating to Eurodollar Rate
Loans and (ii) its Domestic Lending Office in respect of provisions relating to
Base Rate Loans.

 

“Applicable Margin” means the respective percentages per annum determined, at
any time, based on the range into which Borrower’s Credit Rating then falls, in
accordance with the table below.  A change (if any) in the Applicable Margin
shall be effective immediately as of the date on which any of the rating
agencies announces a change in the Borrower’s Credit Rating or the date on which
the Borrower no longer has a Credit Rating from one (1) of the rating agencies
or the date on which the Borrower has a Credit Rating from a rating agency that
had not provided a Credit Rating for the Borrower on the day immediately
preceding such date, whichever is applicable.  If at any time the Borrower has
two (2) Credit Ratings, the Applicable Margin shall be the rate per annum
applicable to the highest Credit Rating; provided that if the highest Credit
Rating and the lowest Credit Rating are more than one ratings category apart,
the Applicable Margin shall be the rate per annum applicable to the Credit
Rating that is one ratings category below the highest Credit Rating.  If at any
time the Borrower has three (3) Credit Ratings, and such Credit Ratings are
split, then:  (A) if the difference between the highest and the lowest such
Credit Ratings is one ratings category (e.g. Baa2 by Moody’s and BBB- by S&P or
Fitch), the Applicable Margin shall be the rate per annum that would be
applicable if the highest of the Credit Ratings

 

2

--------------------------------------------------------------------------------


 

were used; and (B) if the difference between such Credit Ratings is two ratings
categories (e.g. Baa1 by Moody’s and BBB- by S&P or Fitch) or more, the
Applicable Margin shall be the rate per annum that would be applicable if the
average of the two (2) highest Credit Ratings were used, provided that if such
average is not a recognized rating category, then the Applicable Margin shall be
the rate per annum that would be applicable if the second highest Credit Rating
of the three were used.  If at any time the Borrower has only one Credit Rating
(and such Credit Rating is from Moody’s or S&P), the Applicable Margin shall be
the rate per annum applicable to such Credit Rating.  If the Borrower does not
have a Credit Rating from either Moody’s or S&P, the Applicable Margin shall be
the rate per annum applicable to a Credit Rating of “<BBB-/Baa3” in the table
below:

 

 

 

Applicable Margin for Eurodollar Rate Loans (bps)

 

Credit Rating

 

On the Closing Date

 

180 days after the
Closing Date

 

270 days after the
Closing Date

 

> A-/A3

 

90

 

115

 

140

 

BBB+/Baa1

 

105

 

130

 

155

 

BBB/Baa2

 

115

 

140

 

165

 

BBB-/Baa3

 

145

 

170

 

195

 

< BBB-/Baa3

 

190

 

215

 

240

 

 

 

 

Applicable Margin for Base Rate Loans (bps)

 

Credit Rating

 

On the Closing Date

 

180 days after the
Closing Date

 

270 days after the
Closing Date

 

> A-/A3

 

0

 

15

 

40

 

BBB+/Baa1

 

5

 

30

 

55

 

BBB/Baa2

 

15

 

40

 

65

 

BBB-/Baa3

 

45

 

70

 

95

 

< BBB-/Baa3

 

90

 

115

 

140

 

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Arrangers” means the Lead Arranger and each Joint Lead Arranger.

 

“Assignment and Acceptance” means an Assignment and Acceptance in substantially
the form of Exhibit A attached hereto and made a part hereof (with blanks
appropriately completed) delivered to the Administrative Agent in connection
with an assignment of a Lender’s interest under this Agreement, in accordance
with the provisions of Section 14.1.

 

3

--------------------------------------------------------------------------------


 

“Authorized Financial Officer” means a chief executive officer, chief financial
officer, chief accounting officer, treasurer or other qualified senior officer
acceptable to the Administrative Agent.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate” means, for any day, a fluctuating interest rate per annum as shall
be in effect from time to time, which rate per annum shall at all times be equal
to the highest of:

 

(i)            the rate of interest announced publicly by the Administrative
Agent from time to time, as the Administrative Agent’s prime rate;

 

(ii)           the sum of (A) one-half of one percent (0.50%) per annum plus
(B) the Federal Funds Rate in effect from time to time during such period; and

 

(iii)          the sum of (A) the one-month Eurodollar Rate in effect on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus (B) one percent (1%) per annum.

 

“Base Rate Loan” means (i) a Loan which bears interest at a rate determined by
reference to the Base Rate and the Applicable Margin as provided in
Section 5.1(a) or (ii) an overdue amount which was a Base Rate Loan immediately
before it became due.

 

“Borrower” means Washington Prime Group, L.P., an Indiana limited partnership.

 

“Borrower Partnership Agreement” means the Limited Partnership Agreement of the
Borrower dated as of January 17, 2014 as such agreement may be amended,
restated, modified or supplemented from time to time with the consent of the
Administrative Agent or as permitted under Section 10.10.

 

“Borrowing” means Loans made on the same date.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; and when used in connection with a Eurodollar Rate Loan, the term
“Business Day” shall also exclude any day on which banks are not open for
general business in London.

 

4

--------------------------------------------------------------------------------


 

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether payable in cash or other property or accrued as a liability (but
without duplication)) during such period that, in conformity with GAAP, are
required to be included in or reflected by the Company’s, the Borrower’s or any
of their Subsidiaries’ fixed asset accounts as reflected in any of their
respective balance sheets; provided, however, (i) Capital Expenditures shall
include, whether or not such a designation would be in conformity with GAAP,
(a) that portion of Capital Leases which is capitalized on the consolidated
balance sheet of the Company, the Borrower and their Subsidiaries and
(b) expenditures for Equipment which is purchased simultaneously with the
trade-in of existing Equipment owned by the General Partner, the Borrower or any
of their Subsidiaries, to the extent the gross purchase price of the purchased
Equipment exceeds the book value of the Equipment being traded in at such time;
and (ii) Capital Expenditures shall exclude, whether or not such a designation
would be in conformity with GAAP, expenditures made in connection with the
restoration of Property, to the extent reimbursed or financed from insurance or
condemnation proceeds.

 

“Capital Lease” means any lease of any property (whether real, personal or
mixed) by a Person as lessee which, in conformity with GAAP, is accounted for as
a capital lease on the balance sheet of that Person.

 

“Capitalization Rate” means (a) 7.25% per annum for malls and other Properties
and (b) 6.75% per annum for strip centers.

 

“Capitalization Value” means the sum of (i) Mall EBITDA capitalized at the
applicable Capitalization Rate, and (ii) Strip Center EBITDA capitalized at the
applicable Capitalization Rate, and (iii) Cash and Cash Equivalents, and
(iv) Construction Asset Cost, and (v) undeveloped land, valued, in accordance
with GAAP, at the lower of cost and market value, and (vi) the Borrower’s
economic interest in mortgage notes, valued, in accordance with GAAP, at the
lower of cost and market value, provided, however, that any mortgage notes that
are more than sixty (60) days past due, shall not be included in this clause
(vi), and (vii) Investments in publicly traded Securities, valued at Borrower’s
book value determined in accordance with GAAP, and (viii) Investments in
non-publicly traded Securities, valued at Borrower’s book value determined in
accordance with GAAP, provided, however, that in no event shall (x) the
aggregate value of such Investments in non-publicly traded Securities included
in Capitalization Value exceed ten percent (10%) of Capitalization Value in the
aggregate, (y) the aggregate value attributable to undeveloped land included in
Capitalization Value exceed five percent (5%) of Capitalization Value in the
aggregate or (z) the aggregate value attributed to undeveloped land, non-retail
Properties, mortgage notes, Construction Asset Cost and Limited Minority
Holdings included in Capitalization Value exceed thirty percent (30%) of
Capitalization Value in the aggregate.

 

“Capital Stock” means, with respect to any Person, any capital stock of such
Person (if a corporation), and all equivalent ownership interests in such Person
(other than a corporation), regardless of class or designation, and all
warrants, options, purchase rights, conversion or exchange rights, voting
rights, calls or claims of any character with respect thereto.

 

“Cash and Cash Equivalents” means (i) cash, (ii) marketable direct obligations
issued or unconditionally guaranteed by the United States government and backed
by the full faith and credit of the United States government; and (iii) domestic
and Eurodollar certificates of

 

5

--------------------------------------------------------------------------------


 

deposit and time deposits, bankers’ acceptances and certificates of deposit
issued by any commercial bank organized under the laws of the United States, any
state thereof, or the District of Columbia, any foreign bank, or its branches or
agencies, which, at the time of acquisition, are rated A-1 (or better) by S&P or
P-1 (or better) by Moody’s; provided that the maturities of such Cash and Cash
Equivalents shall not exceed one year.

 

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., any amendments thereto, any
successor statutes, and any regulations or guidance having the force of law
promulgated thereunder.

 

“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following:  (a) the adoption of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender (or, for purposes of Section 13.2, by any lending
office of such Lender or by such Lender’s holding company, if any) with any
request, guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement; provided
that, notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall be deemed to be a “Change in Law,”
regardless of the date enacted, adopted, promulgated, implemented or issued by
the applicable Governmental Authority or other body, agency or authority having
jurisdiction; provided, however, that if the applicable Lender shall have
implemented changes prior to the date hereof in response to any such requests,
rules, guidelines or directives, then the same shall not be deemed to be a
Change in Law with respect to such Lender.

 

“Charges” is defined in Section 14.23.

 

“Citibank” means Citibank, N.A.

 

“Claim” means any claim or demand, by any Person, of whatsoever kind or nature
for any alleged Liabilities and Costs, whether based in contract, tort, implied
or express warranty, strict liability, criminal or civil statute, Permit,
ordinance or regulation, common law or otherwise.

 

“Closing Date” means January 15, 2015.

 

“Co-Documentation Agents” means the financial institutions listed on the cover
page to this Agreement as “Co-Documentation Agents.”

 

“Co-Syndication Agents” means the financial institutions listed on the cover
page to this Agreement as “Co-Syndication Agents.”

 

“Combined Debt Service” means, for any period, the sum of (i) regularly
scheduled payments of principal and interest (net of amounts payable to the
Consolidated Businesses in regard thereto under Interest Rate Hedges) of the
Consolidated Businesses paid and/or accrued

 

6

--------------------------------------------------------------------------------


 

during such period and (ii) the portion of the regularly scheduled payments of
principal and interest of Minority Holdings allocable to the Borrower in
accordance with GAAP, paid during such period, in each case including
participating interest expense and excluding balloon payments of principal and
extraordinary interest payments and net of amortization of deferred costs
associated with new financings or refinancings of existing Indebtedness.

 

“Combined EBITDA” means the sum of (i) 100% of the Annual EBITDA from the
General Partner and the Borrower, and the Borrower’s pro rata share of the
Annual EBITDA from the other Consolidated Businesses; and (ii) the portion of
the Annual EBITDA of the Minority Holdings allocable to the Borrower in
accordance with GAAP; and (iii) 100% of the actual Annual EBITDA from third
party property and asset management; provided, however that the Borrower’s share
of the Annual EBITDA from unaffiliated third party property and asset management
shall in no event constitute in excess of five percent (5%) of Combined EBITDA;
provided, however, that for purposes of determining Capitalization Value and
Unencumbered Capitalization Value (but for no other purposes hereunder), Annual
EBITDA of less than zero with respect to any individual Property shall be
disregarded.  Combined EBITDA shall exclude the effect of non-recurring
extraordinary items or asset sales or write-ups or forgiveness of indebtedness
(both gains and losses) and impairment charges, and costs and expenses incurred
during such period with respect to acquisitions or mergers consummated during
such period.  Combined EBITDA also shall exclude dividends, distributions and
other payments from Securities.  For purposes of newly opened Projects the costs
of which are no longer capitalized as construction in progress, the Annual
EBITDA shall be based upon twelve-month projections, until such time as actual
performance data for a twelve-month period is available.

 

“Combined Equity Value” means Capitalization Value minus Total Adjusted
Outstanding Indebtedness.

 

“Commission” means the Securities and Exchange Commission and any Person
succeeding to the functions thereof.

 

“Commitment” means, with respect to any Lender, the commitment of such Lender to
make Loans hereunder.  The initial amount of each Lender’s Commitment is set
forth on Schedule 1.1.  The initial aggregate amount of the Lenders’ Commitments
is $1,250,000,000.

 

“Commitment Letter” means that certain commitment letter, dated as of
September 16, 2014, by and among the Company, the Lead Arranger and Citibank, as
amended and restated by that certain commitment letter, dated as of
September 23, 2014,  by and among the Company, the Lead Arranger and Citibank,
as supplemented by that Joinder Agreement to Commitment Letter and Joint Fee
Letter, dated as of October 6, 2014, by and among the Company, the Lead
Arranger, Citibank and the other parties thereto and as amended, restated,
modified or supplemented from time to time.

 

“Communications” is defined in Section 14.8(d).

 

“Company” means Washington Prime Group Inc., an Indiana corporation.

 

“Compliance Certificate” is defined in Section 8.2(b).

 

7

--------------------------------------------------------------------------------


 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” means consolidated, in accordance with GAAP.

 

“Consolidated Businesses” means the General Partner, the Borrower and their
wholly-owned Subsidiaries.

 

“Construction Asset Cost” means, with respect to Property on which construction
or redevelopment of Improvements has commenced but has not yet been completed
(as such completion shall be evidenced by such Property being opened for
business to the general public), the aggregate sums expended on the construction
or redevelopment of such Improvements (including land acquisition costs).

 

“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, radioactive materials, asbestos (in any form or condition),
polychlorinated biphenyls (PCBs), or any constituent of any such substance or
waste, and includes, but is not limited to, these terms as defined in federal,
state or local laws or regulations; provided, however, that “Contaminant” shall
not include the foregoing items to the extent (i) the same exists on the
applicable Property in negligible amounts and are stored and used in accordance
with all Environmental, Health or Safety Requirements of Law or (ii) are used in
connection with a tire or battery retail store provided the same are stored,
sold and used in accordance with all Environmental, Health or Safety
Requirements of Law.

 

“Contingent Obligation” as to any Person means, without duplication, (i) any
contingent obligation of such Person required to be shown on such Person’s
balance sheet in accordance with GAAP, and (ii) any obligation required to be
disclosed in the footnotes to such Person’s financial statements in accordance
with GAAP, guaranteeing partially or in whole any non-recourse Indebtedness,
lease, dividend or other obligation, exclusive of contractual indemnities
(including, without limitation, any indemnity or price-adjustment provision
relating to the purchase or sale of securities or other assets) and guarantees
of non-monetary obligations (other than guarantees of completion and
environmental indemnities given in conjunction with a mortgage financing) which
have not yet been called on or quantified, of such Person or of any other
Person.  The amount of any Contingent Obligation described in clause (ii) shall
be deemed to be (a) with respect to a guaranty of interest or interest and
principal, or operating income guaranty, the sum of all payments required to be
made thereunder (which in the case of an operating income guaranty shall be
deemed to be equal to the debt service for the note secured thereby), calculated
at the interest rate applicable to such Indebtedness, through (i) in the case of
an interest or interest and principal guaranty, the stated date of maturity of
the obligation (and commencing on the date interest could first be payable
thereunder), or (ii) in the case of an operating income guaranty, the date
through which such guaranty will remain in effect, and (b) with respect to all
guarantees not covered by the preceding clause (a) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
guaranty is made or, if not stated or determinable, the maximum reasonably
anticipated liability in respect thereof (assuming such Person is required to
perform thereunder) as recorded on the balance sheet and on the footnotes to the
most recent

 

8

--------------------------------------------------------------------------------


 

financial statements of the applicable Borrower required to be delivered
pursuant hereto.  Notwithstanding anything contained herein to the contrary,
guarantees of completion and environmental indemnities shall not be deemed to be
Contingent Obligations unless and until a claim for payment has been made
thereunder, at which time any such guaranty of completion or environmental
indemnity shall be deemed to be a Contingent Obligation in an amount equal to
any such claim.  Subject to the preceding sentence, (i) in the case of a joint
and several guaranty given by such Person and another Person (but only to the
extent such guaranty is recourse, directly or indirectly to the applicable
Borrower), the amount of the guaranty shall be deemed to be 100% thereof unless
and only to the extent that (X) such other Person has delivered Cash and Cash
Equivalents to secure all or any part of such Person’s guaranteed obligations or
(Y) such other Person holds an Investment Grade Credit Rating from either
Moody’s or S&P, in which case the amount of the guaranty shall be deemed to be
equal to such Person’s pro rata share thereof, as reasonably determined by
Borrower, and (ii) in the case of a guaranty, (whether or not joint and several)
of an obligation otherwise constituting Indebtedness of such Person, the amount
of such guaranty shall be deemed to be only that amount in excess of the amount
of the obligation constituting Indebtedness of such Person.  Notwithstanding
anything contained herein to the contrary, “Contingent Obligations” shall not be
deemed to include guarantees of loan commitments or of construction loans to the
extent the same have not been drawn.

 

“Contractual Obligation,” as applied to any Person, means any provision of any
Securities issued by that Person or any indenture, mortgage, deed of trust,
security agreement, pledge agreement, guaranty, contract, undertaking, agreement
or instrument to which that Person is a party or by which it or any of its
properties is bound, or to which it or any of its properties is subject.

 

“Credit Extension” is defined in Section 5.2(e)(iv).

 

“Credit Party” means the Administrative Agent or any other Lender.

 

“Credit Rating” means the publicly announced senior unsecured credit rating (or,
prior to the availability of a senior unsecured credit rating, the corporate
credit rating) of a Person given by Moody’s, S&P or Fitch.

 

“Cure Loans” is defined in Section 4.2(b)(v)(C).

 

“Customary Non-Recourse Carve-Outs” means fraud, misrepresentation,
misapplication of cash, waste, environmental claims and liabilities and other
circumstances customarily excluded by institutional lenders from exculpation
provisions and/or included in separate indemnification agreements.

 

“Customary Permitted Liens” means

 

(i)            Liens (other than Environmental Liens and Liens in favor of the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or which are being contested in good faith by
appropriate proceedings in accordance with Section 9.4 and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;

 

9

--------------------------------------------------------------------------------


 

(ii)           statutory Liens of landlords against any Property of the Borrower
or any of its Subsidiaries and Liens against any Property of the Borrower or any
of its Subsidiaries in favor of suppliers, mechanics, carriers, materialmen,
warehousemen or workmen and other Liens against any Property of the Borrower or
any of its Subsidiaries imposed by law created in the ordinary course of
business for amounts which, if not resolved in favor of the Borrower or such
Subsidiary, could not result in a Material Adverse Effect;

 

(iii)          Liens (other than any Lien in favor of the PBGC) incurred or
deposits made in the ordinary course of business in connection with worker’s
compensation, unemployment insurance or other types of social security benefits
or to secure the performance of bids, tenders, sales, contracts (other than for
the repayment of borrowed money), surety, appeal and performance bonds; provided
that (A) all such Liens do not in the aggregate materially detract from the
value of the Borrower’s or such Subsidiary’s assets or Property or materially
impair the use thereof in the operation of their respective businesses, and
(B) all Liens of attachment or judgment and Liens securing bonds to stay
judgments or in connection with appeals do not secure at any time an aggregate
amount of recourse Indebtedness exceeding $25,000,000; and

 

(iv)          Liens against any Property of the Borrower or any Subsidiary of
the Borrower arising with respect to zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building restrictions
and other similar charges or encumbrances on the use of Real Property which do
not interfere with the ordinary conduct of the business of the Borrower or any
of its Subsidiaries to the extent it could not result in a Material Adverse
Effect.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) [Reserved] or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, or, in the case of clause (iii) above, such Lender
notifies the Administrative Agent in writing that such failure is the result of
such Lender’s good faith dispute with the amount of such payment (specifically
identified), (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent or the Borrower, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations to fund prospective Loans under this
Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance reasonably satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or

 

10

--------------------------------------------------------------------------------


 

acquisition of an equity interest in that Lender of any direct or indirect
parent company thereof by a Governmental Authority.

 

“Designee Lender” is defined in Section 13.4.

 

“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.

 

“Dollars” and “$” mean the lawful money of the United States of America.

 

“Domestic Lending Office” means, with respect to any Lender, such Lender’s
office, located in the United States, specified as the “Domestic Lending Office”
under its name on the signature pages hereof or on the Assignment and Acceptance
by which it became a Lender or such other United States office of such Lender as
it may from time to time specify by written notice to the Borrower and the
Administrative Agent.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and any of its Related Parties or any other Person,
providing for access to data protected by passcodes or other security measures.

 

“Eligible Assignee” means (i) a Lender (other than a Defaulting Lender) and its
Affiliates and Approved Funds (other than an Approved Fund qualifying as such by
virtue of its relationship with a Defaulting Lender); (ii) a commercial bank
having total assets in excess of $2,500,000,000; (iii) the central bank of any
country which is a member of the Organization for Economic Cooperation and
Development; or (iv) a finance company or other financial institution reasonably
acceptable to the Administrative Agent, which is regularly engaged in making,
purchasing or investing in loans and having total assets in excess of
$300,000,000 or is otherwise reasonably acceptable to the Administrative Agent;
provided that an Ineligible Institution shall not be an Eligible Assignee.

 

“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to any federal, state or local law, ordinance,
rule, regulation, Permit, license or other binding determination of any
Governmental Authority relating to, imposing liability or standards concerning,
or otherwise addressing the environment, health and/or safety, including, but
not limited to the Clean Air Act, the Clean Water Act, CERCLA, RCRA, any
so-called “Superfund” or “Superlien” law, the Toxic Substances Control Act and
OSHA, and public health codes, each as from time to time in effect.

 

“Environmental Lien” means a Lien in favor of any Governmental Authority for any
(i) liabilities under any Environmental, Health or Safety Requirement of Law, or
(ii) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.

 

11

--------------------------------------------------------------------------------


 

“Environmental Property Transfer Act” means any applicable Requirement of Law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the transfer, sale, lease or closure of any Property or deed or
title for any Property for environmental reasons, including, but not limited to,
any so-called “Environmental Cleanup Responsibility Act” or “Responsible
Property Transfer Act.”

 

“Equipment” means equipment used in connection with the maintenance of Projects
and Properties.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
shares or interests.

 

“Equity Issuance” is defined in the definition of “Transaction.”

 

“ERISA” means the Employee Retirement Income Security Act of 1974, 29 U.S.C. §§
1000 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

 

“ERISA Affiliate” means (i) any corporation which is a member of the same
controlled group of corporations (within the meaning of Section 414(b) of the
Internal Revenue Code) as the Borrower; (ii) a partnership or other trade or
business (whether or not incorporated) which is under common control (within the
meaning of Section 414(c) of the Internal Revenue Code) with the Borrower; and
(iii) a member of the same affiliated service group (within the meaning of
Section 414(m) of the Internal Revenue Code) as the Borrower, any corporation
described in clause (i) above or any partnership or trade or business described
in clause (ii) above.

 

“ERISA Termination Event” means (i) a Reportable Event with respect to any Plan;
(ii) the withdrawal of the Borrower or any ERISA Affiliate from a Plan subject
to Section 4063 of ERISA during a plan year in which the Borrower or such ERISA
Affiliate was a “substantial employer” as defined in Section 4001(a)(2) of ERISA
or the cessation of operations which results in the termination of employment of
20% of Plan participants who are employees of the Borrower or any ERISA
Affiliate that is treated as a withdrawal under Section 4062(e) of ERISA;
(iii) the imposition of an obligation on the Borrower or any ERISA Affiliate
under Section 4041 of ERISA to provide affected parties written notice of intent
to terminate a Plan in a distress termination described in Section 4041(c) of
ERISA; (iv) the institution by the PBGC of proceedings to terminate a Plan;
(v) any event or condition which could reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan; or (vi) the partial or complete withdrawal
of the Borrower or any ERISA Affiliate from a Multiemployer Plan.

 

“Eurodollar Affiliate” means, with respect to each Lender, the Affiliate of such
Lender (if any) set forth below such Lender’s name under the heading “Eurodollar
Affiliate” on the signature pages hereof or on the Assignment and Acceptance by
which it became a Lender or such Affiliate of a Lender as it may from time to
time specify by written notice to the Borrower and the Administrative Agent.

 

12

--------------------------------------------------------------------------------


 

“Eurodollar Interest Rate Determination Date” is defined in Section 5.2(c).

 

“Eurodollar Lending Office” means, with respect to any Lender, such Lender’s
office (if any) specified as the “Eurodollar Lending Office” under its name on
the signature pages hereof or on the Assignment and Acceptance by which it
became a Lender or such other office or offices of such Lender as it may from
time to time specify by written notice to the Borrower and the Administrative
Agent.

 

“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate Loan,
an interest rate per annum equal to the rate per annum obtained by dividing
(a) the Screen Rate determined as of approximately 11:00 A.M. (London time) two
Business Days prior to the first day of such Interest Period by (b) a percentage
equal to 100% minus the Eurodollar Rate Reserve Percentage for such Interest
Period, or, if for any reason the Screen Rate is not available at such time,
then the “Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in
Dollars for delivery on the first day of such Interest Period in same day funds
in the approximate amount of the Eurodollar Rate Loans being made, continued or
converted by Citibank and with a term equivalent to such Interest Period would
be offered by Citibank’s London Branch (or other Citibank branch or Affiliate)
to major banks in the London or other offshore interbank market for Dollars at
their request at approximately 11:00 A.M. (London time) two Business Days prior
to the commencement of such Interest Period.  For purposes of determining the
Base Rate, the one-month Eurodollar Rate shall be calculated as set forth in
this paragraph utilizing the Screen Rate for a one-month period determined as of
approximately 11:00 A.M. (London time) on the applicable date of determination
(or on the previous Business Day if such date of determination is not a Business
Day); provided further that for the avoidance of doubt, in no circumstance shall
the Eurodollar Rate be less than zero.

 

“Eurodollar Rate Loan” means (i) a Loan which bears interest at a rate
determined by reference to the Eurodollar Rate and the Applicable Margin for
Eurodollar Rate Loans or (ii) an overdue amount which was a Eurodollar Rate Loan
immediately before it became due.

 

“Eurodollar Reserve Percentage” means, for any day, that percentage which is in
effect on such day, as prescribed by the Federal Reserve Board for determining
the maximum reserve requirement (including, without limitation, any emergency,
supplemental or other marginal reserve requirement) for a member bank of the
Federal Reserve System in New York, New York with deposits exceeding five
billion Dollars in respect of “Eurocurrency Liabilities” (or in respect of any
other category of liabilities which includes deposits by reference to which the
interest rate on Eurodollar Rate Loans is determined or any category of
extensions of credit or other assets which includes loans by a non-United States
office of any bank to United States residents).

 

“Event of Default” means any of the occurrences set forth in Section 11.1 after
the expiration of any applicable grace period and the giving of any applicable
notice, in each case as expressly provided in Section 11.1.

 

“Excluded Debt” means (i) Indebtedness, loans, and advances among the Borrower
and/or its Subsidiaries, (ii) drawings under the Existing Credit Agreement that
are not specifically

 

13

--------------------------------------------------------------------------------


 

designated by Company for application (and actually applied on the Closing Date)
to finance a portion of the Transaction, (iii) any trade or customer related
financing in the ordinary course of business, (iv) the Loans, (v) ordinary
course purchase money and equipment financings and any trade or customer
finance-related financing in the ordinary course of business, (vi) ordinary
course credit lines of the Borrower’s Foreign Subsidiaries for working capital
purposes, (vii) Indebtedness incurred to refinance, repurchase, repay, redeem or
defease, or any replacement, extension or renewal of, any debt of Company or its
Subsidiaries existing on the Closing Date, that is scheduled to mature prior to
the maturity of the Loans, to the extent the aggregate principal or commitment
amount of such Indebtedness does not exceed the aggregate principal or
commitment amount of the debt being refinanced, repurchased, repaid, redeemed,
defeased, replaced, extended or renewed plus the amount of any unpaid interest
and premium thereon and underwriting discounts, fees, commissions and expenses
relating thereto and (viii) Indebtedness not in excess of $150,000,000 incurred
to finance acquisitions and investments (other than the Acquisition).

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office located in or, in the case of any Lender, its applicable lending office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. Federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan pursuant to a
law in effect on the date on which (i) such Lender acquires such interest in the
Loan (other than pursuant to an assignment request by the Borrower under
Section 13.4) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 13.1, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired the applicable interest in a Loan or to such Lender immediately
before it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 13.1(f), and (d) any U.S. Federal withholding
Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that Revolving Credit and Term Loan Agreement,
dated as of May 15, 2014, among WPG LP, the lenders party thereto and Bank of
America, N.A., as administrative agent thereunder, as amended by Amendment No. 1
to Revolving Credit and Term Loan Agreement, dated as of October 16, 2014, and
as further amended, restated, modified or supplemented from time to time.

 

“Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans.

 

“Facility” means the Commitments and the Loans made thereunder.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as in
effect as of the date of this Agreement (or any amended or successor version
thereof that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof and any agreement entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code.

 

14

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day in New York, New York, for the next preceding Business
Day) in New York, New York by the Federal Reserve Bank of New York, or if such
rate is not so published for any day which is a Business Day in New York, New
York, the average of the quotations for such day on transactions by the
Reference Bank, as determined by the Administrative Agent.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any Governmental Authority succeeding to its functions.

 

“Fee Letter” means (a) that certain fee letter, dated as of September 16, 2014,
by and among the Company, the Lead Arranger and Citibank, as amended and
restated by that certain joint fee letter, dated as of September 16, 2014,  by
and among the Company, the Lead Arranger and Citibank, as amended and restated
by that certain joint fee letter, dated as of September 23, 2014,  by and among
the Company, the Lead Arranger and Citibank, as supplemented by that Joinder
Agreement to Commitment Letter and Joint Fee Letter, dated as of October 6,
2014, by and among the Company, the Lead Arranger, Citibank and the other
parties thereto and as amended, modified, supplemented or restated from time to
time and (b) any separate letter agreement executed and delivered by Borrower
and to which the Administrative Agent is a party,  as amended, modified,
supplemented or restated from time to time.

 

“Financial Statements” means (i) quarterly and annual consolidated statements of
income and retained earnings, statements of cash flow, and balance sheets,
(ii) such other financial statements as the General Partner shall routinely and
regularly prepare for itself and the Borrower on a quarterly or annual basis,
and (iii) such other financial statements of the Consolidated Businesses or
Minority Holdings as the Arrangers or the Requisite Lenders may from time to
time reasonably specify; provided, however, that the Financial Statements
referenced in clauses (i) and (ii) above shall be prepared in form satisfactory
to the Administrative Agent.

 

“Fiscal Year” means the fiscal year of the Company and the Borrower for
accounting and tax purposes, which shall be the 12-month period ending on
December 31 of each calendar year.

 

“Fitch” means Fitch, Inc.

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means (i) a Subsidiary that is organized under the laws of
a jurisdiction other than the United States of America, any state thereof or the
District of Columbia and (ii) any Subsidiary of a Subsidiary described in clause
(i).

 

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the American Institute of Certified Public Accountants’
Accounting Principles Board and Financial Accounting Standards Board or in such
other statements by such other entity as may be in general use by significant
segments of the accounting profession as in effect on the Closing Date (unless
otherwise specified herein as in effect on another date or dates).

 

15

--------------------------------------------------------------------------------


 

“General Partner” means the Company and any successor general partner(s) of the
Borrower.

 

“Governmental Approval” means all right, title and interest in any existing or
future certificates, licenses, permits, variances, authorizations and approvals
issued by any Governmental Authority having jurisdiction with respect to any
Project.

 

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.

 

“Holder” means any Person entitled to enforce any of the Obligations, whether or
not such Person holds any evidence of Indebtedness, including, without
limitation, the Administrative Agent, each Arranger, and each other Lender.

 

“ICE LIBOR” has the meaning specified in the definition of Screen Rate.

 

“Improvements” means all buildings, fixtures, structures, parking areas,
landscaping and all other improvements whether existing now or hereafter
constructed, together with all machinery and mechanical, electrical, HVAC and
plumbing systems presently located thereon and used in the operation thereof,
excluding (a) any such items owned by utility service providers, (b) any such
items owned by tenants or other third-parties unaffiliated with the Borrower and
(c) any items of personal property.

 

“Indebtedness,” as applied to any Person, means, at any time, without
duplication, (a) all indebtedness, obligations or other liabilities of such
Person (whether consolidated or representing the proportionate interest in any
other Person) (i) for borrowed money (including construction loans) or evidenced
by debt securities, debentures, acceptances, notes or other similar instruments,
(ii) under profit payment agreements or in respect of obligations to redeem,
repurchase or exchange any Securities of such Person or to pay dividends that
have been declared with respect to any stock, (iii) with respect to letters of
credit issued for such Person’s account, (iv) to pay the deferred purchase price
of property or services, except accounts payable and accrued expenses arising in
the ordinary course of business, (v) in respect of Capital Leases, (vi) which
are Contingent Obligations or (vii) under warranties and indemnities; (b) all
indebtedness, obligations or other liabilities of such Person or others secured
by a Lien on any property of such Person, whether or not such indebtedness,
obligations or liabilities are assumed by such Person, all as of such time;
(c) all indebtedness, obligations or other liabilities of such Person in respect
of interest rate contracts and foreign exchange contracts, net of liabilities
owed to such Person by the counterparties thereon; (d) all preferred stock
subject (upon the occurrence of any contingency or otherwise) to mandatory
redemption; and (e) all contingent Contractual Obligations with respect to any
of the foregoing.

 

“Indemnified Matters” is defined in Section 14.3.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

 

16

--------------------------------------------------------------------------------


 

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
any Affiliate thereof, and (c) the Borrower or any of its Affiliates.

 

“Indemnitees” is defined in Section 14.3.

 

“Interest Period” is defined in Section 5.2(b).

 

“Internal Revenue Code” or “Code” means the Internal Revenue Code of 1986, as
amended to the date hereof and from time to time hereafter, any successor
statute and any regulations or guidance having the force of law promulgated
thereunder.

 

“Interpolated Rate” means, for the relevant Interest Period, the rate per annum
(rounded upward, if necessary, to the nearest 1/100 of 1%) which results from
interpolating on a linear basis between:

 

(a)         the applicable Published Screen Rate for the longest period (for
which that Published Screen Rate is available) which is less than the relevant
Interest Period; and

 

(b)         the applicable Published Screen Rate for the shortest period (for
which that Published Screen Rate is available) which exceeds the relevant
Interest Period.

 

“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of Securities, or of a beneficial interest in
Securities, issued by any other Person, (ii) any purchase by that Person of all
or substantially all of the assets of a business conducted by another Person,
and (iii) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, accounts receivable,
advances to employees and similar items made or incurred in the ordinary course
of business) or capital contribution by that Person to any other Person,
including, without limitation, all Indebtedness to such Person arising from a
sale of property by such Person other than in the ordinary course of its
business.  The amount of any Investment shall be determined in accordance with
GAAP.

 

“Investment Grade Credit Rating” means (i) a Credit Rating of Baa3 or higher
given by Moody’s, (ii) a Credit Rating of BBB- or higher given by S&P or (iii) a
Credit Rating of BBB- or higher given by Fitch.

 

“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.

 

“Joint Bookrunners” means the financial institutions listed on the cover page to
this Agreement as “Joint Bookrunners” and each successor Joint Bookrunner
appointed pursuant to the terms of Article XII of this Agreement.

 

“Joint Lead Arrangers” means the financial institutions listed on the cover
page to this Agreement as “Joint Lead Arrangers” and each successor Joint Lead
Arranger appointed pursuant to the terms of Article XII of this Agreement.

 

“JV” is defined in Section 4.1(b)(A).

 

17

--------------------------------------------------------------------------------


 

“knowledge” with reference to any General Partner, the Borrower or any
Subsidiary of the Borrower, means the actual knowledge of such Person after
reasonable inquiry (which reasonable inquiry shall include, without limitation,
interviewing and questioning such other Persons as such General Partner, the
Borrower or such Subsidiary of the Borrower, as applicable, deems reasonably
necessary).

 

“Lead Arranger” means Citigroup Global Markets Inc., in its capacity as “left
lead” arranger and bookrunner with respect to the financing contemplated by this
Agreement and each successor Lead Arranger appointed pursuant to the terms of
Article XII of this Agreement.

 

“Lease” means a lease, license, concession agreement or other agreement
providing for the use or occupancy of any portion of any Project, including all
amendments, supplements, modifications and assignments thereof and all side
letters or side agreements relating thereto.

 

“Lender” means each of the Agents, and each financial institution a signatory
hereto as a Lender as of the Closing Date and, at any other given time, each
financial institution which is a party hereto as an Agent or Lender, whether as
a signatory hereto or pursuant to an Assignment and Acceptance, and regardless
of the capacity in which such entity is acting (i.e., whether as an Agent or a
Lender).

 

“Lending Office” is defined in Section 5.2(e)(iv).

 

“Liabilities and Costs” means all liabilities, obligations, responsibilities,
losses, damages, personal injury, death, punitive damages, economic damages,
consequential damages, treble damages, intentional, willful or wanton injury,
damage or threat to the environment, natural resources or public health or
welfare, costs and expenses (including, without limitation, attorney, expert and
consulting fees and expenses and costs of investigation, feasibility or Remedial
Action studies), fines, penalties and monetary sanctions, interest, direct or
indirect, absolute or contingent, past, present or future.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
conditional sale agreement, deposit arrangement, security interest, encumbrance,
lien (statutory or other and including, without limitation, any Environmental
Lien), preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever in respect of any property of a
Person, whether granted voluntarily or imposed by law, and includes the interest
of a lessor under a Capital Lease or under any financing lease having
substantially the same economic effect as any of the foregoing and the filing of
any financing statement or similar notice (other than a financing statement
filed by a “true” lessor pursuant to § 9-505 of the Uniform Commercial Code),
naming the owner of such property as debtor, under the Uniform Commercial Code
or other comparable law of any jurisdiction.

 

“Limited Minority Holdings” means Minority Holdings in which (i) Borrower has a
less than fifty percent (50%) ownership interest and (ii) neither the Borrower
nor the Company directly or indirectly controls the management of such Minority
Holdings, whether as the general partner or managing member of such Minority
Holding, or otherwise.  As used in this definition only, the term “control”
shall mean the authority to make major management decisions or the management of
day-to-day operations of such entity or its Property(ies) and shall include
instances

 

18

--------------------------------------------------------------------------------


 

in which the Management Company manages the day-to-day leasing, management,
control or development of the Properties of such Minority Holdings pursuant to
the terms of a management agreement.

 

“Limited Partners” means those Persons who from time to time are limited
partners of the Borrower; and “Limited Partner” means each of the Limited
Partners, individually.

 

“Loan Account” is defined in Section 4.3(b).

 

“Loan Documents” means this Agreement, the Notes, and all other instruments,
agreements and written Contractual Obligations between the Borrower and any of
the Lenders pursuant to or in connection with the transactions contemplated
hereby.

 

“Loan” is defined in Section 2.1.

 

“Mall EBITDA” means that portion of Combined EBITDA which represents net
revenues earned from malls, calculated on the first day of each fiscal quarter
for the four immediately preceding consecutive fiscal quarters.

 

“Management Company” means, collectively, (i) the Borrower and its wholly-owned
(directly or indirectly) or controlled (directly or indirectly) Subsidiaries,
and (ii) such other property management companies controlled (directly or
indirectly) by the Company for which the Borrower has previously provided the
Administrative Agent with:  (1) notice of such property management company, and
(2) evidence reasonably satisfactory to the Administrative Agent that such
property management company is controlled (directly or indirectly) by the
Company.

 

“Margin Stock” means “margin stock” as such term is defined in Regulation U.

 

“Material Adverse Effect” means a material adverse effect upon (i) the financial
condition or assets of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of the Borrower to perform its obligations under the Loan
Documents, or (iii) the ability of the Lenders or the Administrative Agent to
enforce any of the Loan Documents.

 

“Maturing Indebtedness” means, in the case of any calculation required
hereunder, Indebtedness that by its terms is scheduled to mature on or before
the date that is 24 months from the date of calculation.

 

“Maturing Secured Indebtedness” means, in the case of any calculation required
hereunder, Secured Indebtedness that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation.

 

“Maturing Unsecured Indebtedness” means, in the case of any calculation required
hereunder, Unsecured Indebtedness that by its terms is scheduled to mature on or
before the date that is 24 months from the date of calculation.

 

19

--------------------------------------------------------------------------------


 

“Maturity Date” means the date that is 364 days after the Closing Date, provided
that, if such date shall not be a Business Day, the Maturity Date shall be the
immediately preceding Business Day.

 

“Maximum Rate” is defined in Section 14.23.

 

“Merger Agreement” means that certain Agreement and Plan of Merger, dated as of
September 16, 2014, by and among Company, Borrower, WPG Subsidiary Holdings I,
LLC, WPG Subsidiary Holdings II Inc., the Acquired Business, and Glimcher
Properties Limited Partnership, as amended, modified or supplemented from time
to time, including all schedules and exhibits thereto.

 

“Merger Agreement Representations” means such representations made by or with
respect to the Acquired Business and its subsidiaries in the Merger Agreement as
are material to the interests of the Lenders (in their capacities as such), but
only to the extent that the Company has the right to terminate its obligations
under the Merger Agreement, or to decline to consummate the Acquisition pursuant
to the Merger Agreement, as a result of a breach of such representations in the
Merger Agreement.

 

“MIS” means a computerized management information system for recording and
maintenance of information regarding purchases, sales, aging, categorization,
and locations of Properties, creation and aging of receivables, and accounts
payable (including agings thereof).

 

“Minority Holdings” means interests in partnerships, joint ventures, limited
liability companies and corporations held or owned by the Borrower or a General
Partner or their respective Subsidiaries which are not wholly-owned, directly or
indirectly, by the Borrower or a General Partner.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Borrower or any ERISA Affiliate or
in respect of which the Borrower or any ERISA Affiliate has assumed any
liability.

 

“Net Cash Proceeds” means:  (a) with respect to an asset sale or other
disposition of property of the Borrower or any of its Subsidiaries and the JV,
the excess, if any, of (i) the Cash and Cash Equivalents received (including
cash proceeds of non-cash proceeds received by way of deferred payment, but only
as and when received) in connection therewith over (ii) the sum of (A) payments
made to retire any debt that is secured by such asset and repaid in connection
with the sale thereof, (B) the reasonable expenses incurred by the Borrower or
any of its Subsidiaries in connection therewith, (C) taxes reasonably estimated
to be payable in connection with such transaction (including taxes resulting
from the repatriation of such cash proceeds from a Foreign Subsidiary of the
Borrower), (D) the amount of reserves established by the Borrower or any of its
Subsidiaries in good faith and pursuant to commercially reasonable practices for
adjustment in respect of the sale price of such asset or assets in accordance
with applicable generally accepted accounting principles, provided that if the
amount of such reserves exceeds the amounts charged against such reserve, then
such excess, upon the determination thereof, shall then constitute Net

 

20

--------------------------------------------------------------------------------


 

Cash Proceeds, and (E) any cash proceeds arising from an asset sale or other
disposition by the Borrower or any of its Subsidiaries to the extent (x) that
repatriation thereof would be unlawful, as reasonably determined by the
Borrower, or (y) materially adverse tax consequences would result from the
repatriation thereof; and (b) with respect to the issuance of debt securities,
the incurrence of other debt for borrowed money, or the issuance of equity or
equity-linked securities, the excess, if any, of (i) cash received by the
Borrower or any of its Subsidiaries in connection with such issuance over
(ii) the sum of (A) the underwriting discounts and commissions and other
reasonable expenses incurred by the Borrower or any of its Subsidiaries in
connection with such issuance and (B) taxes reasonably estimated to be payable
in connection with such transaction (including taxes resulting from the
repatriation of such cash from a Foreign Subsidiary of the Borrower).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment within two (2) Business Days after the approval deadline
that (i) requires the approval of all Lenders or all affected Lenders in
accordance with the terms of Section 14.7  and (ii) has been approved by the
Requisite Lenders.

 

“Non Pro Rata Loan” is defined in Section 4.2(b)(v).

 

“Non-Recourse Indebtedness” means Indebtedness with respect to which recourse
for payment is limited to (i) specific assets related to a particular Property
or group of Properties encumbered by a Lien securing such Indebtedness or
(ii) any Subsidiary (provided that if a Subsidiary is a partnership, there is no
recourse to the Borrower or the General Partner as a general partner of such
partnership); provided, however, that personal recourse of the Borrower or the
General Partner for any such Indebtedness for Customary Non-Recourse Carve-Outs
in non-recourse financing of real estate shall not, by itself, prevent such
Indebtedness from being characterized as Non-Recourse Indebtedness.

 

“Note” means a promissory note in the form attached hereto as Exhibit B payable
to the order of a Lender, evidencing certain of the Obligations of the Borrower
to such Lender and executed by the Borrower as required by Section 4.3(a), as
the same may be amended, supplemented, modified or restated from time to time,
collectively, all of such Notes outstanding at any given time.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit C
attached hereto and made a part hereof.

 

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit D attached hereto and made a part hereof with respect to a proposed
conversion or continuation of a Loan pursuant to Section 5.1(c).

 

“Obligations” means all Loans, advances, debts, liabilities, obligations,
covenants and duties owing by the Borrower to any Agent, any other Lender, any
Affiliate of any Agent, any other Lender, or any Person entitled to
indemnification pursuant to Section 14.3 of this Agreement, of any kind or
nature, arising under this Agreement, the Notes or any other Loan Document.  The
term includes, without limitation, all interest, charges, expenses, fees,
reasonable attorneys’ fees and disbursements and any other sum chargeable to the
Borrower under this Agreement or any other Loan Document.

 

21

--------------------------------------------------------------------------------


 

“Occupancy Rate” means, with respect to a Property at any time, the occupancy
rate that is calculated by the Borrower using the methodology that is used by
the Borrower for public reporting purposes on the Closing Date and as modified
from time to time in keeping with industry standard practices.  The Borrower
shall provide notice to the Administrative Agent of any such modification that
it considers significant.

 

“Officer’s Certificate” means, as to a corporation, a certificate executed on
behalf of such corporation by the chairman of its board of directors (if an
officer of such corporation) or its chief executive officer, president, any of
its vice-presidents, its chief financial officer, its chief accounting officer,
or its treasurer and, as to a partnership, a certificate executed on behalf of
such partnership by the chairman of the board of directors (if an officer of
such corporation) or chief executive officer, president, any vice-president, or
treasurer of the general partner of such partnership.

 

“Organizational Documents” means, with respect to any corporation, limited
liability company, or partnership (i) the articles/certificate of incorporation
(or the equivalent organizational documents) of such corporation or limited
liability company, (ii) the partnership agreement executed by the partners in
the partnership, (iii) the by-laws (or the equivalent governing documents) of
the corporation, limited liability company or partnership, and (iv) any document
setting forth the designation, amount and/or relative rights, limitations and
preferences of any class or series of such corporation’s Capital Stock or such
limited liability company’s or partnership’s equity or ownership interests.

 

“OSHA” means the Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651 et
seq., any amendments thereto, any successor statutes and any regulations or
guidance having the force of law promulgated thereunder.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 13.4).

 

“Patriot Act” is defined in Section 7.1(x).

 

“Participant” is defined in Section 14.1(e).

 

“Participant Register” is defined in Section 14.1(e).

 

22

--------------------------------------------------------------------------------


 

“PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding
to the functions thereof.

 

“Permits” means any permit, consent, approval, authorization, license, variance,
or permission required from any Person pursuant to Requirements of Law,
including any Governmental Approvals.

 

“Permitted Securities Options” means the subscriptions, options, warrants,
rights, convertible Securities and other agreements or commitments relating to
the issuance of the Borrower’s Securities or the Company’s Capital Stock
identified as such on Schedule 1.1.4.

 

“Person” means any natural person, corporation, limited liability company,
limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or
other organization, whether or not a legal entity, and any Governmental
Authority.

 

“Plan” means an employee benefit plan defined in Section 3(3) of ERISA in
respect of which the Borrower or any ERISA Affiliate is, or within the
immediately preceding six (6) years was, an “employer” as defined in
Section 3(5) of ERISA or the Borrower or any ERISA Affiliate has assumed any
liability.

 

“Potential Event of Default” means an event that has occurred with respect to
the Borrower which, with the giving of notice or the lapse of time, or both,
would constitute an Event of Default.

 

“Process Agent” is defined in Section 14.17(a).

 

“Project” means any shopping center, retail property and mixed-use property
owned, directly or indirectly, by any of the Consolidated Businesses or Minority
Holdings.

 

“Projections” means all financial projections concerning the Company, the
Acquired Business and their respective subsidiaries that have been or are
hereafter made available to the Agents (as defined in the Commitment Letter) or
Initial Lenders (as defined in the Commitment Letter) by or on behalf of the
Company or any of its representatives.

 

“Property” means any Real Property or personal property, plant, building,
facility, structure, underground storage tank or unit, equipment, general
intangible, receivable, or other asset owned, leased or operated by any
Consolidated Business or any Minority Holding (including any surface water
thereon or adjacent thereto, and soil and groundwater thereunder).

 

“Pro Rata Share” means, with respect to any Lender, as applicable and as the
context may require, a fraction (expressed as a percentage), the numerator of
which shall be the amount of such Lender’s Exposure and the denominator of which
shall be the aggregate amount of the aggregate Exposures of all Lenders.

 

“Published Screen Rate” has the meaning specified in the definition of “Screen
Rate”.

 

23

--------------------------------------------------------------------------------


 

“Quarterly Compliance Certificate” is defined in Section 8.2(a)(iii).

 

“RCRA” means the Resource Conservation and Recovery Act of 1976, 42 U.S.C. §§
6901 et seq., any amendments thereto, any successor statutes, and any
regulations or guidance having the force of law promulgated thereunder.

 

“Real Property” means all of the Borrower’s present and future right, title and
interest (including, without limitation, any leasehold estate) in (i) any plots,
pieces or parcels of land, (ii) any Improvements of every nature whatsoever (the
rights and interests described in clauses (i) and (ii) above being the
“Premises”), (iii) all easements, rights of way, gores of land or any lands
occupied by streets, ways, alleys, passages, sewer rights, water courses, water
rights and powers, and public places adjoining such land, and any other
interests in property constituting appurtenances to the Premises, or which
hereafter shall in any way belong, relate or be appurtenant thereto, (iv) all
hereditaments, gas, oil, minerals (with the right to extract, sever and remove
such gas, oil and minerals), and easements, of every nature whatsoever, located
in, on or benefitting the Premises and (v) all other rights and privileges
thereunto belonging or appertaining and all extensions, additions, improvements,
betterments, renewals, substitutions and replacements to or of any of the rights
and interests described in clauses (iii) and (iv) above.

 

“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable.

 

“Reference Banks” means such banks (other than Citibank, N.A.) as may be
appointed by the Administrative Agent with the consent of such bank in
consultation with the Borrower.

 

“Register” is defined in Section 14.1(c).

 

“Registration Statement” means Form 10, GENERAL FORM FOR REGISTRATION OF
SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF
1934, filed by the Company with the Securities and Exchange Commission on
December 24, 2013, as amended from time to time prior to the date of this
Agreement.

 

“Regulation A” means Regulation A of the Federal Reserve Board as in effect from
time to time.

 

“Regulation T” means Regulation T of the Federal Reserve Board as in effect from
time to time.

 

“Regulation U” means Regulation U of the Federal Reserve Board as in effect from
time to time.

 

“Regulation X” means Regulation X of the Federal Reserve Board as in effect from
time to time.

 

“REIT” means a domestic trust or corporation that qualifies as a real estate
investment trust under the provisions of Sections 856, et seq. of the Internal
Revenue Code.

 

24

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, injection, deposit, disposal, abandonment, or discarding of barrels,
containers or other receptacles, discharge, emptying, escape, dispersal,
leaching or migration into the indoor or outdoor environment or into or out of
any Property, including the movement of Contaminants through or in the air,
soil, surface water, groundwater or Property.

 

“Remedial Action” means actions required to (i) clean up, remove, treat or in
any other way address Contaminants in the indoor or outdoor environment;
(ii) prevent the Release or threat of Release or minimize the further Release of
Contaminants; or (iii) investigate and determine if a remedial response is
needed and to design such a response and post-remedial investigation,
monitoring, operation and maintenance and care.

 

“Reportable Event” means any of the events described in Section 4043(b) of ERISA
and the regulations having the force of law promulgated thereunder as in effect
from time to time but not including any such event as to which the thirty (30)
day notice requirement has been waived by applicable PBGC regulations.

 

“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act, the Securities Exchange Act, Regulations
T, U and X, ERISA, the Fair Labor Standards Act, the Worker Adjustment and
Retraining Notification Act, Americans with Disabilities Act of 1990, and any
certificate of occupancy, zoning ordinance, building, environmental or land use
requirement or Permit and Environmental, Health or Safety Requirement of Law.

 

“Requisite Lenders” means, at any time, Lenders having Exposures, representing
more than 51% of the sum of the total Exposures at such time; provided that, in
the event any of the Lenders shall be a Defaulting Lender, then for so long as
such Lender is a Defaulting Lender, “Requisite Lenders” means Lenders (excluding
all Defaulting Lenders) having Exposures representing more than 51% of the sum
of the total Exposures of such Lenders (excluding all Defaulting Lenders) at
such time.

 

“S&P” means Standard & Poor’s Ratings Service.

 

“Sanctioned Person” means, at any time, any Person listed in any
Sanctions-related list of designated Persons maintained by, or otherwise the
subject of a Sanctions program administered by, the Office of Foreign Assets
Control of the U.S. Department of the Treasury or the U.S. Department of State.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government, including
those administered

 

25

--------------------------------------------------------------------------------


 

by the Office of Foreign Assets Control of the U.S. Department of the Treasury
or the U.S. Department of State.

 

“Scheduled Glimcher Indebtedness” means any Indebtedness of the Acquired
Business or its Subsidiaries outstanding on the Closing Date listed on Schedule
1.1.4-B; provided that the aggregate outstanding principal amount of such
Indebtedness shall not exceed $275,000,000, and provided, further, that such
Indebtedness shall cease to be Scheduled Glimcher Indebtedness upon obtaining
the required consents, or upon being paid or defeased in full, pursuant to
Section 9.11.

 

“Screen Rate” means, for any Interest Period, the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) (“ICE LIBOR”) for
deposits in Dollars (for delivery on the first day of such Interest Period) for
a term equivalent to such Interest Period as displayed on the Reuters screen
page that displays such rate (currently page LIBOR01) (or, in the event such
rate does not appear on a page of the Reuters screen, on the appropriate page of
such other information service that publishes such rate as shall be selected by
the Administrative Agent from time to time in its reasonable discretion) (the
“Published Screen Rate”); provided, however, that if the Published Screen Rate
is not available for a period corresponding to the relevant Interest Period but
is available for other periods, then “Screen Rate” shall mean the Interpolated
Rate.

 

“Secured Indebtedness” means any Indebtedness secured by a Lien.

 

“Securities” means any stock, shares, voting trust certificates, partnership
interests, bonds, debentures, notes or other evidences of indebtedness, secured
or unsecured, convertible, subordinated or otherwise, or in general any
instruments commonly known as “securities,” including, without limitation, any
“security” as such term is defined in Section 8-102 of the Uniform Commercial
Code, or any certificates of interest, shares, or participations in temporary or
interim certificates for the purchase or acquisition of, or any right to
subscribe to, purchase or acquire any of the foregoing, but shall not include
the Notes or any other evidence of the Obligations.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended
from time to time, and any successor statute.

 

“Senior Managing Agents” means the financial institutions listed on the cover
page to this Agreement as “Senior Managing Agents.”

 

“Solvent,” when used with respect to the Borrower, means that at the time of
determination:

 

(a)           the fair value of the property of the Borrower (including, for the
avoidance of doubt, property consisting of the residual equity value of the

 

26

--------------------------------------------------------------------------------


 

Borrower’s subsidiaries) is greater than the total amount of liabilities,
including contingent liabilities, of the Borrower;

 

(b)           the present fair salable value of the assets of the Borrower
(including, for the avoidance of doubt, property consisting of the residual
equity value of the Borrower’s subsidiaries) is greater than the amount that
will be required to pay the probable liability of the Borrower on the sum of its
debts and other liabilities, including contingent liabilities;

 

(c)           the Borrower has not, does not intend to, and does not believe
(nor should it reasonably believe) that it will, incur debts or liabilities
beyond the Borrower’s ability to pay such debts and liabilities as they become
due (whether at maturity or otherwise);

 

(d)           the Borrower does not have unreasonably small capital with which
to conduct the businesses in which it is engaged as such businesses are now
conducted (and reflected in the Projections) and are proposed to be conducted
following the Closing Date;

 

(e)           the Borrower is able to pay its debts and liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business; and

 

(f)            the Borrower is “solvent” within the meaning given to that term
and similar terms under the Bankruptcy Code and applicable laws relating to
fraudulent transfers and conveyances.

 

As used in this definition, “Borrower” refers to the Borrower and its
subsidiaries on a consolidated basis.

 

“Specified Representations” means the representations and warranties of the
Borrower in Section 7.1(a)(i)(A), Section 7.1(b)(ii), Section 7.1(b)(iii),
Section 7.1(d)(i), Section 7.1(r), Section 7.1(s), Section 7.1(w),
Section 7.1(x) and Section 7.1(y).

 

“Specified Time” means in relation to a Loan, as of 11:00 a.m., London time.

 

“SPG” is defined in the definition of “Affiliate.”

 

“SPG Businesses” means the ninety-eight (98) Projects in which the Borrower owns
the interest previously owned by SPG.

 

“Strip Center EBITDA” means that portion of Combined EBITDA which represents net
revenues earned from strip centers, calculated on the first day of each fiscal
quarter for the four immediately preceding consecutive fiscal quarters.

 

“Subsidiary” of a Person means any corporation, limited liability company,
general or limited partnership, or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing

 

27

--------------------------------------------------------------------------------


 

similar functions are at the time directly or indirectly owned or controlled by
such Person, one or more of the other subsidiaries of such Person or any
combination thereof.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tenant Allowance” means a cash allowance paid to a tenant by the landlord
pursuant to a Lease.

 

“TI Work” means any construction or other “build-out” of tenant leasehold
improvements to the space demised to such tenant under Leases (excluding such
tenant’s furniture, fixtures and equipment) performed pursuant to the terms of
such Leases, whether or not such tenant improvement work is performed by or on
behalf of the landlord or as part of a Tenant Allowance.

 

“Total Adjusted Outstanding Indebtedness” means, for any period, the sum of
(i) the amount of Indebtedness of the General Partner and the Borrower and the
Borrower’s pro rata share of the Indebtedness of the other Consolidated
Businesses set forth on the then most recent quarterly financial statements of
the Borrower and (ii) the outstanding amount of Minority Holding Indebtedness
allocable in accordance with GAAP to any of the Consolidated Businesses as of
the time of determination.

 

“Transaction” means the Acquisition, the entering into and funding of this
Facility, the issuance and sale of the Transaction Notes, the Equity Issuance
and all related transactions, including the financing of the Acquisition,
repayment or redemption of certain indebtedness or preferred equity of the
Acquired Business and its subsidiaries, and the costs and expenses related to
the Transaction from sources including:

 

(a)           available cash on hand of the Company and its Subsidiaries and the
Acquired Business and its Subsidiaries;

 

(b)           the assumption or refinancing of certain secured indebtedness of
the Acquired Business and its Subsidiaries;

 

(c)           proceeds from sales of property or assets to Simon Property
Group, Inc. or any of its affiliates;

 

(d)           the issuance and sale by the Borrower of senior unsecured notes
(the “Transaction Notes”);

 

(e)           the issuance and sale by the Company of common equity interests in
the Company (the “Equity Issuance”); and

 

(f)            up to $1.25 billion in Loans under the Facility.

 

“Transaction Notes” is defined in the definition of “Transaction.”

 

28

--------------------------------------------------------------------------------


 

“Total Outstanding Unsecured Indebtedness” means that portion of Total Adjusted
Outstanding Indebtedness that is not secured by a Lien.

 

“Unencumbered Asset” is defined in the definition of “Unencumbered Combined
EBITDA.”

 

“Unencumbered Capitalization Value” means the sum of (i) Unencumbered Combined
EBITDA capitalized at the applicable Capitalization Rate, (ii) Cash and Cash
Equivalents, and (iii) Construction Asset Cost for Unencumbered Assets, and
(iv) Unencumbered Assets that are undeveloped land, valued, in accordance with
GAAP, at the lower of cost and market value and limited to 5%.  The
Capitalization Value of any individual Unencumbered Asset is limited to 10% of
Unencumbered Capitalization Value (including such Property).  The sum of
Unencumbered Capitalization Value from undeveloped land, Properties located
outside the United States and Canada, ground-leased Properties, non-retail
Properties, non-wholly owned Properties and Construction Asset Cost is limited
to 20% of Unencumbered Capitalization Value (including such Property).  The
aggregate Occupancy Rate of the Unencumbered Assets (determined on the basis of
the aggregate gross leasable area of such Unencumbered Assets) taken into
account in determining Unencumbered Capitalization Value hereunder shall not be
less than 80%.  Accordingly, if such aggregate Occupancy Rate is less than 80%
when taking into account all of the Unencumbered Assets, a sufficient number of
Projects having the lowest Occupancy Rates shall be excluded from the
determination such that the 80% Occupancy Rate requirement is satisfied.

 

“Unencumbered Combined EBITDA” means that portion of Combined EBITDA which
represents revenues earned from third party property and asset management (up to
5% of Combined EBITDA) or from Real Property that is not subject to or
encumbered by Secured Indebtedness and is not subject to any agreements (other
than those agreements more particularly described on Schedule 1.1.5), the effect
of which would be to restrict, directly or indirectly, the ability of the owner
of such Property from granting Liens thereon (such Real Property, an
“Unencumbered Asset”), calculated on the first day of each fiscal quarter for
the four immediately preceding consecutive fiscal quarters.  For the avoidance
of doubt, provisions in any agreement that are substantially similar to (but not
materially more restrictive than) any provisions herein or that condition the
ability to encumber assets upon the maintenance of one or more specified ratios
but that do not generally prohibit the encumbrance of assets, or the encumbrance
of specific assets shall not constitute provisions the effect of which would be
to restrict, directly or indirectly, the ability of the owner of a Property from
granting Liens thereon.

 

“Uniform Commercial Code” means the Uniform Commercial Code as enacted in the
State of New York, as it may be amended from time to time.

 

“Unrestricted Cash” means Cash and Cash Equivalents that are not subject to any
pledge, lien or control agreement, less (i) $40,000,000, (ii) amounts normally
and customarily set aside by Borrower for operating, capital and interest
reserves, and (iii) amounts placed with third parties as deposits or security
for contractual obligations; provided, however, that the sum of (i), (ii) and
(iii) shall in no event exceed the total Cash and Cash Equivalents.

 

“Unsecured Indebtedness” means any Indebtedness not secured by a Lien.

 

29

--------------------------------------------------------------------------------


 

“Unsecured Interest Expense” means the interest expense incurred on the Total
Outstanding Unsecured Indebtedness.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 13.1(f)(ii)(B)(3).

 

1.2          Computation of Time Periods.  In this Agreement, in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding.”  Periods of days referred to in this Agreement shall be counted
in calendar days unless Business Days are expressly prescribed.  Any period
determined hereunder by reference to a month or months or year or years shall
end on the day in the relevant calendar month in the relevant year, if
applicable, immediately preceding the date numerically corresponding to the
first day of such period, provided that if such period commences on the last day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month during which such period is to end), such period
shall, unless otherwise expressly required by the other provisions of this
Agreement, end on the last day of the calendar month.

 

1.3          Accounting Terms.  Subject to Section 14.4, for purposes of this
Agreement, all accounting terms not otherwise defined herein shall have the
meanings assigned to them in conformity with GAAP.

 

1.4          Other Terms.  All other terms contained in this Agreement shall,
unless the context indicates otherwise, have the meanings assigned to such terms
by the Uniform Commercial Code to the extent the same are defined therein.

 

ARTICLE II

 

AMOUNTS AND TERMS OF LOANS

 

2.1          Loans.

 

(a)           Availability of Loans.

 

(i)            Subject to the terms and conditions set forth in this Agreement,
each Lender hereby severally and not jointly agrees to make loans in a single
Borrowing (each individually, a “Loan” and, collectively, the “Loans”), to the
Borrower on the Closing Date in an aggregate principal amount specified by the
Borrower not exceeding such Lender’s Commitment.  All Loans under this Agreement
shall be made by the Lenders simultaneously and proportionately to their then
respective Pro Rata Shares for the Facility, it being understood that, subject
to the terms of the Commitment Letter, no Lender shall be responsible for any
failure by any other Lender to perform its obligation to make a Loan hereunder,
nor shall the Commitment of any Lender be increased or decreased as a result of
any such failure.  The Loans, or any portion thereof, may be either a Base Rate
Loan or a Eurodollar Rate Loan, as determined by the Borrower in any Notice of

 

30

--------------------------------------------------------------------------------


 

Borrowing, any Notice of Conversion/Continuation or as otherwise provided in
this Agreement.

 

(ii)           The Borrower may not reborrow the Loans following any repayment
thereof.

 

(b)           Termination or Reduction of the Commitments.  Each Lender’s
Commitment shall terminate upon its funding of its Loans on the Closing Date in
accordance with this Section 2.1; provided that the foregoing shall not excuse a
Defaulting Lender from liability for a failure to fund its Commitment.  The
Commitments, once terminated pursuant to this Section 2.1(b), may not be
increased or reinstated.

 

(c)           Notice of Borrowing.  When the Borrower desires to borrow under
this Section 2.1, it shall deliver to the Administrative Agent a Notice of
Borrowing, signed by it (i) no later than 12:00 noon (New York time) on the
proposed Closing Date, in the case of a Borrowing of Base Rate Loans and (ii) no
later than 11:00 a.m. (New York time) at least three (3) Business Days in
advance of the proposed Closing Date, in the case of a Borrowing of Eurodollar
Rate Loans.  Such Notice of Borrowing shall specify (i) the proposed Closing
Date (which shall be a Business Day), (ii) the amount of the proposed Borrowing,
(iii) whether the proposed Borrowing will be of Base Rate Loans or Eurodollar
Rate Loans, (iv) instructions for the disbursement of the proceeds of the
proposed Borrowing and (v) whether such notice is conditioned on (a) the
consummation of the Acquisition or (b) the occurrence of any event, the
occurrence of which is, at least in part, outside of the reasonable control of
the Borrower, and if such notice is so conditioned, a description of such event.

 

(d)           Making of Loans.

 

(i)            Promptly after receipt of a Notice of Borrowing under
Section 2.1(c), the Administrative Agent shall notify each applicable Lender by
facsimile transmission, or other similar form of written transmission, of the
proposed Borrowing (which notice to the Lenders, in the case of a Borrowing of
Eurodollar Rate Loans, shall be at least three (3) Business Days in advance of
the proposed Closing Date for such Loans). Each Lender shall deposit an amount
equal to its applicable Pro Rata Share (if any) of the Borrowing requested by
the Borrower with the Administrative Agent at its office in New York, New York,
in immediately available funds in Dollars, not later than 12:00 noon (New York
time), or in the case of a Borrowing of Base Rate Loans for which the Notice of
Borrowing was given on such Closing Date, 2:00 p.m. (New York time).  Subject to
the fulfillment of the conditions precedent set forth in Section 6.1, the
Administrative Agent shall make the proceeds of such amounts received by it
available to the Borrower at the Administrative Agent’s office in New York, New
York on such Closing Date and shall disburse such proceeds in accordance with
the Borrower’s disbursement instructions set forth in the applicable Notice of
Borrowing.  The failure of any Lender to deposit the amount described above with
the Administrative Agent on the Closing Date shall not relieve any other Lender
of its obligations hereunder to make its Loan on such Closing Date.  In the
event the conditions precedent set forth in Section 6.1 are not fulfilled as of
the proposed Closing Date for any Borrowing, the Administrative Agent shall
promptly return,

 

31

--------------------------------------------------------------------------------


 

by wire transfer of immediately available funds, the amount deposited by each
Lender to such Lender.

 

(ii)           Unless the Administrative Agent shall have been notified by any
Lender on the Business Day immediately preceding the Closing Date (or, in the
case of a Borrowing of Base Rate Loans for which the Notice of Borrowing was
given on such Closing Date, by 2:00 p.m. (New York time) on such Closing Date)
in respect of any Borrowing that such Lender does not intend to fund its Loan
requested to be made on such Closing Date, the Administrative Agent may assume
that such Lender has funded its Loan and is depositing the proceeds thereof with
the Administrative Agent on the Closing Date, and the Administrative Agent in
its sole discretion may, but shall not be obligated to, disburse a corresponding
amount to the Borrower on the Closing Date.  In such event, if a Lender has not
in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower jointly and
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to the Loan.  If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing and the interest rate
applicable to such Borrowing shall be as requested by the Borrower in the
applicable Notice of Borrowing.  This Section 2.1(d)(ii) does not relieve any
Lender of its obligation to make its Loan on the Closing Date.

 

2.2          [Reserved].

 

2.3          Use of Proceeds of Loans.  The proceeds of the Loans shall be used
to finance the Acquisition, the repayment or redemption of certain indebtedness
or preferred equity of the Acquired Business and its subsidiaries, and to pay
costs and expenses related to the Transaction.

 

2.4          Maturity Date.  All outstanding Loans shall be paid in full on the
Maturity Date.

 

2.5          Authorized Agents.  On or before the Closing Date and from time to
time thereafter, the Borrower shall deliver to the Administrative Agent a
certificate of the Secretary or Assistant Secretary of the Company setting forth
the names of the employees and agents authorized to request Loans and to request
a conversion/continuation of any Loan and containing a specimen signature of
each such employee or agent.  The employees and agents so authorized shall also
be authorized to act for the Borrower in respect of all other matters relating
to the Loan Documents.  The Agents and the Lenders shall be entitled to rely
conclusively on such employee’s or agent’s authority to request such Loan or
such conversion/continuation until the Administrative Agent and the Arrangers
receive written notice to the contrary.  None of the Administrative Agent or the
Arrangers shall have any duty to verify the authenticity of the signature
appearing on any written Notice of Borrowing or Notice of
Conversion/Continuation or any other document, and,

 

32

--------------------------------------------------------------------------------


 

with respect to an oral request for such a conversion/continuation, the
Administrative Agent and the Arrangers shall have no duty to verify the identity
of any person representing himself or herself as one of the employees or agents
authorized to make such request or otherwise to act on behalf of the Borrower. 
None of the Administrative Agent, the Arrangers or the Lenders shall incur any
liability to the Borrower or any other Person in acting upon any telephonic or
facsimile notice referred to above which the Administrative Agent or the
Arrangers believes to have been given by a person duly authorized to act on
behalf of the Borrower and the Borrower hereby indemnifies and holds harmless
the Administrative Agent, each Arranger and each other Lender from any loss or
expense the Administrative Agent, the Arrangers or the Lenders might incur in
acting in good faith as provided in this Section 2.5.

 

ARTICLE III

 

[RESERVED]

 

ARTICLE IV

 

PAYMENTS AND PREPAYMENTS

 

4.1          Prepayments.

 

(a)                 Voluntary Prepayments.  The Borrower may, at any time and
from time to time, prepay the Loans in part or in their entirety, subject to the
following limitations.  The Borrower shall give at least one (1) Business Day’s
prior written notice, in the case of Base Rate Loans, and at least three
(3) Business Days’ prior written notice, in the case of Eurodollar Rate Loans,
to the Administrative Agent (which the Administrative Agent shall promptly
transmit to each Lender) of any prepayment in the entirety to be made prior to
the occurrence of an Event of Default, which notice of prepayment shall specify
the date (which shall be a Business Day) of prepayment.  When notice of
prepayment is delivered as provided herein, the outstanding principal amount of
the Loans on the prepayment date specified in the notice shall become due and
payable on such prepayment date.  Each voluntary partial prepayment of the Loans
shall be in a minimum amount of $1,000,000 (or the remaining balance of the
applicable Loans, if less), together with accrued and unpaid interest to the
prepayment date .  Eurodollar Rate Loans may be prepaid in part or in their
entirety only upon payment of the amounts described in Section 5.2(f).

 

(b)                 Mandatory Prepayments.  The Borrower shall prepay the Loans
within three (3) Business Days following receipt of the amounts in the following
clauses (A), (B), (C) and (D) (provided that Net Cash Proceeds received from the
issuance and sale of the Transaction Notes shall be applied immediately upon
receipt thereof).

 

(A)          Unless such Net Cash Proceeds are reinvested (or committed to be
reinvested) within 12 months and, if so committed to be reinvested, are actually
reinvested within six months after the end of such initial 12-month period, all
Net Cash Proceeds actually received by the Borrower or any of its Subsidiaries
from non-ordinary course sales of property and assets of the Borrower or any of
its Subsidiaries at any time after the consummation of the Transaction on the
Closing Date (including sales or issuances of Equity Interests, in each case to
third parties,

 

33

--------------------------------------------------------------------------------


 

by Subsidiaries of the Borrower (but excluding (i) sales of inventory or other
dispositions of inventory or other assets or factoring of accounts receivable in
the ordinary course of business, (ii) Net Cash Proceeds from other sales of
property or assets of the Borrower and dispositions by the Borrower, or
Subsidiaries of the Borrower, to the extent the repatriation of the proceeds of
such dispositions, or otherwise using the proceeds of such a sale to repay the
Loans, would result in adverse tax consequences as reasonably determined by the
Borrower, as applicable, (iii) intercompany transactions among the Borrower and
its Subsidiaries, and (iv) sales of property and assets the Net Cash Proceeds of
which do not exceed $250,000,000 in the aggregate)); provided that any proceeds
from sales of property or assets to Simon Property Group, Inc. or any of its
affiliates, to the extent that such proceeds are used to finance a portion of
the Transaction, shall not be required to be applied to prepay the Loans;
provided, further, that this provision shall include a dollar-for-dollar credit
for any repayment of any borrowings under the Existing Credit Agreement that
were specifically designated by the Borrower for application (and actually
applied on the Closing Date) to finance a portion of the Transaction; provided
still further that the Net Cash Proceeds of the sale of membership interests in,
or assets of, the joint venture previously described to the Lead Arranger by the
Company that is intended to be formed on or around the Closing Date (the “JV”)
shall be excluded from this clause (A) (and any such Net Cash Proceeds shall,
for the avoidance of doubt, be governed by clause (D) below),

 

(B)          all Net Cash Proceeds actually received by the Borrower or any of
its Subsidiaries from the issuance or incurrence at any time after the
consummation of the Transaction on the Closing Date of additional Indebtedness
for borrowed money of the Borrower or any of its Subsidiaries other than
Excluded Debt,

 

(C)          all Net Cash Proceeds actually received by the Borrower or any of
its Subsidiaries from the issuance of any public or Rule 144A common equity or
preferred equity (including preferred equity convertible into common stock) by
the Company at any time after the consummation of the Transaction on the Closing
Date (other than (i) equity issued to the sellers of the Acquired Business
pursuant to the Merger Agreement or (ii) equity issued pursuant to any employee
equity compensation plan or agreement or other employee equity compensation
arrangement, any employee benefit plan or agreement or other employee benefit
arrangement or any non-employee director equity compensation plan or agreement
or other nonemployee director equity compensation arrangement or pursuant to the
exercise or vesting of any employee or director stock options, restricted stock
or restricted stock units, warrants or other equity awards or pursuant to
dividend reinvestment programs), and

 

(D)          all Net Cash Proceeds actually received by the Borrower or any of
its Subsidiaries from the sale of membership interests in the JV or assets of
the JV.

 

34

--------------------------------------------------------------------------------


 

(c)                 No Penalty.  The prepayments and payments described in
clause (a) and (b) of this Section 4.1 may be made without premium or penalty
(except as provided in Section 5.2(f)).

 

4.2          Payments.

 

(a)                 Manner and Time of Payment.  All payments of principal of
and interest on the Loans and other Obligations (including, without limitation,
fees and expenses) which are payable to the Administrative Agent, the Arrangers
or any other Lender shall be made without condition or reservation of right, in
immediately available funds, delivered to the Administrative Agent not later
than 12:00 noon (New York time) on the date and at the place due, to such
account of the Administrative Agent as it may designate, for the account of the
Administrative Agent, an Arranger, or such other Lender, as the case may be; and
funds received by the Administrative Agent (or such Arranger), including,
without limitation, funds in respect of any Loans to be made on that date, not
later than 12:00 noon (New York time) on any given Business Day shall be
credited against payment to be made that day and funds received by the
Administrative Agent after that time shall be deemed to have been paid on the
next succeeding Business Day.  All payments shall be in Dollars.  Payments
actually received by the Administrative Agent for the account of the Lenders, or
any of them, shall be paid to them by the Administrative Agent promptly after
receipt thereof, in immediately available funds.

 

(b)           Apportionment of Payments.  (i)  Subject to the provisions of
Section 4.2(b)(v), all payments of principal and interest in respect of
outstanding Loans, all payments of fees and all other payments in respect of any
other Obligations, shall be allocated among such of the Lenders as are entitled
thereto, in proportion to their respective applicable Pro Rata Shares or
otherwise as provided herein.  Subject to the provisions of Section 4.2(b)(ii),
all such payments and any other amounts received by the Administrative Agent
from or for the benefit of the Borrower shall be applied in the following order:

 

(A)          to pay principal of and interest on any portion of the Loans which
the Administrative Agent may have advanced on behalf of any Lender other than
itself for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower,

 

(B)          to pay all other Obligations then due and payable and

 

(C)          as the Borrower so designates.

 

Unless otherwise designated by the Borrower, all principal payments in respect
of Loans shall be applied first, to repay outstanding Base Rate Loans, and then
to repay outstanding Eurodollar Rate Loans, with those Eurodollar Rate Loans
which have earlier expiring Interest Periods being repaid prior to those which
have later expiring Interest Periods.

 

(ii)           After the occurrence of an Event of Default and while the same is
continuing, the Administrative Agent shall apply all payments in respect of any
Obligations and any amounts received as a result of the exercise of remedies
pursuant to Sections 11.2 and 14.5, in the following order:

 

35

--------------------------------------------------------------------------------


 

(A)          first, to pay principal of and interest on any portion of the Loans
which the Administrative Agent may have advanced on behalf of any Lender other
than itself for which the Administrative Agent has not then been reimbursed by
such Lender or the Borrower;

 

(B)          second, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Administrative Agent;

 

(C)          [Reserved];

 

(D)          third, to pay Obligations in respect of any fees, expense
reimbursements or indemnities then due to the Lenders and the other Agents;

 

(E)           fourth, to pay interest due in respect of Loans;

 

(F)           fifth, to the ratable payment or prepayment of principal
outstanding on Loans; and

 

(G)          sixth, to the ratable payment of all other Obligations.

 

The order of priority set forth in this Section 4.2(b)(ii) and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Administrative Agent, the Arrangers, the other Lenders and
other Holders as among themselves.  The order of priority set forth in clauses
(C) through (G) of this Section 4.2(b)(ii) may at any time and from time to time
be changed by the Requisite Lenders without necessity of notice to or consent of
or approval by the Borrower, any Holder which is not a Lender, or any other
Person.  The order of priority set forth in clauses (A) and (B) of this
Section 4.2(b)(ii) may be changed only with the prior written consent of the
Administrative Agent.

 

(iii)          [Reserved].

 

(iv)          Subject to Section 4.2(b)(v), the Administrative Agent shall
promptly distribute to each Arranger and each other Lender at its primary
address set forth on the appropriate signature page hereof or the signature
page to the Assignment and Acceptance by which it became a Lender, or at such
other address as a Lender or other Holder may request in writing, such funds as
such Person may be entitled to receive, subject to the provisions of
Article XII; provided that the Administrative Agent shall under no circumstances
be bound to inquire into or determine the validity, scope or priority of any
interest or entitlement of any Holder and may suspend all payments or seek
appropriate relief (including, without limitation, instructions from the
Requisite Lenders or an action in the nature of interpleader) in the event of
any doubt or dispute as to any apportionment or distribution contemplated
hereby.

 

(v)           In the event that any Lender fails to fund its Pro Rata Share of
any Loan requested by the Borrower which such Lender is obligated to fund under
the terms of this Agreement (the funded portion of such Loan being hereinafter
referred to as a “Non Pro Rata Loan”), until such Defaulting Lender’s cure of
such failure  the proceeds of all amounts thereafter repaid to the
Administrative Agent by the Borrower and otherwise

 

36

--------------------------------------------------------------------------------


 

required to be applied to such Defaulting Lender’s share of all other
Obligations pursuant to the terms of this Agreement shall be advanced to the
Borrower or by the Administrative Agent on behalf of such Defaulting Lender to
cure, in full or in part, such failure by such Lender, but shall nevertheless be
deemed to have been paid to such Defaulting Lender in satisfaction of such other
Obligations.  Notwithstanding anything in this Agreement to the contrary:

 

(A)          the foregoing provisions of this Section 4.2(b)(v) shall apply only
with respect to the proceeds of payments of Obligations and shall not affect the
conversion or continuation of Loans pursuant to Section 5.1(c);

 

(B)          a Lender shall be deemed to have cured its failure to fund its Pro
Rata Share of any Loan at such time as an amount equal to such Lender’s original
Pro Rata Share of the requested principal portion of such Loan is fully funded
to the Borrower, whether made by such Lender itself or by operation of the terms
of this Section 4.2(b)(v), and whether or not the Non Pro Rata Loan with respect
thereto has been repaid, converted or continued;

 

(C)          amounts advanced to the Borrower to cure, in full or in part, any
such Lender’s failure to fund its Pro Rata Share of any Loan (“Cure Loans”)
shall bear interest at the Base Rate in effect from time to time, and for all
other purposes of this Agreement shall be treated as if they were Base Rate
Loans; and

 

(D)          regardless of whether or not an Event of Default has occurred or is
continuing, and notwithstanding the instructions of the Borrower as to its
desired application, all repayments of principal which, in accordance with the
other terms of this Section 4.2, would be applied to the outstanding Base Rate
Loans shall be applied first, ratably to all Base Rate Loans constituting Non
Pro Rata Loans, second, ratably to Base Rate Loans other than those constituting
Non Pro Rata Loans or Cure Loans and, third, ratably to Base Rate Loans
constituting Cure Loans.

 

(c)                 Payments on Non-Business Days.  Whenever any payment to be
made by the Borrower hereunder or under the Notes is stated to be due on a day
which is not a Business Day, the payment shall instead be due on the next
succeeding Business Day (or, as set forth in Section 5.2(b)(ii), the next
preceding Business Day).

 

4.3          Promise to Repay; Evidence of Indebtedness.

 

(a)                 Promise to Repay.  The Borrower hereby promise to pay when
due the principal amount of each Loan which is made to it, and further agree to
pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the Notes.  The Borrower agrees that upon notice by any Lender to
the Borrower (with a copy of such notice to the Administrative Agent) to the
effect that a Note is required or appropriate in order for such Lender to
evidence (whether for purposes of pledge, enforcement or otherwise) the Loans
owing to such Lender, the Borrower shall promptly execute and deliver to such
Lender a Note payable to the order of such Lender in a principal amount up to
the outstanding Loans of such Lender.

 

37

--------------------------------------------------------------------------------


 

(b)           Loan Account.  Each Lender shall maintain in accordance with its
usual practice an account or accounts (a “Loan Account”) evidencing the
Indebtedness of the Borrower to such Lender resulting from each Loan owing to
such Lender from time to time, including the amount of principal and interest
payable and paid to such Lender from time to time hereunder and under the
Notes.  Notwithstanding the foregoing, the failure by any Lender to maintain a
Loan Account shall in no way affect the Borrower’s obligations hereunder,
including, without limitation, the obligation to repay the Obligations.

 

(c)           Control Account.  The Register maintained by the Administrative
Agent pursuant to Section 14.1(c) shall include a control account, and a
subsidiary account for each Lender, in which accounts (taken together) shall be
recorded (i) the date and amount of each Borrowing made hereunder and the type
of Loan comprising such Borrowing, (ii) the effective date and amount of each
Assignment and Acceptance delivered to and accepted by it and the parties
thereto, (iii) the amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder or under the
Notes and (iv) the amount of any sum received by the Administrative Agent from
the Borrower hereunder and each Lender’s share thereof.

 

(d)           Entries Binding.  The entries made in the Register and each Loan
Account shall be conclusive and binding for all purposes, absent manifest error.

 

(e)           No Recourse to Limited Partners or General Partner. 
Notwithstanding anything contained in this Agreement to the contrary, it is
expressly understood and agreed that nothing herein or in the Notes shall be
construed as creating any liability on any Limited Partner, any General Partner,
or any partner, member, manager, officer, shareholder or director of any Limited
Partner or any General Partner, to pay any of the Obligations other than
liability arising from or in connection with (i) fraud or (ii) the
misappropriation or misapplication of proceeds of the Loans (in which case such
liability shall extend to the Person(s) committing such fraud, misappropriation
or misapplication, but not to any other Person described above); but nothing
contained in this Section 4.3(e) shall be construed to prevent the exercise of
any remedy allowed to the Administrative Agent, any other Agent or the Lenders
by law or by the terms of this Agreement or the other Loan Documents which does
not relate to or result in such an obligation by any Limited Partner or any
General Partner (or any partner, member, manager, officer, shareholder or
director of any Limited Partner or any General Partner) to pay money.

 

ARTICLE V

 

INTEREST AND FEES

 

5.1          Interest on the Loans and other Obligations.

 

(a)                 Rate of Interest.  All Loans and the outstanding principal
balance of all other Obligations shall bear interest on the unpaid principal
amount thereof from the date such Loans are made and such other Obligations are
due and payable until paid in full, except as otherwise provided in
Section 5.1(d), as follows:

 

38

--------------------------------------------------------------------------------


 

(i)            If a Base Rate Loan or an Obligation other than a Eurodollar Rate
Loan, at a rate per annum equal to the sum of (A) the Base Rate, as in effect
from time to time as interest accrues, plus (B) the then Applicable Margin for
Base Rate Loans; and

 

(ii)           If a Eurodollar Rate Loan, at a rate per annum equal to the sum
of (A) the Eurodollar Rate determined for the applicable Interest Period, plus
(B) the then Applicable Margin for Eurodollar Rate Loans.

 

The applicable basis for determining the rate of interest on the Loans shall be
selected by the Borrower at the time a Notice of Borrowing or a Notice of
Conversion/Continuation is delivered by the Borrower to the Administrative
Agent; provided, however, the Borrower may not select the Eurodollar Rate as the
applicable basis for determining the rate of interest on such a Loan if at the
time of such selection an Event of Default or a Potential Event of Default would
occur or has occurred and is continuing and further provided that, from and
after the occurrence of an Event of Default or a Potential Event of Default,
each Eurodollar Rate Loan then outstanding may, at the Administrative Agent’s
option, convert to a Base Rate Loan.  If on any day any Loan is outstanding with
respect to which notice has not been timely delivered to the Administrative
Agent in accordance with the terms of this Agreement specifying the basis for
determining the rate of interest on that day, then for that day interest on that
Loan shall be determined by reference to the Base Rate.

 

(b)           Interest Payments.  (i)  Interest accrued on each Loan shall be
calculated on the last day of each calendar month and shall be payable in
arrears (A) on the first day of each calendar month, commencing on the first
such day following the making of such Loan, and (B) if not theretofore paid in
full, on the maturity date (whether by acceleration or otherwise) of such Loan.

 

(ii)           Interest accrued on the principal balance of all other
Obligations shall be calculated on the last day of each calendar month and shall
be payable in arrears (A) on the first day of each calendar month, commencing on
the first such day following the incurrence of such Obligation, (B) upon
repayment thereof in full or in part, and (C) if not theretofore paid in full,
at the time such other Obligation becomes due and payable (whether by
acceleration or otherwise).

 

(c)           Conversion or Continuation.  (i)  The Borrower shall have the
option (A) to convert at any time all or any part of outstanding Base Rate Loans
to Eurodollar Rate Loans; (B) to convert all or any part of outstanding
Eurodollar Rate Loans having Interest Periods which expire on the same date to
Base Rate Loans, on such expiration date; and (C) to continue all or any part of
outstanding Eurodollar Rate Loans having Interest Periods which expire on the
same date as Eurodollar Rate Loans, and the succeeding Interest Period of such
continued Loans shall commence on such expiration date; provided, however, no
such outstanding Loan may be continued as, or be converted into, a Eurodollar
Rate Loan (i) if the continuation of, or the conversion into, would violate any
of the provisions of Section 5.2 or (ii) if an Event of Default or a Potential
Event of Default would occur or has occurred and is continuing.  Any conversion
into or continuation of Eurodollar Rate Loans under this Section 5.1(c) shall be
in a minimum amount of $1,000,000 and in integral multiples of $100,000 in
excess of that amount, except in the case of a conversion into or a continuation
of an entire Borrowing of Non Pro Rata Loans.

 

39

--------------------------------------------------------------------------------


 

(ii)           To convert or continue a Loan under Section 5.1(c)(i), the
Borrower shall deliver a Notice of Conversion/Continuation to the Administrative
Agent no later than 11:00 a.m. (New York time) at least three (3) Business Days
in advance of the proposed conversion/continuation date.  A Notice of
Conversion/Continuation shall specify (A) the proposed conversion/continuation
date (which shall be a Business Day), (B) the principal amount of the Loan to be
converted/continued, and (C) whether such Loan shall be converted and/or
continued.  In lieu of delivering a Notice of Conversion/Continuation, the
Borrower may give the Administrative Agent telephonic notice of any proposed
conversion/continuation by the time required under this Section 5.1(c)(ii), if
the Borrower confirms such notice by delivery of the Notice of
Conversion/Continuation to the Administrative Agent by facsimile transmission
promptly, but in no event later than 3:00 p.m. (New York time) on the same day. 
Promptly after receipt of a Notice of Conversion/Continuation under this
Section 5.1(c)(ii) (or telephonic notice in lieu thereof), the Administrative
Agent shall notify each Lender by facsimile transmission, or other similar form
of transmission, of the proposed conversion/continuation.  Any Notice of
Conversion/Continuation for conversion to, or continuation of, a Loan (or
telephonic notice in lieu thereof) given pursuant to this
Section 5.1(c)(ii) shall be irrevocable, and the Borrower shall be bound to
convert or continue in accordance therewith.  In the event no Notice of
Conversion/Continuation is delivered as and when specified in this
Section 5.1(c)(ii) with respect to outstanding Eurodollar Rate Loans, upon the
expiration of the Interest Period applicable thereto, such Loans shall
automatically be continued as Eurodollar Rate Loans with an Interest Period of
three months; provided, however, no such outstanding Loan may be continued as,
or be converted into, a Eurodollar Rate Loan (x) if the continuation of, or the
conversion into, would violate any of the provisions of Section 5.2 or (y) if an
Event of Default or a Potential Event of Default would occur or has occurred and
is continuing.

 

(d)           Default Interest.  Notwithstanding the rates of interest specified
in Section 5.1(a) or elsewhere in this Agreement, effective immediately upon the
occurrence of an Event of Default, and for as long thereafter as such Event of
Default shall be continuing, the principal balance of all Loans and other
Obligations shall bear interest at a rate equal to the sum of (A) the Base Rate,
as in effect from time to time as interest accrues, plus (B) two percent (2.0%)
per annum.

 

(e)           Computation of Interest.  Interest on all Obligations shall be
computed on the basis of the actual number of days elapsed in the period during
which interest accrues and a year of 360 days.  In computing interest on any
Loan, the date of the making of the Loan or the first day of an Interest Period,
as the case may be, shall be included and the date of payment or the expiration
date of an Interest Period, as the case may be, shall be excluded; provided,
however, if a Loan is repaid on the same day on which it is made, one (1) day’s
interest shall be paid on such Loan.

 

(f)            Eurodollar Rate Information.  Upon the reasonable request of the
Borrower from time to time, the Administrative Agent shall promptly provide to
the Borrower such information with respect to the applicable Eurodollar Rate as
may be so requested.

 

40

--------------------------------------------------------------------------------


 

5.2          Special Provisions Governing Eurodollar Rate Loans .

 

(a)                 Amount of Eurodollar Rate Loans.  Each Eurodollar Rate Loan
shall be in a minimum aggregate principal amount of $1,500,000.

 

(b)           Determination of Interest Periods.  Each interest period relating
to the Eurodollar Rate Loans or any portion thereof (each, an “Interest
Period”)  shall be three months in duration and shall be subject to the
following provisions:

 

(i)            In the case of immediately successive Interest Periods, each
successive Interest Period shall commence on the day on which the next preceding
Interest Period expires;

 

(ii)           If any Interest Period would otherwise expire on a day which is
not a Business Day, such Interest Period shall be extended to expire on the next
succeeding Business Day if the next succeeding Business Day occurs in the same
calendar month, and if there will be no succeeding Business Day in such calendar
month, the Interest Period shall expire on the immediately preceding Business
Day;

 

(iii)          No Interest Period shall extend beyond a date on which the
Borrower is required to make a scheduled payment of such portion of principal;
and

 

(iv)          There shall be no more than eight (8) Interest Periods in effect
at any one time.

 

(c)           Determination of Eurodollar Interest Rate.  As soon as practicable
on the second Business Day prior to the first day of each Interest Period (the
“Eurodollar Interest Rate Determination Date”), the Administrative Agent shall
determine (pursuant to the procedures set forth in the definition of “Eurodollar
Rate”) the interest rate which shall apply to the Eurodollar Rate Loans for
which an interest rate is then being determined for the Interest Period and
shall promptly give notice thereof (in writing or by telephone confirmed in
writing) to the Borrower and to each Lender.  The Administrative Agent’s
determination shall be presumed to be correct, absent manifest error, and shall
be binding upon the Borrower and each Lender.

 

(d)           Market Disruption and Alternate Rate of Interest.  (i)  If at the
time that the Administrative Agent shall seek to determine the Screen Rate as
provided in the definition of “Eurodollar Rate” herein for any Interest Period
for a Borrowing of Eurodollar Rate Loans the Screen Rate shall not be available
for such Interest Period, then such Borrowing shall be made as a Borrowing of
Base Rate Loans at the Base Rate.

 

(ii)           If prior to the commencement of any Interest Period:

 

(A)          the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Eurodollar Rate ; or

 

41

--------------------------------------------------------------------------------


 

(B)          the Administrative Agent is advised by the Requisite Lenders that
the Eurodollar Rate will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan),

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone promptly followed in writing or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (1) any Notice of Conversion/Continuation that requests the conversion of
any Eurodollar Rate Loans to, or continuation of any Eurodollar Rate Loans for
the applicable Interest Period, as the case may be, shall be ineffective and
(2) such Borrowing shall be made as a Borrowing of Base Rate Loans.

 

(e)           Illegality.  (i)  If at any time any Lender determines (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties) that the making, converting, maintaining or continuation of
any Eurodollar Rate Loan or has become unlawful or impermissible by compliance
by that Lender with any law, governmental rule, regulation or order of any
Governmental Authority (whether or not having the force of law and whether or
not failure to comply therewith would be unlawful or would result in costs or
penalties), then, and in any such event, such Lender may give notice of that
determination, in writing, to the Borrower and the Administrative Agent, and the
Administrative Agent shall promptly transmit the notice to each other Lender.

 

(ii)           When notice is given by a Lender under Section 5.2(e)(i), (A) the
Borrower’s right to request from such Lender and such Lender’s obligation, if
any, to make Eurodollar Rate Loans shall be immediately suspended, and such
Lender shall make a Base Rate Loan as part of any requested Borrowing of
Eurodollar Rate Loans and (B) if the affected Eurodollar Rate Loans are then
outstanding, the Borrower shall immediately, or if permitted by applicable law,
no later than the date permitted thereby, upon at least one (1) Business Day’s
prior written notice to the Administrative Agent and the affected Lender,
convert each such Loan into a Base Rate Loan.

 

(iii)          If at any time after a Lender gives notice under
Section 5.2(e)(i)  such Lender determines that it may lawfully make Eurodollar
Rate Loans, such Lender shall promptly give notice of that determination, in
writing, to the Borrower and the Administrative Agent, and the Administrative
Agent shall promptly transmit the notice to each other Lender.  The Borrower’s
right to request, and such Lender’s obligation, if any, to make Eurodollar Rate
Loans shall thereupon be restored.

 

(iv)          A Lender may at its option make any Loan (a “Credit Extension”) to
the Borrower by causing any domestic or foreign branch or Affiliate of such
Lender (any “Lending  Office”) to make such Credit Extension; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Credit Extension in accordance with the terms of this Agreement.  Upon
receipt of such notice, the Borrower shall take all reasonable actions requested
by the Lender to mitigate or avoid such illegality.

 

42

--------------------------------------------------------------------------------


 

(f)            Compensation.  In addition to all amounts required to be paid by
the Borrower pursuant to Section 5.1 and Article XIII, the Borrower shall
compensate each Lender, upon demand, for all losses, expenses to third parties
and liabilities (including, without limitation, any loss or expense incurred by
reason of the liquidation or reemployment of deposits or other funds acquired by
such Lender to fund or maintain such Lender’s Eurodollar Rate Loans to the
Borrower but excluding any loss of Applicable Margin on the relevant Loans, any
losses or expenses incurred as the result of such Lender’s gross negligence or
willful misconduct (as determined in a final non-appealable judgment by a court
of competent jurisdiction) and any administrative fees incurred in effecting
such liquidation or reemployment) which that Lender may sustain (i) if for any
reason a Borrowing, conversion into or continuation of Eurodollar Rate Loans
does not occur on a date specified therefor in a Notice of Borrowing or a Notice
of Conversion/ Continuation given by the Borrower or in a telephonic request by
it for borrowing or conversion/ continuation or a successive Interest Period
does not commence after notice therefor is given pursuant to Section 5.1(c),
including, without limitation, pursuant to Section 5.2(d), (ii) if for any
reason any Eurodollar Rate Loan is prepaid on a date which is not the last day
of the applicable Interest Period (including pursuant to Section 13.4), (iii) as
a consequence of a required conversion of a Eurodollar Rate Loan to a Base Rate
Loan as a result of any of the events indicated in Section 5.2(d), or (iv) as a
consequence of any failure by the Borrower to repay a Eurodollar Rate Loan when
required by the terms of this Agreement.  The Lender making demand for such
compensation shall deliver to the Borrower concurrently with such demand a
written statement in reasonable detail as to such losses, expenses and
liabilities, and this statement shall be conclusive as to the amount of
compensation due to that Lender, absent manifest error.

 

(g)           Booking of Eurodollar Rate Loans.  Any Lender may make, carry or
transfer Eurodollar Rate Loans at, to, or for the account of, its Eurodollar
Lending Office or Eurodollar Affiliate or its other offices or Affiliates.  No
Lender shall be entitled, however, to receive any greater amount under Sections
4.2 or 5.2(f)  or Article XIII as a result of the transfer of any such
Eurodollar Rate Loan to any office (other than such Eurodollar Lending Office)
or any Affiliate (other than such Eurodollar Affiliate) than such Lender would
have been entitled to receive immediately prior thereto, unless (i) the transfer
occurred at a time when circumstances giving rise to the claim for such greater
amount did not exist and (ii) such claim would have arisen even if such transfer
had not occurred.

 

(h)           Affiliates Not Obligated.  No Eurodollar Affiliate or other
Affiliate of any Lender shall be deemed a party to this Agreement or shall have
any liability or obligation under this Agreement.

 

(i)            Adjusted Eurodollar Rate.  Any failure by any Lender to take into
account the Eurodollar Reserve Percentage when calculating interest due on
Eurodollar Rate Loans shall not constitute, whether by course of dealing or
otherwise, a waiver by such Lender of its right to collect such amount for any
future period.

 

5.3          Fees.  The Borrower shall pay to the Administrative Agent, for the
ratable benefit of the Lenders, a duration fee on the dates and in the amounts
indicated below, calculated on the aggregate principal amount of the Loans
outstanding on such dates:

 

43

--------------------------------------------------------------------------------


 

Date

 

(bps)

180 days after the Closing Date

 

15

270 days after the Closing Date

 

25

 

All fees shall be payable in addition to, and not in lieu of, interest,
compensation, expense reimbursements, indemnification and other Obligations. 
Fees shall be payable to the Administrative Agent at its office in New York, New
York in immediately available funds.  All fees shall be fully earned and
nonrefundable when paid.  All fees due to any Arranger or any other Lender,
including, without limitation, those referred to in this Section 5.3, shall bear
interest, if not paid when due, at the interest rate specified in
Section 5.1(d) and shall constitute Obligations.

 

ARTICLE VI

 

CONDITIONS TO LOANS

 

6.1          Conditions Precedent to Closing Date.  The obligation of each
Lender on the Closing Date to make any Loan requested to be made by it shall be
subject to the satisfaction of all of the following conditions precedent:

 

(a)           The Administrative Agent (or its counsel) shall have received on
or before the Closing Date from each party hereto either (i) a counterpart of
this Agreement signed on behalf of such party or (ii) customary written evidence
reasonably satisfactory to the Administrative Agent (which may include telecopy
or electronic transmission of a signed signature page of this Agreement) that
such party has signed a counterpart of this Agreement.

 

(b)           The Administrative Agent (or its counsel) shall have received on
or before the Closing Date all Loan Documents and agreements, documents and
instruments described in the List of Closing Documents attached hereto as
Exhibit E hereto, each signed on behalf of the parties thereto.

 

(c)           Except (a) as set forth in the Glimcher Disclosure Letter (as
defined in the Merger Agreement), or (b) as disclosed in publicly available
Glimcher SEC Filings (as defined in the Merger Agreement), filed with, or
furnished to, as applicable, the Commission on or after January 1, 2013 and
prior to the date of the Merger Agreement (excluding any risk factor disclosures
contained in such documents under the heading “Risk Factors” and any disclosure
of risks or other matters included in any “forward-looking statements”
disclaimer or other statements that are cautionary, predictive or
forward-looking in nature), between December 31, 2013 and the date of the Merger
Agreement, except as contemplated by the Merger Agreement or as set forth in
Section 4.8 of the Glimcher Disclosure Letter (as defined in the Merger
Agreement), there has not been any effect, event, development or circumstance
that, individually or in the aggregate with all other effects, events,
developments and changes, would reasonably be expected to result in a Glimcher
Material Adverse Effect (as defined in the Merger Agreement).  Since the date of
the Merger Agreement, there shall not have been any event, circumstance, change,
occurrence, development or effect that, individually or in the aggregate, has
had or would reasonably be expected to have a Glimcher Material Adverse Effect.

 

44

--------------------------------------------------------------------------------


 

(d)           The Acquisition shall have been or shall be, substantially
simultaneously with the initial Borrowings, consummated in accordance with the
terms of the Merger Agreement (without giving effect to any amendments,
modifications, supplements, waivers or consents after September 16, 2014 by the
Company (including any change in the definition of Glimcher Material Adverse
Effect or Sections 9.7, 9.11(c), 9.12 and 9.14 of the Merger Agreement or in the
purchase price (excluding any adjustments provided for in the Merger Agreement))
that are materially adverse to the interests of the Lenders (in their capacities
as such) and not approved by the Lead Arranger (which approval shall not be
unreasonably withheld, conditioned or delayed)).

 

(e)           The Company shall have delivered to the Administrative Agent a
certificate as to the financial condition and solvency of Borrower and its
subsidiaries (on a consolidated basis, after giving effect to the Transaction),
substantially in the form attached as Exhibit I hereto.

 

(f)            All fees due and payable to the Administrative Agent, the Lead
Arranger and the Lenders pursuant to the Fee Letter and, to the extent invoiced
at least two Business Days prior to the Closing Date, all reasonable and
documented expenses to be paid or reimbursed to the Administrative Agent and the
Lead Arranger on or prior to the Closing Date pursuant to the Commitment Letter,
shall have been paid or shall be paid from the proceeds of the Loans.

 

(g)           To the extent requested at least seven Business Days prior to the
Closing Date by the Lead Arranger, the Borrower shall have delivered the
documentation and other information with respect to the Borrower to the
Administrative Agent that are required by regulatory authorities under
applicable “know-your-customer” rules and regulations, including the Patriot
Act, prior to the Closing Date.

 

(h)           The Lead Arranger shall have received (1) audited consolidated
balance sheets and related statements of income and cash flows of the Acquired
Business for its most recent two fiscal years ended at least 90 days prior to
the Closing Date and (2) unaudited consolidated balance sheets and related
statements of income and cash flows of the Acquired Business for each of its
fiscal quarters ended after the close of its most recent fiscal year and at
least 75 days prior to the Closing Date (but excluding the fourth quarter of any
fiscal year).  The Acquired Business’s filing of any required audited financial
statements on Form 10-K or required unaudited financial statements on Form 10-Q,
in each case, will satisfy the requirements under clauses (1) or (2) as
applicable, of this paragraph.

 

(i)            The Specified Representations shall be true and correct in all
material respects as of the Closing Date.

 

(j)            The Merger Agreement Representations shall be true and correct in
all respects as of the Closing Date.

 

ARTICLE VII

 

REPRESENTATIONS AND WARRANTIES

 

7.1          Representations and Warranties of the Borrower.  In order to induce
the Lenders to enter into this Agreement and to make the Loans to the Borrower,
the Borrower hereby

 

45

--------------------------------------------------------------------------------


 

represents and warrants on the Closing Date, subject to the last paragraph of
this section, to each Lender that the following statements are true, correct and
complete:

 

(a)           Organization; Powers.  (i)  The Borrower (A) is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Indiana, (B) is duly qualified to do business and is in good
standing under the laws of each jurisdiction in which failure to be so qualified
and in good standing will have or is reasonably likely to have a Material
Adverse Effect, (C) [reserved], (D) has all requisite power and authority to
own, operate and encumber its Property and to conduct its business as presently
conducted and as proposed to be conducted in connection with and following the
consummation of the transactions contemplated by this Agreement and (E) is a
partnership for federal income tax purposes.

 

(ii)           The Company (A) is a corporation duly organized, validly existing
and in good standing under the laws of the State of Indiana, (B) is duly
authorized and qualified to do business and is in good standing under the laws
of each jurisdiction in which failure to be so qualified and in good standing
will have or is reasonably likely to have a Material Adverse Effect, and (C) has
all requisite corporate power and authority to own, operate and encumber its
Property and to conduct its business as presently conducted.

 

(iii)          True, correct and complete copies of the Organizational Documents
identified on Schedule 7.1-A have been delivered to the Administrative Agent,
each of which is in full force and effect, has not been modified or amended
except to the extent set forth indicated therein and, to the best of the
Borrower’s knowledge, there are no defaults under such Organizational Documents
and no events which, with the passage of time or giving of notice or both, would
constitute a default under such Organizational Documents.

 

(iv)          Neither the Borrower nor the Company is a “foreign person” within
the meaning of Section 1445 of the Internal Revenue Code.

 

(b)           Authority.  (i)  The Company has the requisite power and authority
to execute, deliver and perform this Agreement on behalf of the Borrower and
each of the other Loan Documents which are required to be executed on behalf of
the Borrower as required by this Agreement.  The Company is the Person who has
executed this Agreement and such other Loan Documents on behalf of the Borrower
and is the sole general partner of the Borrower.

 

(ii)                           The execution, delivery and performance of each
of the Loan Documents which must be executed in connection with this Agreement
by the Borrower and to which the Borrower is a party and the consummation of the
transactions contemplated thereby are within the Borrower’s partnership powers,
have been duly authorized by all necessary partnership or other applicable
action (and, in the case of the Company acting on behalf of the Borrower in
connection therewith, all necessary corporate action of the Company) and such
authorization has not been rescinded.  No other partnership or corporate action
or proceedings on the part of the Borrower or the Company is necessary to
consummate such transactions.

 

(iii)                          Each of the Loan Documents to which the Borrower
is a party has been duly executed and delivered on behalf of the Borrower and
constitutes the Borrower’s legal, valid and binding obligation, enforceable
against the Borrower in accordance with its terms,

 

46

--------------------------------------------------------------------------------


 

except to the extent that the enforcement thereof or the availability of
equitable remedies may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent transfer, fraudulent conveyance or similar
laws now or hereafter in effect relating to or affecting creditors’ rights
generally or by general principles of equity, or by the discretion of any court
in awarding equitable remedies, regardless of whether such enforcement is
considered in a proceeding of equity or at law, is in full force and effect.

 

(iv)                          No Potential Event of Default, Event of Default or
breach of any covenant by the Borrower or any Subsidiary of the Borrower exists
under any Loan Document.

 

(c)           Subsidiaries; Ownership of Capital Stock and Partnership
Interests.  (i)  Schedule 7.1-C (A) contains a chart, together with lists,
indicating the corporate structure of the Company, the Borrower, and any other
Person in which the Company or the Borrower holds a direct or indirect
partnership, joint venture or other equity interest indicating the nature of
such interest with respect to each Person included in such diagram; and
(B) accurately sets forth (1) the correct legal name of such Person, the
jurisdiction of its incorporation or organization and the jurisdictions in which
it is qualified to transact business as a foreign corporation, or otherwise, and
(2) the authorized, issued and outstanding shares or interests of each class of
Securities of the Company, the Borrower and the Subsidiaries of the Borrower and
the owners of such shares or interests (provided, however, that the shareholders
of the Company and the limited partners of the Borrower are not listed
thereon).  None of such issued and outstanding Securities is subject to any
vesting, redemption, or repurchase agreement, and there are no warrants or
options (other than Permitted Securities Options) outstanding with respect to
such Securities, except as noted on Schedule 7.1-C.  The outstanding Capital
Stock of the Company is duly authorized, validly issued, fully paid and
nonassessable and the outstanding Securities of the Borrower and its
Subsidiaries are duly authorized and validly issued.  Attached hereto as part of
Schedule 7.1-C is a true, accurate and complete copy of the Borrower Partnership
Agreement as in effect on the Closing Date and such Partnership Agreement has
not been amended, supplemented, replaced, restated or otherwise modified in any
respect since the Closing Date.

 

(ii)                           Except where failure may not have a Material
Adverse Effect, each Subsidiary:  (A) is a corporation, limited liability
company or partnership, as indicated on Schedule 7.1-C, duly organized, validly
existing and, if applicable, in good standing under the laws of the jurisdiction
of its organization, (B) is duly qualified to do business and, if applicable, is
in good standing under the laws of each jurisdiction in which failure to be so
qualified and in good standing would limit its ability to use the courts of such
jurisdiction to enforce Contractual Obligations to which it is a party, and
(C) has all requisite power and authority to own and operate its Property and to
conduct its business as presently conducted and as proposed to be conducted
hereafter.

 

(d)                 No Conflict.  The execution, delivery and performance of
each of the Loan Documents to which the Borrower is a party do not and will not
(i) conflict with the Organizational Documents of the Borrower or any Subsidiary
of the Borrower, (ii) constitute a tortious interference with any Contractual
Obligation of any Person or conflict with, result in a breach of or constitute
(with or without notice or lapse of time or both) a default under any
Requirement of Law or (except with respect to any Scheduled Glimcher
Indebtedness) Contractual Obligation of the Borrower, the Company, any Limited
Partner, any Subsidiary of the Borrower,

 

47

--------------------------------------------------------------------------------


 

or any general or limited partner of any Subsidiary of the Borrower, or require
termination of any such Contractual Obligation which may subject the
Administrative Agent or any of the other Lenders to any liability, (iii) result
in or require the creation or imposition of any Lien whatsoever upon any of the
Property or assets of the Borrower, the Company, any Limited Partner, any
Subsidiary of the Borrower, or any general partner or limited partner of any
Subsidiary of the Borrower, or (iv) require any approval of shareholders of the
Company or any general partner (or equity holder of any general partner) of any
Subsidiary of the Borrower.

 

(e)           Governmental Consents.  The execution, delivery and performance of
each of the Loan Documents to which the Borrower is a party do not and will not
require any registration with, consent or approval of, or notice to, or other
action to, with or by any Governmental Authority, except filings, consents or
notices which have been made, obtained or given.

 

(f)            Governmental Regulation.  Neither the Borrower nor the Company is
subject to regulation under the Federal Power Act, the Interstate Commerce Act,
or any other federal or state statute or regulation which limits its ability to
incur indebtedness or its ability to consummate the transactions contemplated by
this Agreement.

 

(g)           Financial Position.  Complete and accurate copies of the following
financial statements and materials have been delivered to the Administrative
Agent: (i) audited combined financial statements of the SPG Businesses for the
calendar year ended December 31, 2013;  (ii) unaudited pro forma combined
financial statements of the Company and its Subsidiaries for the calendar year
ended December 31, 2013 and (iii) unaudited consolidated financial statements of
the Company for the fiscal quarter ended September 30, 2014. All financial
statements included in such materials (subject, in the case of the unaudited
consolidated financial statements of the Company for the fiscal quarter ended
September 30, 2014, to normal adjustments) were prepared in all material
respects in conformity with GAAP, except as otherwise noted therein, and fairly
present in all material respects on a pro forma basis the respective
consolidated financial positions, and the consolidated results of operations and
cash flows (except that the unaudited pro forma combined financial statements of
the Borrower and its Subsidiaries for the calendar year ended December 31, 2013
do not include a statement of cash flows) for each of the periods covered
thereby of the SPG Businesses and the Company and its Subsidiaries, as
applicable, as at the respective dates thereof.  Neither the Borrower nor any of
its Subsidiaries has any Contingent Obligation, contingent liability or
liability for any taxes, long-term leases or commitments, not reflected in the
Company’s audited financial statements delivered to the Administrative Agent on
or prior to the Closing Date or otherwise disclosed to the Administrative Agent
and the Lenders in writing, which will have or is reasonably likely to have a
Material Adverse Effect.

 

(h)                 Indebtedness.  Schedule 7.1-H sets forth, as of
September 30, 2014, all Indebtedness for borrowed money of each of the Borrower,
the Company and their respective Subsidiaries and, except as set forth on
Schedule 7.1-H, there are no defaults in the payment of principal or interest on
any such Indebtedness and no payments thereunder have been deferred or extended
beyond their stated maturity and there has been no material change in the type
or amount of such Indebtedness (except for the repayment of certain Indebtedness
or the incurrence of any Indebtedness permitted by this Agreement) since
September 30, 2014, which, in the case of

 

48

--------------------------------------------------------------------------------


 

Non-Recourse Indebtedness only, will have or is reasonably likely to have, in
any of such cases, a Material Adverse Effect.

 

(i)            Litigation; Adverse Effects.  Except as set forth in Schedule
7.1-I, as of the Closing Date, there is no action, suit, proceeding, Claim,
investigation or arbitration before or by any Governmental Authority or private
arbitrator pending or, to the knowledge of the Borrower, threatened against the
Company, the Borrower, or any of their respective Subsidiaries, or any Property
of any of them (i) challenging the validity or the enforceability of any of the
Loan Documents, (ii) which will or is reasonably likely to result in a loss in
excess of $30,000,000, or (iii) under the Racketeering Influenced and Corrupt
Organizations Act or any similar federal or state statute where such Person is a
defendant in a criminal indictment that provides for the forfeiture of assets to
any Governmental Authority as a potential criminal penalty.  There is no
material loss contingency within the meaning of GAAP which has not been
reflected in the consolidated financial statements of the Company and the
Borrower.  None of the Company, the Borrower, or any Subsidiary of the Borrower
is (A) in violation of any applicable Requirements of Law which violation will
have or is reasonably likely to have a Material Adverse Effect, or (B) subject
to or in default with respect to any final judgment, writ, injunction,
restraining order or order of any nature, decree, rule or regulation of any
court or Governmental Authority which will have or is reasonably likely to have
a Material Adverse Effect.

 

(j)            No Material Adverse Effect.  Since December 31, 2013, there has
occurred no event which has had or is reasonably likely to have a Material
Adverse Effect.

 

(k)           Tax Examinations.  The IRS has examined (or is foreclosed from
examining by applicable statutes) the federal income tax returns of any of the
Company’s, the Borrower’s or its Subsidiaries’ predecessors in interest with
respect to the Projects for all tax periods prior to and including the taxable
year ending December 31, 2009 and the appropriate state Governmental Authority
in each state in which the Company’s, the Borrower’s or its Subsidiaries’
predecessors in interest with respect to the Projects were required to file
state income tax returns has examined (or is foreclosed from examining by
applicable statutes) the state income tax returns of any of such Persons with
respect to the Projects for all tax periods prior to and including the taxable
year ending December 31, 2009.  All deficiencies which have been asserted
against such Persons as a result of any federal, state, local or foreign tax
examination for each taxable year in respect of which an examination has been
conducted have been fully paid or finally settled or are being contested in good
faith, and no issue has been raised in any such examination which, by
application of similar principles, reasonably can be expected to result in
assertion of a material deficiency for any other year not so examined which has
not been reserved for in the financial statements of such Persons to the extent,
if any, required by GAAP.  No such Person has taken any reporting positions for
which it does not have a reasonable basis nor anticipates any further material
tax liability with respect to the years which have not been closed pursuant to
applicable law.

 

(l)            Payment of Taxes.  All tax returns, reports and similar
statements or filings of each of the Persons described in Section 7.1(k), the
Company, the Borrower and its Subsidiaries required to be filed have been timely
filed, and, except for Customary Permitted Liens, all taxes, assessments, fees
and other charges of Governmental Authorities thereupon and upon or relating to
their respective Properties, assets, receipts, sales, use, payroll, employment,

 

49

--------------------------------------------------------------------------------


 

income, licenses and franchises which are shown in such returns or reports to be
due and payable have been paid, except to the extent (i) such taxes,
assessments, fees and other charges of Governmental Authorities are being
contested in good faith by an appropriate proceeding diligently pursued as
permitted by the terms of Section 9.4 and (ii) such taxes, assessments, fees and
other charges of Governmental Authorities pertain to Property of the Borrower or
any of its Subsidiaries and the non-payment of the amounts thereof would not,
individually or in the aggregate, result in a Material Adverse Effect.  All
other taxes (including, without limitation, real estate taxes), assessments,
fees and other governmental charges upon or relating to the respective
Properties of the Borrower and its Subsidiaries which are due and payable have
been paid, except for Customary Permitted Liens and except to the extent
described in clauses (i) and (ii) hereinabove.  The Borrower has no knowledge of
any proposed tax assessment against the Borrower, any of its Subsidiaries, or
any of the Projects that will have or is reasonably likely to have a Material
Adverse Effect.

 

(m)          Performance.  Neither the Company, the Borrower nor any of their
Affiliates has received any notice, citation or allegation, nor has actual
knowledge, that (i) it is in default in the performance, observance or
fulfillment of any of the obligations, covenants or conditions contained in any
Contractual Obligation applicable to it, (ii) any of its Properties is in
violation of any Requirements of Law or (iii) any condition exists which, with
the giving of notice or the lapse of time or both, would constitute a default
with respect to any such Contractual Obligation, in each case, except where such
default or defaults, if any, will not have or is not reasonably likely to have a
Material Adverse Effect.

 

(n)           Disclosure.  The representations and warranties of the Borrower
contained in the Loan Documents, and all certificates and other documents
delivered to the Administrative Agent pursuant to the terms thereof, do not
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not materially misleading.  The
Borrower has not intentionally withheld any fact from the Administrative Agent,
any other Agent or the other Lenders in regard to any matter which will have or
is reasonably likely to have a Material Adverse Effect.  Notwithstanding the
foregoing, the Lenders acknowledge that the Borrower shall not have liability
under this clause (n) with respect to its projections of future events.

 

(o)           Requirements of Law.  The Borrower and each of its Subsidiaries is
in compliance with all Requirements of Law applicable to it and its respective
businesses and Properties, in each case where the failure to so comply
individually or in the aggregate will have or is reasonably likely to have a
Material Adverse Effect.

 

(p)           Environmental Matters.

 

(i)            Except as disclosed on Schedule 7.1-P or except where failure is
not reasonably likely to have a Material Adverse Effect:

 

(A)          the operations of the Borrower, each of its Subsidiaries, and their
respective Properties comply with all applicable Environmental, Health or Safety
Requirements of Law;

 

50

--------------------------------------------------------------------------------


 

(B)          the Borrower and each of its Subsidiaries have obtained all
material environmental, health and safety Permits necessary for their respective
operations, and all such Permits are in good standing and the holder of each
such Permit is currently in compliance with all terms and conditions of such
Permits;

 

(C)          none of the Borrower or any of its Subsidiaries or any of their
respective present or past Property or operations are subject to or are the
subject of any investigation, judicial or administrative proceeding, order,
judgment, decree, dispute, negotiations, agreement or settlement by any
Governmental Authority respecting (I) any Environmental, Health or Safety
Requirements of Law, (II) any Remedial Action, (III) any Claims or Liabilities
and Costs arising from the Release or threatened Release of a Contaminant into
the environment, or (IV) any violation of or liability under any Environmental,
Health or Safety Requirement of Law;

 

(D)          none of the Borrower or any of its Subsidiaries has filed any
notice under any applicable Requirement of Law (I) reporting a Release of a
Contaminant; (II) indicating past or present treatment, storage or disposal of a
hazardous waste, as that term is defined under 40 C.F.R. Part 261 or any state
equivalent; or (III) reporting a violation of any applicable Environmental,
Health or Safety Requirement of Law;

 

(E)           none of the Borrower’s or any of its Subsidiaries’ present or past
Property is listed or proposed for listing on the National Priorities List
(“NPL”) pursuant to CERCLA or on the Comprehensive Environmental Response
Compensation Liability Information System List (“CERCLIS”) or any similar state
list of sites requiring Remedial Action;

 

(F)           neither the Borrower nor any of its Subsidiaries has sent or
directly arranged for the transport of any waste to any site listed or proposed
for listing on the NPL, CERCLIS or any similar state list;

 

(G)          to the best of Borrower’s knowledge, there is not now, and to
Borrower’s knowledge there has never been on or in any Project (I) any
treatment, recycling, storage or disposal of any hazardous waste, as that term
is defined under 40 C.F.R. Part 261 or any state equivalent; (II) any landfill,
waste pile, or surface impoundment; (III) any underground storage tanks the
presence or use of which is or, to Borrower’s knowledge, has been in violation
of applicable Environmental, Health or Safety Requirements of Law, (IV) any
asbestos-containing material which such Person has any reason to believe could
subject such Person or its Property to Liabilities and Costs arising out of or
relating to environmental, health or safety matters that would result in a
Material Adverse Effect; or (V) any polychlorinated biphenyls (PCB) used in
hydraulic oils, electrical transformers or other Equipment, in all cases, which
such Person has any reason to believe could subject such Person or its Property
to Liabilities and Costs arising out of or relating to environmental, health or
safety matters;

 

51

--------------------------------------------------------------------------------


 

(H)          neither the Borrower nor any of its Subsidiaries has received any
notice or Claim to the effect that any of such Persons is or may be liable to
any Person as a result of the Release or threatened Release of a Contaminant
into the environment;

 

(I)            neither the Borrower nor any of its Subsidiaries has any
contingent liability in connection with any Release or threatened Release of any
Contaminants into the environment;

 

(J)            no Environmental Lien has attached to any Property of the
Borrower or any Subsidiary of the Borrower;

 

(K)          no Property of the Borrower or any Subsidiary of the Borrower is
subject to any Environmental Property Transfer Act, or to the extent such acts
are applicable to any such Property, the Borrower and/or such Subsidiary whose
Property is subject thereto has fully complied with the requirements of such
acts; and

 

(L)           neither the Borrower nor any of its Subsidiaries owns or operates,
or, to Borrower’s knowledge has ever owned or operated, any underground storage
tank, the presence or use of which is or has been in violation of applicable
Environmental, Health or Safety Requirements of Law, at any Project.

 

(ii)           the Borrower and each of its Subsidiaries are conducting and will
continue to conduct their respective businesses and operations and maintain each
Project in compliance in all material respects with applicable Environmental,
Health or Safety Requirements of Law and no such Person has been, and no such
Person has any reason to believe that it or any Project will be, subject to
Liabilities and Costs arising out of or relating to environmental, health or
safety matters that would result in a Material Adverse Effect.

 

(q)                 ERISA.  Neither the Borrower nor any ERISA Affiliate
maintains or contributes to any Plan subject to Title IV of ERISA or
Multiemployer Plan other than those listed on Schedule 7.1-Q hereto.  Each such
Plan which is intended to be qualified under Section 401(a) of the Internal
Revenue Code as currently in effect has been determined by the IRS to be so
qualified, and each trust related to any such Plan has been determined to be
exempt from federal income tax under Section 501(a) of the Internal Revenue Code
as currently in effect.  Except as disclosed in Schedule 7.1-Q, neither the
Borrower nor any of its Subsidiaries maintains or contributes to any employee
welfare benefit plan within the meaning of Section 3(1) of ERISA which provides
benefits to employees after termination of employment other than as required by
Section 601 of ERISA.  The Borrower and each of its ERISA Affiliates is in
compliance in all material respects with the responsibilities, obligations and
duties imposed on it by ERISA, the Internal Revenue Code and regulations
promulgated thereunder with respect to all Plans.  No Plan has failed to meet
the minimum funding standards of Sections 302 of ERISA and 412 of the Internal
Revenue Code and no application for a minimum funding waiver has been made with
respect to a Plan.  Neither the Borrower nor any ERISA Affiliate nor any
fiduciary of any Plan

 

52

--------------------------------------------------------------------------------


 

which is not a Multiemployer Plan (i) has engaged in a nonexempt prohibited
transaction described in Sections 406 of ERISA or 4975 of the Internal Revenue
Code which could reasonably be expected to result in liability to the Borrower
or (ii) has taken or failed to take any action which would constitute or result
in a Termination Event.  Neither the Borrower nor any ERISA Affiliate is subject
to any liability under Sections 4063, 4064, 4069, 4204 or 4212(c) of ERISA. 
Neither the Borrower nor any ERISA Affiliate has incurred any liability to the
PBGC which remains outstanding other than the payment of premiums, and there are
no premium payments which have become due which are unpaid.  Schedule B to the
most recent annual report filed with the IRS with respect to each Plan and
furnished to the Administrative Agent is complete and accurate in all material
respects.  Since the date of each such Schedule B, there has been no material
adverse change in the funding status or financial condition of the Plan relating
to such Schedule B.  Neither the Borrower nor any ERISA Affiliate has (i) failed
to make a required contribution or payment to a Multiemployer Plan or (ii) made
a complete or partial withdrawal under Sections 4203 or 4205 of ERISA from a
Multiemployer Plan.

 

(r)            Securities Activities.  The Borrower is not engaged in the
business of extending credit for the purpose of purchasing or carrying Margin
Stock.

 

(s)            Solvency.  Before and after giving effect to the Transaction (and
the Loans made and other obligations incurred or to be incurred on the Closing
Date), the Borrower is Solvent.

 

(t)            Insurance.  Schedule 7.1-T accurately sets forth as of the
Closing Date all insurance policies and programs currently in effect with
respect to the respective Property and assets and business of the Borrower and
its Subsidiaries, specifying for each such policy and program, (i) the amount
thereof, (ii) the risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, and (v) the expiration date thereof.  Such insurance policies
and programs are currently in full force and effect, in compliance with the
requirements of Section 9.5 hereof and, together with payment by the insured of
scheduled deductible payments, are in amounts sufficient to cover the
replacement value of the respective Property and assets of the Borrower and/or
its Subsidiaries.

 

(u)           REIT Status.  The Company qualifies as a REIT under the Internal
Revenue Code.

 

(v)           Ownership of Projects, Minority Holdings and Property.  Ownership
of substantially all wholly-owned Projects, Minority Holdings and other Property
of the Consolidated Businesses is held by the Borrower and its Subsidiaries and
is not held directly by the Company.

 

(w)          OFAC.  The Borrower has implemented and maintains in effect
policies and procedures designated to ensure compliance by the Borrower, its
Subsidiaries (excluding the Acquired Business and its Subsidiaries) and their
respective directors, officers, employees and agents, with Anti-Corruption Laws
and applicable Sanctions, and the Borrower, its Subsidiaries (excluding the
Acquired Business and its Subsidiaries) and their respective officers and, to
the extent that non-compliance by any employee is materially adverse to the
Lenders, such employees, and to the knowledge of the Borrower, its directors and
agents, are in compliance with

 

53

--------------------------------------------------------------------------------


 

Anti-Corruption Laws and applicable Sanctions in all material respects.  None of
(a) Borrower, any Subsidiary (excluding the Acquired Business and its
Subsidiaries), or to the knowledge of the Borrower or such Subsidiary, any of
their respective directors, officers or, to the extent materially adverse to the
Lenders, employees, or (b) to the knowledge of the Borrower, any agent of the
Borrower or any Subsidiary (excluding the Acquired Business and its
Subsidiaries) that will act in any capacity in connection with or benefit from
the loan facility established hereby, is a Sanctioned Person. No Loan (directly
or indirectly), use of proceeds or other transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.

 

(x)           Patriot Act.  Except as would not reasonably be expected to have a
Material Adverse Effect, the Borrower is in compliance with the United and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Public Law 107-56 (the “Patriot Act”).

 

(y)           Investment Company Act.  The Borrower is not an Investment
Company, as such term is defined in the Investment Company Act of 1940, as
amended.

 

Notwithstanding anything else herein, the Borrower may elect by notice to the
Administrative Agent not to make any representation and warranty in this
Section 7.1 on the Closing Date other than any Specified Representation.  In the
event the Borrower makes such election, such representation and warranty (other
than any Specified Representation) shall not be required to be made on the
Closing Date and, following the funding of the Loans, there shall exist an Event
of Default pursuant to Section 11.1(c).

 

ARTICLE VIII

 

REPORTING COVENANTS

 

The Borrower covenants and agrees that until payment in full of all of the
Obligations (other than indemnities pursuant to Section 14.3 not yet due),
unless the Requisite Lenders shall otherwise give prior written consent thereto:

 

8.1          Borrower Accounting Practices.  The Borrower shall maintain, and
cause each of its Subsidiaries to maintain, a system of accounting established
and administered in accordance with sound business practices to permit
preparation of consolidated and consolidating financial statements in conformity
with GAAP as in effect from time to time, and each of the financial statements
and reports described below shall be prepared from such system and records and
in form reasonably satisfactory to the Administrative Agent.

 

8.2          Financial Reports.  The Borrower shall deliver or cause to be
delivered to the Administrative Agent:

 

(a)                 Quarterly Reports.

 

(i)            Borrower Quarterly Financial Reports.  As soon as practicable,
and in any event within (A) ninety (90) days after the end of each fiscal
quarter ending in 2014 beginning with the quarter ending June 30, 2014; and
(B) fifty (50) days after the end of each fiscal quarter in each Fiscal Year
thereafter (other than the last fiscal quarter in each

 

54

--------------------------------------------------------------------------------


 

Fiscal Year), a consolidated balance sheet of the Borrower and the related
consolidated statements of income and cash flow of the Borrower (to be prepared
and delivered quarterly in conjunction with the other reports delivered
hereunder at the end of each fiscal quarter) for each such fiscal quarter, in
each case in form and substance satisfactory to the Administrative Agent and, in
comparative form, the corresponding figures for the corresponding periods of the
previous Fiscal Year, certified by an Authorized Financial Officer of the
Borrower as fairly presenting the consolidated and consolidating financial
position of the Borrower as of the dates indicated and the results of their
operations and cash flow for the months indicated in accordance with GAAP,
subject to normal quarterly adjustments.

 

(ii)                                  Company Quarterly Financial Reports.  As
soon as practicable, and in any event within (A) ninety (90) days after the end
of each fiscal quarter ending in 2014; and (B) fifty (50) days after the end of
each fiscal quarter in each Fiscal Year thereafter (other than the last fiscal
quarter in each Fiscal Year), the Financial Statements of the Company, the
Borrower and its Subsidiaries on Form 10-Q as at the end of such period and a
report setting forth in comparative form the corresponding figures for the
corresponding period of the previous Fiscal Year, certified by an Authorized
Financial Officer of the Company as fairly presenting the consolidated and
consolidating financial position of the Company, the Borrower and its
Subsidiaries as at the date indicated and the results of their operations and
cash flow for the period indicated in accordance with GAAP, subject to normal
adjustments.

 

(iii)                               Quarterly Compliance Certificates.  Together
with each delivery of any quarterly report pursuant to paragraph (a)(i) of this
Section 8.2, the Borrower shall deliver Officer’s Certificates, substantially in
the form of Exhibit F attached hereto of the Borrower and the Company (the
“Quarterly Compliance Certificates”), signed by the Borrower’s and the Company’s
respective Authorized Financial Officers representing and certifying (1) that
the Authorized Financial Officer signatory thereto has reviewed the terms of the
Loan Documents, and has made, or caused to be made under his/her supervision, a
review in reasonable detail of the transactions and consolidated and
consolidating financial condition of the Company, the Borrower and its
Subsidiaries, during the fiscal quarter covered by such reports, that such
review has not disclosed the existence during or at the end of such fiscal
quarter, and that such officer does not have knowledge of the existence as at
the date of such Officer’s Certificate, of any condition or event which
constitutes an Event of Default or Potential Event of Default or mandatory
prepayment event, or, if any such condition or event existed or exists, and
specifying the nature and period of existence thereof and what action the
General Partner and/or the Borrower or any of its Subsidiaries has taken, is
taking and proposes to take with respect thereto, (2) calculations, in the form
of Exhibit G attached hereto, evidencing compliance with each of the financial
covenants set forth in Article X hereof and, when applicable, that no Event of
Default described in Section 11.1 exists, (3) a schedule of the Borrower’s
outstanding Indebtedness, including the amount, maturity, interest rate and
amortization requirements, as well as such other information regarding such
Indebtedness as may be reasonably requested by the Administrative Agent, (4) a
schedule of Combined EBITDA, (5) a schedule of Unencumbered Combined EBITDA,
(6) a schedule of Mall EBITDA, and (7) a schedule of Strip Center EBITDA.

 

55

--------------------------------------------------------------------------------


 

(b)                                                   Annual Reports.

 

(i)                                     Borrower Financial Statements.  As soon
as practicable, and in any event within (A) one hundred twenty (120) days after
the end of the 2014 Fiscal Year; and (B) ninety-five (95) days after the end of
each Fiscal Year thereafter, (i) the Financial Statements of the Borrower and
its Subsidiaries as at the end of such Fiscal Year, (ii) a report with respect
thereto of Ernst & Young LLP or other independent certified public accountants
acceptable to the Administrative Agent, which report shall be without a “going
concern” or like qualification or exception or a qualification or exception as
to the scope of such audit and shall state that such financial statements fairly
present the consolidated and consolidating financial position of the Borrower
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
Ernst & Young LLP or any such other independent certified public accountants, if
applicable, shall concur and which shall have been disclosed in the notes to the
financial statements), and (iii) in the event that the report referred to in
clause (ii) above is qualified, a copy of the management letter or any similar
report delivered to the General Partner or to any officer or employee thereof by
such independent certified public accountants in connection with such financial
statements (which letter or report shall be subject to the confidentiality
limitations set forth herein).  The Administrative Agent and each Lender
(through the Administrative Agent) may, with the consent of the Borrower (which
consent shall not be unreasonably withheld), communicate directly with such
accountants, with any such communication to occur together with a representative
of the Borrower, at the expense of the Administrative Agent (or the Lender
requesting such communication), upon reasonable notice and at reasonable times
during normal business hours.

 

(ii)                                  Company Financial Statements.  As soon as
practicable, and in any event within (A) one hundred twenty (120) days after the
end of the 2014 Fiscal Year; and (B) ninety-five (95) days after the end of each
Fiscal Year thereafter, (i) the Financial Statements of the Company and its
Subsidiaries on Form 10-K as at the end of such Fiscal Year and a report setting
forth in comparative form the corresponding figures from the consolidated
Financial Statements of the Company and its Subsidiaries for the prior Fiscal
Year; (ii) a report with respect thereto of Ernst & Young LLP or other
independent certified public accountants acceptable to the Administrative Agent,
which report shall be without a “going concern” or like qualification or
exception or a qualification or exception as to the scope of such audit and
shall state that such financial statements fairly present the consolidated and
consolidating financial position of the Company and its Subsidiaries as at the
dates indicated and the results of their operations and cash flow for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except for changes with which Ernst & Young LLP or any such other
independent certified public accountants, if applicable, shall concur and which
shall have been disclosed in the notes to the financial statements)(which report
shall be subject to the confidentiality limitations set forth herein); and
(iii) in the event that the report referred to in clause (ii) above is
qualified, a copy of the management letter or any similar report delivered to
the Company or to any officer or employee thereof by such independent certified
public accountants in connection with such financial statements.  The
Administrative Agent and each Lender (through the

 

56

--------------------------------------------------------------------------------


 

Administrative Agent) may, with the consent of the Company (which consent shall
not be unreasonably withheld), communicate directly with such accountants, with
any such communication to occur together with a representative of the Company,
at the expense of the Administrative Agent (or the Lender requesting such
communication), upon reasonable notice and at reasonable times during normal
business hours.

 

(iii)                               Annual Compliance Certificates.  Together
with each delivery of any annual report pursuant to clauses (i) and (ii) of this
Section 8.2(b), the Borrower shall deliver Officer’s Certificates of the
Borrower and the Company (the “Annual Compliance Certificates” and, collectively
with the Quarterly Compliance Certificates, the “Compliance Certificates”),
signed by the Borrower’s and the Company’s respective Authorized Financial
Officers, representing and certifying that (1) the officer signatory thereto has
reviewed the terms of the Loan Documents, and has made, or caused to be made
under his/her supervision, a review in reasonable detail of the transactions and
consolidated and consolidating financial condition of the General Partner, the
Borrower and its Subsidiaries, during the accounting period covered by such
reports, that such review has not disclosed the existence during or at the end
of such accounting period, and that such officer does not have knowledge of the
existence as at the date of such Officer’s Certificate, of any condition or
event which constitutes an Event of Default or Potential Event of Default or
mandatory prepayment event, or, if any such condition or event existed or
exists, and specifying the nature and period of existence thereof and what
action the General Partner and/or the Borrower or any of its Subsidiaries has
taken, is taking and proposes to take with respect thereto, (2) calculations, in
the form of Exhibit G attached hereto, evidencing compliance with each of the
financial covenants set forth in Article X hereof and, when applicable, that no
Event of Default described in Section 11.1 exists, (3) a schedule of the
Borrower’s outstanding Indebtedness including the amount, maturity, interest
rate and amortization requirements, as well as such other information regarding
such Indebtedness as may be reasonably requested by the Administrative Agent,
(4) a schedule of Combined EBITDA, (5) a schedule of Unencumbered Combined
EBITDA, (6) a schedule of Mall EBITDA, (7) a schedule of Strip Center EBITDA,
and (8) a schedule of the estimated taxable income of the Borrower for such
fiscal year.

 

(iv)                              Tenant Bankruptcy Reports.  As soon as
practicable, and in any event within (A) one hundred twenty (120) days after the
end of the 2014 Fiscal Year; and (B) ninety-five (95) days after the end of each
Fiscal Year thereafter, the Borrower shall deliver a written report, in form
reasonably satisfactory to the Administrative Agent, of all bankruptcy
proceedings filed by or against any tenant of any of the Projects, which tenant
occupies 3% or more of the gross leasable area in the Projects in the aggregate.

 

8.3                               Events of Default.  Promptly upon the Borrower
obtaining knowledge (a) of any condition or event which constitutes an Event of
Default or Potential Event of Default, or becoming aware that any Lender or the
Administrative Agent has given any notice to the Borrower with respect to a
claimed Event of Default or Potential Event of Default under this Agreement;
(b) that any Person has given any notice to the Borrower or any Subsidiary of
the Borrower or taken any other action with respect to a claimed default or
event or condition of the type referred to in Section 11.1(e); or (c) of any
condition or event which has or is reasonably likely to have a Material Adverse
Effect, the Borrower shall deliver to the Administrative Agent and the Lenders

 

57

--------------------------------------------------------------------------------


 

an Officer’s Certificate specifying (i) the nature and period of existence of
any such claimed default, Event of Default, Potential Event of Default,
condition or event, (ii) the notice given or action taken by such Person in
connection therewith, and (iii) what action the Borrower has taken, is taking
and proposes to take with respect thereto.

 

8.4                               Lawsuits.  Promptly upon the Borrower’s
obtaining knowledge of the institution of, or written threat of, any action,
suit, proceeding, governmental investigation or arbitration against or affecting
the Borrower or any of its Subsidiaries not previously disclosed pursuant to
Section 7.1(i), which action, suit, proceeding, governmental investigation or
arbitration exposes, or in the case of multiple actions, suits, proceedings,
governmental investigations or arbitrations arising out of the same general
allegations or circumstances which expose, in the Borrower’s reasonable
judgment, the Borrower or any of its Subsidiaries to liability in an amount
aggregating $15,000,000 or more and is not covered by Borrower’s insurance, the
Borrower shall give written notice thereof to the Administrative Agent and
provide such other information as may be reasonably available to enable each
Lender and the Administrative Agent and its counsel to evaluate such matters.

 

8.5                               ERISA Notices.  The Borrower shall deliver or
cause to be delivered to the Administrative Agent, at the Borrower’s expense,
the following information and notices as soon as reasonably possible, and in any
event:

 

(a)                                                   within fifteen (15)
Business Days after the Borrower or any ERISA Affiliate knows or has reason to
know that an ERISA Termination Event has occurred, a written statement of the
chief financial officer of the Borrower describing such ERISA Termination Event
and the action, if any, which the Borrower or any ERISA Affiliate has taken, is
taking or proposes to take with respect thereto, and when known, any action
taken or threatened by the IRS, DOL or PBGC with respect thereto;

 

(b)                                 within fifteen (15) Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know that a prohibited
transaction (defined in Sections 406 of ERISA and Section 4975 of the Internal
Revenue Code) has occurred, a statement of the chief financial officer of the
Borrower describing such transaction and the action which the Borrower or any
ERISA Affiliate has taken, is taking or proposes to take with respect thereto;

 

(c)                                  within fifteen (15) Business Days after the
filing of the same with the DOL, IRS or PBGC, copies of each annual report (form
5500 series), including Schedule B thereto, filed with respect to each Plan
subject to Title IV of ERISA;

 

(d)                                 within fifteen (15) Business Days after
receipt by the Borrower or any ERISA Affiliate of each actuarial report for any
Plan or Multiemployer Plan and each annual report for any Multiemployer Plan,
copies of each such report;

 

(e)                                  within fifteen (15) Business Days after the
filing of the same with the IRS, a copy of each funding waiver request filed
with respect to any Plan and all communications received by the Borrower or any
ERISA Affiliate with respect to such request;

 

(f)                                   within fifteen (15) Business Days after
the occurrence of any material increase in the benefits of any existing Plan
subject to Title IV of ERISA or Multiemployer Plan or

 

58

--------------------------------------------------------------------------------


 

the establishment of any new Plan subject to Title IV of ERISA or the
commencement of contributions to any Plan subject to Title IV of ERISA or
Multiemployer Plan to which the Borrower or any ERISA Affiliate was not
previously contributing, notification of such increase, establishment or
commencement;

 

(g)                                  within fifteen (15) Business Days after the
Borrower or any ERISA Affiliate receives notice of the PBGC’s intention to
terminate a Plan or to have a trustee appointed to administer a Plan, copies of
each such notice;

 

(h)                                 within fifteen (15) Business Days after the
Borrower or any of its Subsidiaries receives notice of any unfavorable
determination letter from the IRS regarding the qualification of a Plan under
Section 401(a) of the Internal Revenue Code, copies of each such letter;

 

(i)                                     within fifteen (15) Business Days after
the Borrower or any ERISA Affiliate receives notice from a Multiemployer Plan
regarding the imposition of withdrawal liability, copies of each such notice;

 

(j)                                    within fifteen (15) Business Days after
the Borrower or any ERISA Affiliate fails to make a required installment or any
other required payment under Section 412 of the Internal Revenue Code on or
before the due date for such installment or payment, a notification of such
failure; and

 

(k)                                 within fifteen (15) Business Days after the
Borrower or any ERISA Affiliate knows or has reason to know (i) a Multiemployer
Plan has been terminated, (ii) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, or (iii) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan, notification of such termination, intention to
terminate, or institution of proceedings. For purposes of this Section 8.5, the
Borrower and any ERISA Affiliate shall be deemed to know all facts known by the
“Administrator” of any Plan of which the Borrower or any ERISA Affiliate is the
plan sponsor.

 

8.6                               Environmental Notices.  The Borrower shall
notify the Administrative Agent in writing, promptly upon any representative of
the Borrower or other employee of the Borrower responsible for the environmental
matters at any Property of the Borrower learning thereof, of any of the
following (together with any material documents and correspondence received or
sent in connection therewith):

 

(a)                                                   notice or claim to the
effect that the Borrower or any of its Subsidiaries is or may be liable to any
Person as a result of the Release or threatened Release of any Contaminant into
the environment, if such liability would result in a Material Adverse Effect;

 

(b)                                 notice that the Borrower or any of its
Subsidiaries is subject to investigation by any Governmental Authority
evaluating whether any Remedial Action is needed to respond to the Release or
threatened Release of any Contaminant into the environment which is reasonably
likely to result in a Material Adverse Effect;

 

59

--------------------------------------------------------------------------------


 

(c)                                  notice that any Property of the Borrower or
any of its Subsidiaries is subject to an Environmental Lien if the claim to
which such Environmental Lien relates would result in a Material Adverse Effect;

 

(d)                                 notice of violation by the Borrower or any
of its Subsidiaries of any Environmental, Health or Safety Requirement of Law
which is reasonably likely to result in a Material Adverse Effect;

 

(e)                                  any condition which might reasonably result
in a violation by the Borrower or any Subsidiary of the Borrower of any
Environmental, Health or Safety Requirement of Law, which violation would result
in a Material Adverse Effect;

 

(f)                                   commencement of or written notice of
intent to commence any judicial or administrative proceeding alleging a
violation by the Borrower or any of its Subsidiaries of any Environmental,
Health or Safety Requirement of Law, which would result in a Material Adverse
Effect;

 

(g)                                  new or proposed changes to any existing
Environmental, Health or Safety Requirement of Law that could result in a
Material Adverse Effect; or

 

(h)                                 any proposed acquisition of stock, assets,
real estate, or leasing of Property, or any other action by the Borrower or any
of its Subsidiaries that could subject the Borrower or any of its Subsidiaries
to environmental, health or safety Liabilities and Costs which could result in a
Material Adverse Effect.

 

8.7                               Labor Matters.  The Borrower shall notify the
Administrative Agent in writing, promptly upon the Borrower’s learning thereof,
of any labor dispute to which the Borrower or any of its Subsidiaries may become
a party (including, without limitation, any strikes, lockouts or other disputes
relating to any Property of such Persons’ and other facilities) which is
reasonably likely to result in a Material Adverse Effect.

 

8.8                               Notices of Asset Sales and/or Acquisitions. 
The Borrower shall deliver to the Administrative Agent and the Lenders written
notice of each of the following upon the occurrence thereof:  (a) a sale,
transfer or other disposition of assets, in a single transaction or series of
related transactions, for consideration in excess of $500,000,000, (b) an
acquisition of assets, in a single transaction or series of related
transactions, for consideration in excess of $500,000,000, and (c) the grant of
a Lien with respect to assets, in a single transaction or series of related
transactions, in connection with Indebtedness aggregating an amount in excess of
$500,000,000.

 

8.9                               Tenant Notifications.  The Borrower shall
promptly notify the Administrative Agent upon obtaining knowledge of the
bankruptcy or cessation of operations of any tenant to which greater than 5% of
the Borrower’s share of consolidated minimum rent is attributable.

 

8.10                        Other Reports.  The Borrower shall deliver or cause
to be delivered to the Administrative Agent and the other Lenders to the extent
not publicly available electronically at www.sec.gov or www.washingtonprime.com
(or successor web sites thereto), copies of all

 

60

--------------------------------------------------------------------------------


 

financial statements, reports, notices and other materials, if any, sent or made
available generally by any General Partner and/or the Borrower to its respective
Securities holders or filed with the Commission, all press releases made
available generally by any General Partner and/or the Borrower or any of its
Subsidiaries to the public concerning material developments in the business of
any General Partner, the Borrower or any such Subsidiary and all notifications
received by the General Partner, the Borrower or its Subsidiaries pursuant to
the Securities Exchange Act and the rules promulgated thereunder.

 

8.11                        Other Information.  Promptly upon receiving a
request therefor from the Administrative Agent or any Arranger, the Borrower
shall prepare and deliver to the Administrative Agent and the other Lenders such
other information with respect to any General Partner, the Borrower, or any of
its Subsidiaries, as from time to time may be reasonably requested by the
Administrative Agent, any Arranger or any Lender.

 

ARTICLE IX

 

AFFIRMATIVE COVENANTS

 

Borrower covenants and agrees that until payment in full of all of the
Obligations (other than indemnities pursuant to Section 14.3 not yet due),
unless the Requisite Lenders shall otherwise give prior written consent:

 

9.1                               Existence, Etc.  The Borrower shall, and shall
cause each of its Subsidiaries to, at all times maintain its corporate existence
or existence as a limited partnership or joint venture, as applicable, and
preserve and keep, or cause to be preserved and kept, in full force and effect
its rights and franchises material to its businesses, except where the loss or
termination of such rights and franchises is not likely to have a Material
Adverse Effect.

 

9.2                               Powers; Conduct of Business.  The Borrower
shall remain qualified, and shall cause each of its Subsidiaries to qualify and
remain qualified, to do business and maintain its good standing in each
jurisdiction in which the nature of its business and the ownership of its
Property requires it to be so qualified and in good standing, except where the
failure to remain so qualified is not likely to have a Material Adverse Effect.

 

9.3                               Compliance with Laws, Etc.  The Borrower
shall, and shall cause each of its Subsidiaries to, (a) comply with all
Requirements of Law and all restrictive covenants affecting such Person or the
business, Property, assets or operations of such Person, and (b) obtain and
maintain as needed all Permits necessary for its operations (including, without
limitation, the operation of the Projects) and maintain such Permits in good
standing, except where noncompliance with either clause (a) or (b) above is not
reasonably likely to have a Material Adverse Effect; provided, however, that the
Borrower shall, and shall cause each of its Subsidiaries to, comply with all
Environmental, Health or Safety Requirements of Law affecting such Person or the
business, Property, assets or operations of such Person.  The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions.

 

61

--------------------------------------------------------------------------------


 

9.4                               Payment of Taxes and Claims.  The Borrower
shall pay, and shall cause each of its Subsidiaries to pay, (i) all taxes,
assessments and other governmental charges imposed upon it or on any of its
Property or assets or in respect of any of its franchises, licenses, receipts,
sales, use, payroll, employment, business, income or Property before any penalty
or interest accrues thereon, and (ii) all Claims (including, without limitation,
claims for labor, services, materials and supplies) for sums which have become
due and payable and which by law have or may become a Lien (other than a Lien
permitted by Section 10.3 or a Customary Permitted Lien for property taxes and
assessments not yet due upon any of the Borrower’s or any of the Borrower’s
Subsidiaries’ Property or assets, prior to the time when any penalty or fine
shall be incurred with respect thereto; provided, however, that no such taxes,
assessments, fees and governmental charges referred to in clause (i) above or
Claims referred to in clause (ii) above need be paid if being contested in good
faith by appropriate proceedings diligently instituted and conducted and if such
reserve or other appropriate provision, if any, as shall be required in
conformity with GAAP shall have been made therefor.

 

9.5                               Insurance.  The Borrower shall maintain for
itself and its Subsidiaries, or shall cause each of its Subsidiaries to maintain
in full force and effect the insurance policies and programs listed on Schedule
7.1-T or substantially similar policies and programs or other policies and
programs as are reasonably acceptable to the Administrative Agent.  All such
policies and programs shall be maintained with insurers reasonably acceptable to
the Administrative Agent.

 

9.6                               Inspection of Property; Books and Records;
Discussions.  The Borrower shall permit, and cause each of its Subsidiaries to
permit, any authorized representative(s) designated by either the Administrative
Agent or any other Agent or other Lender to visit and inspect any of the
Projects or inspect the MIS of the Borrower or any of its Subsidiaries which
relates to the Projects, to examine, audit, check and make copies of their
respective financial and accounting records, books, journals, orders, receipts
and any correspondence and other data relating to their respective businesses or
the transactions contemplated hereby (including, without limitation, in
connection with environmental compliance, hazard or liability), and to discuss
their affairs, finances and accounts with their officers and independent
certified public accountants, all with a representative of the Borrower present,
upon reasonable notice and at such reasonable times during normal business
hours, as often as may be reasonably requested.  Each such visitation and
inspection shall be at such visitor’s expense.  The Borrower shall keep and
maintain, and cause its Subsidiaries to keep and maintain, in all material
respects on its MIS and otherwise proper books of record and account in which
entries in conformity with GAAP shall be made of all dealings and transactions
in relation to their respective businesses and activities.

 

9.7                               ERISA Compliance.  The Borrower shall, and
shall cause each of its Subsidiaries and ERISA Affiliates to, establish,
maintain and operate all Plans to comply in all material respects with the
provisions of ERISA, the Internal Revenue Code, all other applicable laws, and
the regulations and interpretations thereunder and the respective requirements
of the governing documents for such Plans, except where failure to do so is not
reasonably likely to result in liability to the Borrower or an ERISA Affiliate
of an amount in excess of $5,000,000.

 

9.8                               Maintenance of Property.  The Borrower shall,
and shall cause each of its Subsidiaries to, maintain in all material respects
all of their respective owned and leased Property in good, safe and insurable
condition and repair and in a businesslike manner, and not permit,

 

62

--------------------------------------------------------------------------------


 

commit or suffer any waste or abandonment of any such Property and from time to
time shall make or cause to be made all material repairs, renewal and
replacements thereof, including, without limitation, any capital improvements
which may be required to maintain the same in a businesslike manner; provided,
however, that such Property may be altered or renovated in the ordinary course
of business of the Borrower or such applicable Subsidiary.  Without any
limitation on the foregoing, the Borrower shall maintain the Projects in a
manner such that each Project can be used in the manner and substantially for
the purposes such Project is used on the Closing Date, including, without
limitation, maintaining all utilities, access rights, zoning and necessary
Permits for such Project.

 

9.9                               Company Status.  The Company shall at all
times (1) remain a publicly traded company listed on the New York Stock Exchange
or other national stock exchange; (2) maintain its status as a REIT under the
Internal Revenue Code, (3) retain direct or indirect management and control of
the Borrower, and (4) own, directly or indirectly, no less than ninety-nine
percent (99%) of the equity Securities of any other General Partner of the
Borrower.

 

9.10                        Ownership of Projects, Minority Holdings and
Property.  The ownership of substantially all wholly-owned Projects, Minority
Holdings and other Property of the Consolidated Businesses shall be held by the
Borrower and its Subsidiaries and shall not be held directly by any General
Partner.

 

9.11                        Lender Consents.  Within 30 days after the Closing
Date, the Borrower and/or its Subsidiaries shall have obtained all consents to
permit the Acquisition required by the terms of the applicable Scheduled
Glimcher Indebtedness, or shall have paid or defeased in full such Scheduled
Glimcher Indebtedness.

 

ARTICLE X

 

NEGATIVE COVENANTS

 

Borrower covenants and agrees that it shall comply with the following covenants
until payment in full of all of the Obligations (other than indemnities pursuant
to Section 14.3 not yet due), unless the Requisite Lenders shall otherwise give
prior written consent:

 

10.1                        Indebtedness.  (a)  Neither the Borrower nor any of
its Subsidiaries shall directly or indirectly create, incur, assume or otherwise
become or remain directly or indirectly liable with respect to any Indebtedness,
except:

 

(i)                                     Indebtedness which, when aggregated with
Total Adjusted Outstanding Indebtedness as of the time of incurrence, creation
or assumption thereof, would not cause Total Adjusted Outstanding Indebtedness
to exceed sixty percent (60%) of Capitalization Value; provided, however, that
in connection with a portfolio acquisition, Total Adjusted Outstanding
Indebtedness may exceed sixty percent (60%) of Capitalization Value, but in no
event exceed sixty-five percent (65%) of Capitalization Value, as of the time of
such acquisition and for the four (4) consecutive full calendar quarters after
such acquisition;

 

63

--------------------------------------------------------------------------------


 

(ii)                                  Indebtedness which, when aggregated with
Total Outstanding Unsecured Indebtedness as of the time of incurrence, creation
or assumption thereof, would not cause Total Outstanding Unsecured Indebtedness
to exceed sixty percent (60%) of Unencumbered Capitalization Value; provided,
however, that in connection with a portfolio acquisition, Total Outstanding
Unsecured Indebtedness may exceed sixty percent (60%) of Unencumbered
Capitalization Value but in no event exceed sixty-five percent (65%) of
Unencumbered Capitalization Value, as of the time of such acquisition and for
the four (4) consecutive full calendar quarters after such acquisition; and

 

(iii)                               Indebtedness which, when aggregated with
Secured Indebtedness of the Consolidated Businesses and the Borrower’s
proportionate share (determined in accordance with GAAP) of Secured Indebtedness
of its Minority Holdings would not cause Secured Indebtedness of the
Consolidated Businesses and the Borrower’s proportionate share (determined in
accordance with GAAP) of Secured Indebtedness of its Minority Holdings to exceed
forty percent (40%) of Capitalization Value; provided, however, that, in
connection with a portfolio acquisition, such Secured Indebtedness may exceed
forty percent (40%) of Capitalization Value, but in no event exceed fifty
percent (50%) of Capitalization Value, as of the time of such acquisition and
for the four (4) consecutive full calendar quarters after such acquisition.

 

For purposes of Section 10.1(a)(i) only (and for no other purpose under this
Agreement), (A) Total Adjusted Outstanding Indebtedness shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) Maturing Indebtedness,
and (y) Unrestricted Cash, and (B) Capitalization Value shall be adjusted by
deducting therefrom Cash and Cash Equivalents and adding back the amount, if
any, by which Unrestricted Cash exceeds Maturing Indebtedness.

 

For purposes of Section 10.1(a)(ii) only (and for no other purpose under this
Agreement), (A) Total Outstanding Unsecured Indebtedness shall be adjusted by
deducting therefrom an amount equal to the lesser of (x) Maturing Unsecured
Indebtedness, and (y) the sum of Unrestricted Cash minus any Unrestricted Cash
deducted from Secured Indebtedness pursuant to the following paragraph, and
(B) Unencumbered Capitalization Value shall be adjusted by deducting therefrom
Cash and Cash Equivalents and adding back the amount, if any, by which
Unrestricted Cash exceeds Maturing Indebtedness.

 

For purposes of Section 10.1(a)(iii) only (and for no other purpose under this
Agreement), (A) Secured Indebtedness shall be adjusted by deducting therefrom an
amount equal to the lesser of (x) Maturing Secured Indebtedness, and (y) the sum
of Unrestricted Cash minus any Unrestricted Cash deducted from Total Outstanding
Unsecured Indebtedness pursuant to the preceding paragraph, and
(B) Capitalization Value shall be adjusted by deducting therefrom Cash and Cash
Equivalents and adding back the amount, if any, by which Unrestricted Cash
exceeds Maturing Indebtedness.

 

(b)                                                   Neither the Borrower nor
any of its Subsidiaries shall incur, directly or indirectly, Indebtedness for
borrowed money from the General Partner, unless such Indebtedness is unsecured
and expressly subordinated to the payment of the Obligations.

 

64

--------------------------------------------------------------------------------


 

10.2                        Sales of Assets.  Neither the Borrower nor any of
its Subsidiaries shall sell, assign, transfer, lease, convey or otherwise
dispose of any Property, whether now owned or hereafter acquired, or any income
or profits therefrom, or enter into any agreement to do so which would result in
a Material Adverse Effect.

 

10.3                        Liens.  Neither the Borrower nor any of its
Subsidiaries shall directly or indirectly create, incur, assume or permit to
exist any Lien on or with respect to any Property, except:

 

(a)                                 Liens with respect to Capital Leases of
Equipment entered into in the ordinary course of business of the Borrower
pursuant to which the aggregate Indebtedness under such Capital Leases does not
exceed $5,000,000 for any Project;

 

(b)                                 Liens securing Secured Indebtedness
permitted under Section 10.1; and

 

(c)                                  Customary Permitted Liens.

 

10.4                        Investments.  Neither the Borrower nor any of its
Subsidiaries shall directly or indirectly make or own any Investment except:

 

(a)                                 Investments in Cash and Cash Equivalents;

 

(b)                                 Subject to the limitations of clause
(e) below, Investments in the Borrower’s Subsidiaries, the Borrower’s Affiliates
and Minority Holdings and the Management Company;

 

(c)                                  Investments in the form of advances to
employees in the ordinary course of business; provided that the aggregate
principal amount of all such advances at any time outstanding shall not exceed
$1,000,000;

 

(d)                                 Investments received in connection with the
bankruptcy or reorganization of suppliers and lessees and in settlement of
delinquent obligations of, and other disputes with, lessees and suppliers
arising in the ordinary course of business;

 

(e)                                  Investments in any individual Project,
which when combined with like Investments of the General Partner in such
Project, do not exceed ten percent (10%) of the Capitalization Value (inclusive
of the Capitalization Value attributable to such Project) after giving effect to
such Investments of the Borrower; and

 

(f)                                   Investments in a single Person owning a
Project or Property, or a portfolio of Projects or Properties, which when
combined with like Investments of the General Partner in such Person, do not
exceed forty percent (40%) of the combined Capitalization Value after giving
effect to such Investments of the Borrower.

 

10.5                        Conduct of Business.  Neither the Borrower nor any
of its Subsidiaries shall engage in any business, enterprise or activity other
than (a) the businesses of acquiring, developing, re-developing and managing
predominantly retail and mixed use Projects and

 

65

--------------------------------------------------------------------------------


 

portfolios of like Projects and (b) any business or activities which are
substantially similar, related or incidental thereto.

 

10.6                        Transactions with Partners and Affiliates.  Neither
the Borrower nor any of its Subsidiaries shall directly or indirectly enter into
or permit to exist any transaction (including, without limitation, the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any holder or holders of more than five percent (5%) of any class of equity
Securities of the Borrower, or with any Affiliate of the Borrower which is not
its Subsidiary, on terms that are determined by the Board of Directors of the
General Partner to be less favorable to the Borrower or any of its Subsidiaries,
as applicable, than those that might be obtained in an arm’s length transaction
at the time from Persons who are not such a holder or Affiliate.  Nothing
contained in this Section 10.6 shall prohibit (a) increases in compensation and
benefits for officers and employees of the Borrower or any of its Subsidiaries
which are customary in the industry or consistent with the past business
practice of the Borrower or such Subsidiary, provided that no Event of Default
or Potential Event of Default has occurred and is continuing; (b) payment of
customary partners’ indemnities; or (c) performance of any obligations arising
under the Loan Documents.

 

10.7                        Restriction on Fundamental Changes.  The Borrower
shall not enter into any merger or consolidation, or liquidate, wind-up or
dissolve (or suffer any liquidation or dissolution), or change its jurisdiction
of organization without the prior written consent of the Requisite Lenders, or
convey, lease, sell, transfer or otherwise dispose of, in one transaction or
series of transactions, all or substantially all of the Borrower’s business or
Property, whether now or hereafter acquired, except (i) in connection with
issuance, transfer, conversion or repurchase of limited partnership interests in
Borrower or (ii) where any such transaction does not constitute an Event of
Default pursuant to Section 11.1(o).

 

10.8                        Use of Proceeds; Margin Regulations; Securities
Laws.  The proceeds of the Loans will be used only for the purposes described in
Section 2.3.  Neither the Borrower nor any of its Subsidiaries shall use all or
any portion of the proceeds of any credit extended under this Agreement to
purchase or carry Margin Stock or for any purpose that entails a violation of
the Regulations of the Federal Reserve Board, including Regulation T, Regulation
U or Regulation X.

 

10.9                        ERISA.  The Borrower shall not and shall not permit
any of its Subsidiaries or ERISA Affiliates to:

 

(a)                                                   engage in any prohibited
transaction described in Sections 406 of ERISA or 4975 of the Internal Revenue
Code resulting in material liability to the Borrower for which a statutory or
class exemption is not available or a private exemption has not been previously
obtained from the DOL;

 

(b)                                                   fail to meet the minimum
funding standards of Sections 302 of ERISA and 412 of the Internal Revenue Code
with respect to any Plan or apply for a waiver of the minimum funding standards
of Section 412(a) of the Internal Revenue Code;

 

(c)                                                    fail to pay timely
required contributions or annual installments due with respect to any waived
funding deficiency to any Plan;

 

66

--------------------------------------------------------------------------------


 

(d)                                 terminate any Plan (other than pursuant to a
standard termination) which would result in any liability of Borrower or any
ERISA Affiliate under Title IV of ERISA;

 

(e)                                  fail to make any contribution or payment to
any Multiemployer Plan which Borrower or any ERISA Affiliate may be required to
make under any agreement relating to such Multiemployer Plan, or any law
pertaining thereto; or

 

(f)                                   fail to pay any required installment or
any other payment required under Section 412 of the Internal Revenue Code on or
before the due date for such installment or other payment.

 

10.10                 Organizational Documents.  Neither the General Partner,
the Borrower, nor any of their Subsidiaries shall amend, modify or otherwise
change any of the terms or provisions in any of their respective Organizational
Documents as in effect on the Closing Date, except amendments to effect (a) a
change of name of the Borrower or any such Subsidiary, provided that the
Borrower shall have provided the Administrative Agent with sixty (60) days prior
written notice of any such name change, or (b) changes (including changes in
connection with the issuance of preferred securities) that would not affect such
Organizational Documents in any material manner not otherwise permitted under
this Agreement (including the amendments to the Organizational Documents
contemplated by and attached to the Registration Statement).

 

10.11                 Fiscal Year.  Neither the Company, the Borrower nor any of
its Consolidated Businesses shall change its Fiscal Year for accounting or tax
purposes from a period consisting of the 12-month period ending on December 31
of each calendar year.

 

10.12                 Other Financial Covenants.

 

(a)                                 Minimum Combined Equity Value.  The Combined
Equity Value shall not be less than $2,000,000,000 as of the last day of any
fiscal quarter.

 

(b)                                 Minimum Debt Service Coverage Ratio.  As of
the first day of each fiscal quarter for the immediately preceding consecutive
four fiscal quarters, the ratio of Combined EBITDA to Combined Debt Service
shall not be less than 1.50 to 1.00.

 

(c)                                  Unencumbered Combined EBITDA to Unsecured
Interest Expense.  As of the first day of each fiscal quarter for the
immediately preceding consecutive four fiscal quarters, the ratio of
Unencumbered Combined EBITDA to Unsecured Interest Expense shall not be less
than 1.60 to 1.00.

 

(d)                                 Distributions.  If an Event of Default has
occurred and is continuing, the Borrower shall not make distributions to the
Company in excess of the amount of dividends required to be paid by the Company
to its shareholders in order to maintain the Company’s REIT status in any
taxable year (taking into account all amounts treated as dividends in such
taxable year under the Internal Revenue Code).

 

10.13                 Pro Forma Adjustments.  In connection with an acquisition
of a Project, a Property, or a portfolio of Projects or Properties, by any of
the Consolidated Businesses or any Minority Holding (whether such acquisition is
direct or through the acquisition of a Person which

 

67

--------------------------------------------------------------------------------


 

owns such Property), the financial covenants contained in this Agreement shall
be calculated as follows on a pro forma basis (with respect to the pro rata
share of the Borrower in the case of an acquisition by a Minority Holding),
which pro forma calculation shall be effective until the last day of the fourth
full fiscal quarter following such acquisition (or such earlier test period, as
applicable), at which time actual performance shall be utilized for such
calculations.

 

(a)                                 Annual EBITDA.  For up to four (4) fiscal
quarters post acquisition, Annual EBITDA for the acquired Property shall be
deemed to be an amount equal to (i) the net purchase price of the acquired
Property (or the Borrower’s pro rata share of such net purchase price in the
event of an acquisition by a Minority Holding) for the first fiscal quarter
following such acquisition, multiplied by the applicable Capitalization Rate,
and (ii) for the succeeding three fiscal quarters, Annual EBITDA shall be deemed
the greater of (A) the net purchase price multiplied by the applicable
Capitalization Rate, or (B) the actual EBITDA from such acquired Property during
the period following Borrower’s (direct or indirect) acquisition, computed on an
annualized basis, provided that such annualized EBITDA shall in no event exceed
the final product obtained after multiplying (1) the net purchase price by
(2) 1.1, and then by (3) the applicable Capitalization Rate.

 

(b)                                 Combined EBITDA.  The pro forma calculation
of Annual EBITDA for the acquired Property shall be added to the calculation of
Combined EBITDA.

 

(c)                                  Unencumbered Combined EBITDA.  If, after
giving effect to the acquisition, the acquired Property will not be encumbered
by Secured Indebtedness, then the pro forma Annual EBITDA for the acquired
Property shall be added to the calculation of Unencumbered Combined EBITDA.

 

(d)                                 Secured Indebtedness.  Any Indebtedness
secured by a Lien incurred and/or assumed in connection with such acquisition of
a Property shall be added to the calculation of Secured Indebtedness.

 

(e)                                  Total Adjusted Outstanding Indebtedness. 
Any Indebtedness incurred and/or assumed in connection with such acquisition
shall be added to the calculation of Total Adjusted Outstanding Indebtedness.

 

(f)                                   Total Outstanding Unsecured Indebtedness. 
Any Indebtedness which is not secured by a Lien and which is incurred and/or
assumed in connection with such acquisition shall be added to the calculation of
Total Outstanding Unsecured Indebtedness.

 

(g)                                  Unsecured Interest Expense.  If any
unsecured Indebtedness is incurred or assumed in connection with such
acquisition, then the amount of interest expense to be incurred on such
Indebtedness during the period following such acquisition, computed on an
annualized basis during the applicable period, shall be added to the calculation
of Unsecured Interest Expense.

 

68

--------------------------------------------------------------------------------


 

ARTICLE XI

 

EVENTS OF DEFAULT; RIGHTS AND REMEDIES

 

11.1                        Events of Default.  Each of the following
occurrences shall constitute an Event of Default under this Agreement:

 

(a)                                                   Failure to Make Payments
When Due.  The Borrower shall fail to pay (i) when due any principal payment on
the Obligations which is due on the Maturity Date or pursuant to the terms of
Section 2.4, or (ii) within five (5) Business Days after the date on which due,
any interest payment on the Obligations or any principal payment pursuant to the
terms of Section 4.1(a), or (iii) when due, any principal payment on the
Obligations not referenced in clauses (i) or (ii) hereinabove, or (iv) within
five (5) Business Days after notice from the Administrative Agent after the date
on which due, any fees due pursuant to Section 5.3.

 

(b)                                 Breach of Certain Covenants.  The Borrower
shall fail duly and punctually to perform or observe any agreement, covenant or
obligation binding on such Person under Sections 8.3, 9.1, 9.2, 9.3, 9.4, 9.5,
9.6, or Article X.

 

(c)                                  Breach of Representation or Warranty.  Any
representation or warranty made by the Borrower to the Administrative Agent, any
Arranger or any other Lender herein or by the Borrower or any of its
Subsidiaries in any of the other Loan Documents or in any statement or
certificate at any time given by any such Person pursuant to any of the Loan
Documents shall be false or misleading in any material respect on the date as of
which made.

 

(d)                                 Other Defaults.  The Borrower shall default
in the performance of or compliance with any term contained in this Agreement
(other than as identified in paragraphs (a), (b) or (c) of this Section 11.1),
or any default or event of default shall occur under any of the other Loan
Documents, and such default or event of default shall continue for twenty (20)
days after receipt of written notice from the Administrative Agent thereof.

 

(e)                                  Other Indebtedness.  Any breach, default or
event of default shall occur, or any other condition shall exist under any
instrument, agreement or indenture pertaining to any recourse Indebtedness
(other than the Obligations and the Scheduled Glimcher Indebtedness) of the
Borrower, or any of its Subsidiaries aggregating $50,000,000 or more, and the
effect thereof is to cause an acceleration, mandatory redemption or other
required repurchase of such Indebtedness, or permit the holder(s) of such
Indebtedness to accelerate the maturity of any such Indebtedness or require a
prepayment, redemption or other repurchase of such Indebtedness; or any such
Indebtedness shall be otherwise declared to be due and payable (by acceleration
or otherwise) or required to be prepaid, redeemed or otherwise repurchased by
the Borrower or any of its Subsidiaries (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof.

 

(f)                                   Involuntary Bankruptcy; Appointment of
Receiver, Etc.

 

(i)                                     An involuntary case under any applicable
bankruptcy, insolvency or similar law now or hereafter in effect shall be
commenced against any General Partner, the Borrower, or any of its Subsidiaries
to which $250,000,000 or more of the Combined

 

69

--------------------------------------------------------------------------------


 

Equity Value is attributable and the petition shall not be dismissed, stayed,
bonded or discharged within sixty (60) days after commencement of the case; or a
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of any General Partner, the Borrower or any of its
Subsidiaries in an involuntary case, under any applicable bankruptcy, insolvency
or other similar law now or hereafter in effect; or any other similar relief
shall be granted under any applicable federal, state, local or foreign law; or
the respective board of directors of any General Partner or Limited Partners of
the Borrower or the board of directors or partners of any of the Borrower’s
Subsidiaries (or any committee thereof) adopts any resolution or otherwise
authorizes any action to approve any of the foregoing.

 

(ii)                                  A decree or order of a court having
jurisdiction in the premises for the appointment of a receiver, liquidator,
sequestrator, trustee, custodian or other officer having similar powers over any
General Partner, the Borrower, or any of its Subsidiaries to which $250,000,000
or more of the Combined Equity Value is attributable, or over all or a
substantial part of the Property of any General Partner, the Borrower or any of
such Subsidiaries shall be entered; or an interim receiver, trustee or other
custodian of any General Partner, the Borrower or any of such Subsidiaries or of
all or a substantial part of the Property of any General Partner, the Borrower
or any of such Subsidiaries shall be appointed or a warrant of attachment,
execution or similar process against any substantial part of the Property of any
General Partner, the Borrower or any of such Subsidiaries shall be issued and
any such event shall not be stayed, dismissed, bonded or discharged within sixty
(60) days after entry, appointment or issuance; or the respective board of
directors of any General Partner or Limited Partners of the Borrower or the
board of directors or partners of any of Borrower’s Subsidiaries (or any
committee thereof) adopts any resolution or otherwise authorizes any action to
approve any of the foregoing.

 

(g)                                                    Voluntary Bankruptcy;
Appointment of Receiver, Etc.  Any of any General Partner, the Borrower, or any
of its Subsidiaries to which $250,000,000 or more of the Combined Equity Value
is attributable, shall commence a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or shall
consent to the entry of an order for relief in an involuntary case, or to the
conversion of an involuntary case to a voluntary case, under any such law, or
shall consent to the appointment of or taking possession by a receiver, trustee
or other custodian for all or a substantial part of its Property; or any General
Partner, the Borrower or any of such Subsidiaries or shall make any assignment
for the benefit of creditors or shall be unable or fail, or admit in writing its
inability, to pay its debts as such debts become due.

 

(h)                                                   Judgments and Unpermitted
Liens.

 

(i)                                     Any money judgment (other than a money
judgment covered by insurance as to which the insurance company has acknowledged
coverage), writ or warrant of attachment, or similar process against the
Borrower or any of its Subsidiaries or any of their respective assets involving
in any case an amount in excess of $25,000,000 (other than with respect to
Claims arising out of non-recourse Indebtedness) is entered and shall remain
undischarged, unvacated, unbonded or unstayed for a period of sixty (60) days or
in any event later than five (5) days prior to the date of any proposed sale
thereunder;

 

70

--------------------------------------------------------------------------------


 

 provided, however, if any such judgment, writ or warrant of attachment or
similar process is in excess of $50,000,000 (other than with respect to Claims
arising out of non-recourse Indebtedness), the entry thereof shall immediately
constitute an Event of Default hereunder.

 

(ii)                                  A federal, state, local or foreign tax
Lien is filed against the Borrower which is not discharged of record, bonded
over or otherwise secured to the satisfaction of the Administrative Agent within
fifty (50) days after the filing thereof or the date upon which the
Administrative Agent receives actual knowledge of the filing thereof for an
amount which, either separately or when aggregated with the amount of any
judgments described in clause (i) above and/or the amount of the Environmental
Lien Claims described in clause (iii) below, equals or exceeds $25,000,000.

 

(iii)                               An Environmental Lien is filed against any
Project with respect to Claims in an amount which, either separately or when
aggregated with the amount of any judgments described in clause (i) above and/or
the amount of the tax Liens described in clause (ii) above, equals or exceeds
$25,000,000.

 

(i)                                     Dissolution.  Any order, judgment or
decree shall be entered against the Borrower decreeing its involuntary
dissolution or split up; or the Borrower shall otherwise dissolve or cease to
exist except as specifically permitted by this Agreement.

 

(j)                                    Loan Documents.  At any time, for any
reason, any Loan Document ceases to be in full force and effect or the Borrower
seeks to repudiate its obligations thereunder.

 

(k)                                 ERISA Termination Event.  Any ERISA
Termination Event occurs which the Administrative Agent believes could
reasonably be expected to subject either the Borrower or any ERISA Affiliate to
liability in excess of $5,000,000.

 

(l)                                     Waiver Application.  The plan
administrator of any Plan applies under Section 412(c) of the Code for a waiver
of the minimum funding standards of Section 412(a) of the Internal Revenue Code
and the Administrative Agent believes that the substantial business hardship
upon which the application for the waiver is based could reasonably be expected
to subject either the Borrower or any ERISA Affiliate to liability in excess of
$5,000,000.

 

(m)                             Certain Defaults Pertaining to the General
Partner.  The Company shall fail to (i) maintain its status as a REIT for
federal income tax purposes, (ii) except where such failure does not constitute
an Event of Default under Section 11.1(o), continue as a general partner of the
Borrower, (iii) maintain ownership (directly or indirectly) of no less than 99%
of the equity Securities of any other General Partner of the Borrower,
(iv) comply with all Requirements of Law applicable to it and its businesses and
Properties, in each case where the failure to so comply individually or in the
aggregate will have or is reasonably likely to have a Material Adverse Effect,
(v) remain listed on the New York Stock Exchange or other national stock
exchange, or (vi) file all tax returns and reports required to be filed by it
with any Governmental Authority as and when required to be filed or to pay any
taxes, assessments, fees or other governmental charges upon it or its Property,
assets, receipts, sales, use, payroll, employment, licenses, income, or
franchises which are shown in such returns, reports or similar statements to be
due and payable as and when

 

71

--------------------------------------------------------------------------------


 

due and payable, except for taxes, assessments, fees and other governmental
charges (A) that are being contested by the Company in good faith by an
appropriate proceeding diligently pursued, (B) for which adequate reserves have
been made on its books and records, and (C) the amounts the non-payment of which
would not, individually or in the aggregate, result in a Material Adverse
Effect.

 

(n)                                 Merger or Liquidation of the General Partner
or the Borrower.  Any General Partner shall merge or liquidate with or into any
other Person and, as a result thereof and after giving effect thereto,
(i) except where such merger or liquidation does not constitute an Event of
Default under Section 11.1(o), such General Partner is not the surviving Person
or (ii) such merger or liquidation would effect an acquisition of or Investment
in any Person not otherwise permitted under the terms of this Agreement.  Except
where such merger or liquidation does not constitute an Event of Default under
Section 11.1(o), the Borrower shall merge or liquidate with or into any other
Person and, as a result thereof and after giving effect thereto, (i) the
Borrower is not the surviving Person or (ii) such merger or liquidation would
effect an acquisition of or Investment in any Person not otherwise permitted
under the terms of this Agreement.

 

(o)                                 Merger or Consolidation.  If at any time
from and after the Closing Date either the Borrower or the Company merges or
consolidates with another Person unless either (x) the Borrower or the Company,
as the case may be, is the surviving entity, or (y) a majority of the board of
directors of the Company, and a majority of its senior management, immediately
prior to the merger continue as directors of the surviving entity, and continue
to be employed as senior management of the surviving entity.

 

(p)                                 Asset Sales.  If at any time from and after
the Closing Date the Borrower or any Consolidated Business sells, transfers,
assigns or conveys assets in a single transaction or series of related
transactions, the book value of which (computed in accordance with GAAP but
without deduction for depreciation), in the aggregate of all such sales,
transfers, assignments, or conveyances exceeds 30% of the Capitalization Value.

 

(q)                                 Management Services.  If at any time from
and after the Closing Date, the Borrower or its Subsidiaries or Affiliates, the
Management Company or SPG or its Subsidiaries or Affiliates cease to provide,
collectively, directly or through their Affiliates property management and
leasing services to at least 33% of the total number of shopping centers in
which the Borrower has an ownership interest (it being agreed for the avoidance
of doubt that the Borrower may self-manage its properties upon the establishment
of self-incorporated management functions).

 

(r)                                    Change in Control.  (i) The acquisition
of ownership, directly or indirectly, beneficially or of record, by any Person
or group (within the meaning of the Securities Exchange Act of 1934 and the
rules of the Securities and Exchange Commission thereunder as in effect on the
date hereof) of Equity Interests representing more than 40% of the aggregate
ordinary voting power represented by the issued and outstanding Equity Interests
of the Company; or (ii) during any period of 12 consecutive months, individuals
who at the beginning of any such 12-month period constituted the Board of
Directors of the Company (together with any new directors whose election by such
Board or whose nomination for election by the shareholders of the Company was
approved by a vote of a majority of the directors then still in office who were

 

72

--------------------------------------------------------------------------------


 

either directors at the beginning of such period or whose election or nomination
for election was previously so approved) cease for any reason to constitute a
majority of the Board of Directors of the Company.

 

An Event of Default shall be deemed “continuing” until cured or waived in
writing in accordance with Section 14.7.

 

11.2                        Rights and Remedies.

 

(a)                                 Acceleration and Termination.  Upon the
occurrence of any Event of Default described in Section 11.1(f) or 11.1(g) with
respect to the Borrower, the unpaid principal amount of, and any and all accrued
interest on, the Obligations and all accrued fees shall automatically become
immediately due and payable, without presentment, demand, or protest or other
requirements of any kind (including, without limitation, valuation and
appraisement, diligence, presentment, notice of intent to demand or accelerate
and of acceleration), all of which are hereby expressly waived by the Borrower;
and upon the occurrence and during the continuance of any other Event of
Default, the Administrative Agent shall at the request, or may with the consent,
of the Requisite Lenders, by written notice to the Borrower, declare the unpaid
principal amount of and any and all accrued and unpaid interest on the
Obligations to be, and the same shall thereupon be, immediately due and payable,
without presentment, demand, or protest or other requirements of any kind
(including, without limitation, valuation and appraisement, diligence,
presentment, notice of intent to demand or accelerate and of acceleration), all
of which are hereby expressly waived by the Borrower.

 

(b)                                 Rescission.  If at any time after
acceleration of the maturity of the Loans, the Borrower shall pay all arrears of
interest and all payments on account of principal of the Loans which shall have
become due otherwise than by acceleration (with interest on principal and, to
the extent permitted by law, on overdue interest, at the rates specified in this
Agreement) and all Events of Default and Potential Events of Default (other than
nonpayment of principal of and accrued interest on the Loans due and payable
solely by virtue of acceleration) shall be remedied or waived pursuant to
Section 14.7, then upon the written consent of the Requisite Lenders and written
notice to the Borrower, the acceleration and its consequences may be rescinded
and annulled; but such action shall not affect any subsequent Event of Default
or Potential Event of Default or impair any right or remedy consequent thereon. 
The provisions of the preceding sentence are intended merely to bind the Lenders
to a decision which may be made at the election of the Requisite Lenders; they
are not intended to benefit the Borrower and do not give the Borrower the right
to require the Lenders to rescind or annul any acceleration hereunder, even if
the conditions set forth herein are met.

 

(c)                                  Enforcement.  The Borrower acknowledges
that in the event the Borrower or any of its Subsidiaries fails to perform,
observe or discharge any of their respective obligations or liabilities under
this Agreement or any other Loan Document, any remedy of law may prove to be
inadequate relief to the Administrative Agent, the Arrangers and the other
Lenders; therefore, the Borrower agrees that the Administrative Agent, the
Arrangers and the other Lenders shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

73

--------------------------------------------------------------------------------


 

ARTICLE XII

 

THE AGENTS

 

12.1                        Appointment.  (a)  Each Lender hereby designates and
appoints Citibank, N.A. as the Administrative Agent and the other Agents as the
Agents of such Lender under this Agreement, and each Lender hereby irrevocably
authorizes the Administrative Agent, and the other Agents to take such actions
on its behalf under the provisions of this Agreement and the Loan Documents and
to exercise such powers as are set forth herein or therein together with such
other powers as are reasonably incidental thereto.  The Administrative Agent and
the other Agents each agree to act as such on the express conditions contained
in this Article XII.

 

(b)                                                   The provisions of this
Article XII are solely for the benefit of the Administrative Agent, the other
Agents and the other Lenders, and neither the Borrower, the General Partner nor
any Subsidiary of the Borrower shall have any rights to rely on or enforce any
of the provisions hereof (other than as expressly set forth in Section 12.7). 
In performing their respective functions and duties under this Agreement, the
Administrative Agent and each other Agent shall act solely as agents of the
Lenders and do not assume and shall not be deemed to have assumed any obligation
or relationship of agency, trustee or fiduciary with or for any General Partner,
the Borrower, or any Subsidiary of the Borrower.  The Administrative Agent and
each other Agent may perform any of their respective duties hereunder, or under
the Loan Documents, by or through their respective agents or employees.

 

12.2                        Nature of Duties.

 

(a)                                                   The Administrative Agent
and the other Agents shall not have any powers, duties or responsibilities under
this Agreement or the other Loan Documents except in its capacity as Lender and
those expressly set forth in this Agreement or in the Loan Documents.  The
duties of the Administrative Agent and the other Agents shall be mechanical and
administrative in nature.  None of the Administrative Agent or any other Agent
shall have by reason of this Agreement a fiduciary relationship in respect of
any Holder.  Nothing in this Agreement or any of the Loan Documents, expressed
or implied, is intended to or shall be construed to impose upon the
Administrative Agent or any other Agent any obligations or duties in respect of
this Agreement or any of the Loan Documents except as expressly set forth herein
or therein.  The Administrative Agent and the other Agents shall not have any
duties to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby that the
Administrative Agent is required to exercise in writing as directed by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 14.7).  The
Administrative Agent hereby agrees that its duties shall include providing
copies of documents received by the Administrative Agent from the Borrower which
are reasonably requested by any Lender and promptly notifying each Lender upon
its obtaining actual knowledge of the occurrence of any Event of Default
hereunder.  In addition, the Administrative Agent shall promptly deliver to each
of the Lenders copies of all notices of default and other formal notices
(including, without limitation, requests for waivers or modifications, as well
as all notices received pursuant to Sections 8.4, 8.5, 8.6 and 8.7) sent or
received, together with copies of all reports or other information received by
it from the Borrower, including, without limitation, all financial information
delivered to the Administrative Agent

 

74

--------------------------------------------------------------------------------


 

pursuant to Section 8.2.  Except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be deemed to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower or a Lender.  The Administrative Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement, (ii) the contents
of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article VI or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

(b)                                 In connection with all aspects of each
transaction contemplated hereby, the Borrower acknowledges and agrees that: 
(i) the credit facilities provided for hereunder and any related arranging or
other services in connection therewith are an arm’s-length commercial
transaction between the Borrower, on the one hand, and the Administrative Agent,
the other Agents and the Lenders, on the other hand, and the Borrower is capable
of evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) in connection with the process leading to such transaction, the
Administrative Agent and each other Agent and Lender or any Affiliate thereof is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary for the Borrower or any of its Affiliates, stockholders,
creditors or employees or another Person; (iii) none of the Administrative
Agent, any other Agent or any Lender or any Affiliate thereof has assumed or
will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower with respect to any of the transactions contemplated hereby or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Loan Document (irrespective of whether
the Administrative Agent or any other Agent or Lender or any Affiliate thereof
has advised or is currently advising the Borrower or any of its Affiliates on
other matters) and none of the Administrative Agent, any other Agent or any
Lender or any Affiliate thereof has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the other Agents and Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower and its Affiliates, and none of
the Administrative Agent, any other Agent or any Lender or such Affiliate has
any obligation to disclose any of such interests by virtue of any relationship
arising out of or related to any of the transactions contemplated hereby or the
process leading thereto; and (v) the Administrative Agent and the other Agents
and the Lenders or any Affiliate thereof have not provided and will not provide
any legal, accounting, regulatory or tax advice with respect to any of the
transactions contemplated hereby and the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  The Borrower hereby waives and releases, to the fullest extent
permitted by law, any claims that it may have against the Administrative Agent,
any other Agents and the Lenders or any Affiliate thereof with respect to any
breach or alleged breach of agency or fiduciary duty arising out of or related
to any of the transactions contemplated hereby or the process leading thereto.

 

75

--------------------------------------------------------------------------------


 

12.3                        Right to Request Instructions.  The Administrative
Agent and each other Agent may at any time request instructions from the Lenders
with respect to any actions or approvals which by the terms of any of the Loan
Documents such Agent is permitted or required to take or to grant, and such
Agent shall be absolutely entitled to refrain from taking any action or to
withhold any approval and shall not be under any liability whatsoever to any
Person for refraining from any action or withholding any approval under any of
the Loan Documents until it shall have received such instructions from those
Lenders from whom such Agent is required to obtain such instructions for the
pertinent matter in accordance with the Loan Documents.  Without limiting the
generality of the foregoing, such Agent shall take any action, or refrain from
taking any action, which is permitted by the terms of the Loan Documents upon
receipt of instructions from those Lenders from whom such Agent is required to
obtain such instructions for the pertinent matter in accordance with the Loan
Documents, provided, that no Holder shall have any right of action whatsoever
against the Administrative Agent or any other Agent as a result of such Agent
acting or refraining from acting under the Loan Documents in accordance with the
instructions of the Requisite Lenders or, where required by the express terms of
this Agreement, a greater proportion of the Lenders.

 

12.4                        Reliance.  The Administrative Agent and each other
Agent shall each be entitled to rely upon any written notices, statements,
certificates, orders or other documents or any telephone message believed by it
in good faith to be genuine and correct and to have been signed, sent or made by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  With respect to
all matters pertaining to this Agreement or any of the Loan Documents and its
duties hereunder or thereunder, the Administrative Agent and each other Agent
may rely upon advice of legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it, and shall not
be liable for any action taken or not taken by it in accordance with the advice
of any such counsel, accountants or experts.

 

12.5                        Indemnification.  To the extent that the
Administrative Agent or any other Agent is not reimbursed and indemnified by the
Borrower, the Lenders will reimburse and indemnify such Agent solely in its
capacity as such Agent and not as a Lender for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
and reasonable costs, expenses or disbursements of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against it in any way relating
to or arising out of the Loan Documents or any action taken or omitted by such
Agent under the Loan Documents, in proportion to each Lender’s Pro Rata Share of
the Facilities determined as of the time when such indemnification is sought,
unless and to the extent that any such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, and reasonable costs, expenses or
disbursements shall arise as a result of such Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction in a
non-appealable final judgment.  Such Agent agrees to refund to the Lenders any
of the foregoing amounts paid to it by the Lenders which amounts are
subsequently recovered by such Agent from the Borrower or any other Person on
behalf of the Borrower. The obligations of the Lenders under this Section 12.5
shall survive the payment in full of the Loans and all other Obligations and the
termination of this Agreement.

 

76

--------------------------------------------------------------------------------


 

12.6                        Agents Individually.  With respect to their
respective Pro Rata Share of the Facilities hereunder, if any, and the Loans
made by them, if any, the Administrative Agent and the other Agents shall have
and may exercise the same rights and powers hereunder and are subject to the
same obligations and liabilities as and to the extent set forth herein for any
other Lender.  The terms “Lenders” or “Requisite Lenders” or any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent and each other Agent in its respective individual capacity
as a Lender or as one of the Requisite Lenders.  The Administrative Agent and
each other Agent and each of their respective Affiliates may accept deposits
from, lend money to, and generally engage in any kind of banking, trust or other
business with the Borrower or any of its Subsidiaries as if they were not acting
as Agents pursuant hereto.

 

12.7                        Successor Agents.

 

(a)                                                   Resignation and Removal. 
Any Arranger or the Administrative Agent may resign from the performance of all
its functions and duties hereunder (including as Administrative Agent) at any
time by giving at least thirty (30) Business Days’ prior written notice to the
Borrower and the other Lenders, unless applicable law requires a shorter notice
period or that there be no notice period, in which instance such applicable law
shall control (the “Resignation Effective Date”).  The Administrative Agent may
be removed at the direction of the Requisite Lenders in the event the
Administrative Agent shall commit gross negligence or willful misconduct in the
performance of its duties hereunder.  Such resignation or removal shall take
effect upon the acceptance by a successor Administrative Agent of appointment
pursuant to this Section 12.7.  Whether or not a successor has been appointed,
such resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

 

(b)                                 Appointment by Requisite Lenders.  Upon any
such resignation or removal becoming effective, the Requisite Lenders shall have
the right to appoint a successor Administrative Agent, subject to approval by
the Borrower provided that no Event of Default shall have occurred and be
continuing, selected from among the Lenders.

 

(c)                                  Appointment by Retiring Agent.  If a
successor Administrative Agent shall not have been appointed within the thirty
(30) Business Day or shorter period provided in paragraph (a) of this
Section 12.7, the retiring Agent shall then appoint a successor Agent who shall
serve as Administrative Agent until such time, if any, as the Lenders appoint a
successor Agent as provided above.

 

(d)                                 Rights of the Successor and Retiring
Agents.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Agent, such successor Agent shall thereupon succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations under this Agreement.  After any retiring Agent’s resignation
hereunder as Agent, the provisions of this Article XII shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was the
Agent under this Agreement.

 

12.8                        Relations Among the Lenders.  Each Lender agrees
that it will not take any legal action, nor institute any actions or
proceedings, against the Borrower hereunder with respect to any of the
Obligations, without the prior written consent of the Lenders.  Without limiting
the

 

77

--------------------------------------------------------------------------------


 

generality of the foregoing, no Lender may accelerate or otherwise enforce its
portion of the Obligations except in accordance with Section 11.2(a).

 

12.9                        Sub-Agents.  The Administrative Agent may perform
any and all its duties and exercise its rights and powers by or through any one
or more sub-agents appointed by the Administrative Agent.  The Administrative
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties.  The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

 

12.10                 Independent Credit Decisions.  Each Lender acknowledges
and agrees that the extensions of credit made hereunder are commercial loans and
not investments in a business enterprise or securities.  Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder.  Each Lender shall, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information (which may contain material, non-public information
within the meaning of the United States securities laws concerning the Borrower
and its Affiliates) as it shall from time to time deem appropriate, continue to
make its own decisions in taking or not taking action under or based upon this
Agreement, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the extent to which it will continue as
a lender or assign or otherwise transfer its rights, interests and obligations
hereunder.

 

ARTICLE XIII

 

YIELD PROTECTION

 

13.1                        Taxes.

 

(a)                                                   Payments Free of Taxes. 
Any and all payments by or on account of any obligation of the Borrower under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law.  If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 13.1) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

78

--------------------------------------------------------------------------------


 

(b)                                 Payment of Other Taxes by the Borrower.  The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section 13.1, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(d)                                 Indemnification by the Borrower.  The
Borrower shall indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority.  A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 14.1(e) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Status of Lenders.  (i)  Any Lender that
is entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the

 

79

--------------------------------------------------------------------------------


 

completion, execution and submission of such documentation (other than such
documentation set forth in Section 13.1(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Forms W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Forms W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Internal Revenue Code, (x) a certificate substantially in the form of
Exhibit H-1 to the effect that such Foreign Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Internal Revenue Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Forms W-8BEN or W-8BEN-E, as
applicable; or

 

80

--------------------------------------------------------------------------------


 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W8ECI, IRS Forms W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-3 or Exhibit H-4, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit H-2 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such Lender shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g)                                  Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 13.1 (including by the payment of additional amounts pursuant to this
Section 13.1), it shall pay to the indemnifying party an amount equal to such

 

81

--------------------------------------------------------------------------------


 

refund (but only to the extent of indemnity payments made under this
Section 13.1 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes net of any Tax refunds) incurred by such
indemnified party with respect to such indemnity payments and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(h)                                                   Survival.  Each party’s
obligations under this Section 13.1 shall survive the resignation or replacement
of the Administrative Agent or any assignment of rights by, or the replacement
of, a Lender and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(i)                                     Defined Terms.  For purposes of this
Section 13.1, the term “applicable law” includes FATCA.

 

13.2                        Increased Capital.  If any Lender determines that
any Change in Law regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company (if any) to a level below that which
such Lender or such Lender’s holding company would have achieved but for such
Change in Law (taking into consideration such Lender’s policies and the policies
of such Lender’s holding company with respect to capital adequacy and
liquidity), and (ii) the amount of such capital or liquidity is increased by or
based upon the making or maintenance by any Lender of its Loans, any Lender’s
participation in or obligation to participate in the Loans, then, in any such
case, upon written demand by such Lender (with a copy of such demand to the
Administrative Agent) from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.  The Borrower shall
not be required to pay such additional amounts unless such amounts are the
result of requirements imposed generally on lenders similar to such Lender and
not the result of some specific reserve or similar requirement imposed on such
Lender as a result of such Lender’s special circumstances.  Such demand shall be
accompanied by a statement as to the amount of such compensation and include a
brief summary of the basis for such demand.  Such statement shall be conclusive
and binding for all purposes, absent manifest error.  The Borrower shall pay
such Lender the amount shown as due on any such statement within 10 days after
receipt thereof.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section

 

82

--------------------------------------------------------------------------------


 

for any reductions incurred more than 180 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such reductions
and of such Lender’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.  This Section 13.2  shall survive the repayment of
the Obligations for a period of 180 days.

 

13.3                        Changes; Legal Restrictions.  If any Change in Law
shall:

 

(a)                                                   subject any Recipient to
any Taxes (other than (A) Indemnified Taxes, (B) Taxes described in clauses
(b) through (d) of the definition of Excluded Taxes and (C) Connection Income
Taxes) on its Loans or other Obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

(b)                                 impose, modify, or hold applicable, in the
determination of a Lender, any reserve (other than reserves taken into account
in calculating the Eurodollar Rate), special deposit, liquidity, compulsory
loan, FDIC insurance or similar requirement against assets held by, or deposits
or other liabilities in or for the account of, advances or loans by, commitments
made, or other credit extended by, or any other acquisition of funds by, a
Lender or any Applicable Lending Office or Eurodollar Affiliate of that Lender;

 

and the result of any of the foregoing is to increase the cost to that Lender of
making, converting, continuing, renewing or maintaining the Loans or to reduce
any amount receivable thereunder; then, in any such case, upon written demand by
such Lender (with a copy of such demand to the Administrative Agent), the
Borrower shall immediately pay to the Administrative Agent for the account of
such Lender, from time to time as specified by such Lender, such amount or
amounts as may be necessary to compensate such Lender or its Eurodollar
Affiliate for any such additional cost incurred or reduced amount received. 
Such demand shall be accompanied by a statement as to the amount of such
compensation and include a brief summary of the basis for such demand.  Such
statement shall be conclusive and binding for all purposes, absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.  Failure or delay on the part
of any Lender to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender pursuant to this
Section for any increased costs or reductions incurred more than 180 days prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.  This Section 13.3 shall survive the repayment of the
Obligations for a period of 180 days.

 

13.4                        Replacement of Certain Lenders.  In the event a
Lender (a “Designee Lender”) shall have requested additional compensation from
the Borrower under Section 13.2 or under Section 13.3, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 13.1,
or if any Lender becomes a Defaulting Lender, or if any Lender becomes a
Non-Consenting Lender, the Borrower may, at its sole election, (a) make written
demand on such

 

83

--------------------------------------------------------------------------------


 

Designee Lender (with a copy to the Administrative Agent) for the Designee
Lender to assign, and such Designee Lender shall assign, at par, pursuant to one
or more duly executed Assignment and Acceptances to one or more Eligible
Assignees which the Borrower or the Administrative Agent shall have identified
for such purpose, all of such Designee Lender’s rights and obligations under
this Agreement and the Notes (including, without limitation, all Loans owing to
it, but excluding its existing rights to payment under Sections 13.2 or 13.3) in
accordance with Section 14.1 (with the Borrower paying any applicable fees
associated with such assignment) (provided that (i) the Borrower shall have
received the prior written consent of the Administrative Agent, which consent
shall not unreasonably be withheld, (ii) in the case of any such assignment
resulting from a claim for compensation under Section 13.2 or Section 13.3 or
payments required to be made pursuant to Section 13.1, such assignment will
result in a reduction in such compensation or payments, (iii) in the case of an
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable assignee shall have consented to the applicable amendment, waiver or
consent, and (iv) a Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply), or (b) repay all Loans owing to the Designee
Lender together with interest accrued with respect thereto to the date of such
repayment and all fees and other charges accrued or payable and all other
Obligations owing to such Designee Lender under the terms of this Agreement for
the benefit of the Designee Lender to the date of such repayment.  Any such
repayment shall be for the sole credit of the Designee Lender and not for any
other Lender.  Upon delivery of such repayment in immediately available funds as
aforesaid, the Designee Lender shall cease to be a Lender under this Agreement. 
All expenses incurred by the Administrative Agent in connection with the
foregoing shall be for the sole account of the Borrower and shall constitute
Obligations hereunder.  In no event shall Borrower’s election under the
provisions of this Section 13.4 affect its obligation to pay the additional
compensation required under either Section 13.2 or Section 13.3.

 

13.5                        No Duplication.  For the avoidance of doubt, no
amount payable by the Borrower to a Recipient pursuant to one of Section 13.1,
Section 13.2 or Section 13.3 shall also be payable to the same Recipient
pursuant to another of such Sections.

 

ARTICLE XIV

 

MISCELLANEOUS

 

14.1                        Assignments and Participations.

 

(a)                                                   Assignments.  No
assignments or participations of any Lender’s rights or obligations under this
Agreement shall be made except in accordance with this Section 14.1.  Each
Lender may assign to one or more Eligible Assignees all or a portion of its
rights and obligations under this Agreement (including all of its rights and
obligations with respect to the Loans) in accordance with the provisions of this
Section 14.1.

 

(b)                                 Limitations on Assignments.

 

(i)                                     Subject to the conditions set forth in
paragraph (b)(ii) and (b)(iii) below, any Lender may assign to one or more
Eligible Assignees all or a portion of its

 

84

--------------------------------------------------------------------------------


 

rights and obligations under this Agreement (including the Loans at the time
owing to it) with the prior written consent (such consent not to be unreasonably
withheld or delayed) of:

 

(A)                               the Borrower, provided that, the Borrower
shall be deemed to have consented to an assignment unless it shall have objected
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof; provided further that no consent of
the Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee; and

 

(B)                               the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for the assignment of all
or any portion of a Loan to a Lender, an Affiliate of a Lender or an Approved
Fund and

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                               except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Loans, the amount of the Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $15,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;

 

(B)                               each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                               the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Acceptance, together
with the fee described in Section 14.1(d) below; and

 

(D)                               the assignee, if it shall not be a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain material non-public information
about the Company, the Borrower and their related parties or their respective
securities) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.

 

(iii)                               Upon such execution, delivery, acceptance
(in accordance with Section 14.1(d)) and recording in the Register, from and
after the effective date specified in each Assignment and Acceptance and agreed
to by the Administrative Agent, (A) the assignee thereunder shall, in addition
to any rights and obligations hereunder held by it immediately prior to such
effective date, if any, have the rights and obligations hereunder

 

85

--------------------------------------------------------------------------------


 

that have been assigned to it pursuant to such Assignment and Acceptance and
shall, to the fullest extent permitted by law, have the same rights and benefits
hereunder as if it were an original Lender hereunder, (B) the assigning Lender
shall, to the extent that rights and obligations hereunder have been assigned by
it pursuant to such Assignment and Acceptance, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of such
assigning Lender’s rights and obligations under this Agreement, the assigning
Lender shall cease to be a party hereto except that its rights under
Section 14.3 shall survive) and (C) the Borrower shall execute and deliver to
the assignee thereunder a Note evidencing its obligations to such assignee with
respect to the Loans.

 

(c)                                                    The Register.  The
Administrative Agent, acting for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at its address referred to in Section 14.8 a copy of
each Assignment and Acceptance delivered to and accepted by it and a register
(the “Register”) for the recordation of the names and addresses of the Lenders,
the principal amount of the Loans owing to each Lender from time to time and
whether such Lender is an original Lender or the assignee of another Lender
pursuant to an Assignment and Acceptance.  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the Borrower
and each of its Subsidiaries, the Administrative Agent and the other Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement.  The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.

 

(d)                                 Fee.  Upon its receipt of an Assignment and
Acceptance (which may be delivered via an electronic settlement system
acceptable to the Administrative Agent (which initially shall be ClearPar, LLC))
executed by the assigning Lender and an Eligible Assignee and a processing and
recordation fee of $3,500 (payable by the assignee to the Administrative Agent),
which fee may be waived by the Administrative Agent in its discretion, the
Administrative Agent shall, if such Assignment and Acceptance has been completed
and is in compliance with this Agreement and in substantially the form of
Exhibit A hereto, (i) accept such Assignment and Acceptance, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower and the other Lenders.  Notwithstanding the foregoing,
only a single processing and recordation fee shall be payable in respect of
multiple contemporaneous assignments to Approved Funds with respect to any
Lender.

 

(e)                                  Participations.  Each Lender may sell
participations to one or more other entities (a “Participant”) other than an
Ineligible Institution in or to all or a portion of its rights and obligations
under and in respect of any and all facilities under this Agreement (including,
without limitation, all or a portion of any or all of the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (iii) the Borrower, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, (iv) each participation shall be in a minimum
amount of $5,000,000, and (v) such participant’s rights to agree or to restrict
such Lender’s ability to agree to the modification, waiver or release of any of
the terms of the Loan Documents, to consent to any action or failure to act by
any party to any of the Loan Documents or any of their respective Affiliates, or
to exercise or

 

86

--------------------------------------------------------------------------------


 

refrain from exercising any powers or rights which any Lender may have under or
in respect of the Loan Documents, shall be limited to the right to consent to
(A) [reserved], (B) reduction of the principal of, or rate or amount of interest
on the Loans subject to such participation (other than by the payment or
prepayment thereof), (C) postponement of any date fixed for any payment of
principal of, or interest on, the Loan(s) subject to such participation and
(D) release of any guarantor of the Obligations.

 

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Loans or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)                                                     [Reserved].

 

(g)                                  Information Regarding the Borrower.  Any
Lender may, in connection with any assignment or participation or proposed
assignment or participation pursuant to this Section 14.1, disclose to the
assignee or participant or proposed assignee or participant, any information
relating to the Borrower or its Subsidiaries furnished to such Lender by the
Administrative Agent or by or on behalf of the Borrower; provided that, prior to
any such disclosure, such assignee or participant, or proposed assignee or
participant, shall agree, in writing, to preserve in accordance with
Section 14.20 the confidentiality of any confidential information described
therein.

 

(h)                                 SPC Assignment.  Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle (a “SPC”), identified in writing from time to
time by the Granting Lender to the Administrative Agent, the option to purchase
from the Granting Lender all or any part of any Loan that such Granting Lender
would otherwise be obligated to make as provided herein, provided that
(i) nothing herein shall constitute a commitment to purchase any Loan by any
SPC, and (ii) if a SPC elects not to exercise such option or otherwise fails to
fund all or any part of such Loan, the Granting Lender shall be obligated to
fund such Loan pursuant to the terms hereof.  Each party hereby agrees that no
SPC shall be liable for any indemnity or payment under this Agreement for which
a Lender would otherwise be liable, for so long as, and to the extent, the
Granting Lender provides such indemnity or makes such payment.  In furtherance
of the foregoing, each party hereto hereby agrees that, prior to the date that
is one year and one day after the payment in full of all outstanding Loans of
any SPC, it will not institute against, or join any other person in instituting
against, such SPC any bankruptcy, reorganization, arrangement, insolvency or
liquidation

 

87

--------------------------------------------------------------------------------


 

proceedings or similar proceedings under the laws of the United States. 
Notwithstanding anything to the contrary contained in this Agreement, the
Granting Lender may disclose to a SPC and any SPC may disclose to any Rating
Agency or provider of any surety or guarantee to such SPC any information
relating to the SPC’s funding of Loans, all on a confidential basis.  This
clause (h) may not be amended without the prior written consent of each Granting
Lender, all or any part of whose Loans are being funded by a SPC at the time of
such amendment.

 

(i)                                     Payment to Participants.  Anything in
this Agreement to the contrary notwithstanding, in the case of any
participation, all amounts payable by the Borrower under the Loan Documents
shall be calculated and made in the manner and to the parties required hereby as
if no such participation had been sold.

 

(j)                                    Lenders’ Creation of Security Interests. 
Notwithstanding any other provision set forth in this Agreement, any Lender may
at any time create a security interest in all or any portion of its rights under
this Agreement (including, without limitation, Obligations owing to it and any
Note held by it) to secure obligations of such Lender, including any pledge or
security interest in favor of any Federal Reserve bank in accordance with
Regulation A of the Federal Reserve Board or any other central bank.

 

14.2                        Expenses.

 

(a)                                                   Generally.  The Borrower
agrees upon demand to pay or reimburse the Administrative Agent for all of their
respective reasonable external audit and investigation expenses, and for the
fees, expenses and disbursements of counsel to the Administrative Agent (but not
of other legal counsel) and for all other out-of-pocket costs and expenses of
every type and nature incurred by the Administrative Agent in connection with
(i) the audit and investigation of the Consolidated Businesses, the Projects and
other Properties of the Consolidated Businesses in connection with the
preparation, negotiation, and execution of the Loan Documents; (ii) the
preparation, negotiation, execution and interpretation of this Agreement
(including, without limitation, the satisfaction or attempted satisfaction of
any of the conditions set forth in Article VI), the Loan Documents, and the
making of the Loans hereunder; (iii) the ongoing administration of this
Agreement and the Loans, including consultation with attorneys in connection
therewith and with respect to the Administrative Agent’s rights and
responsibilities under this Agreement and the other Loan Documents; (iv) the
protection, collection or enforcement of any of the Obligations or the
enforcement of any of the Loan Documents; (v) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations, any
Project, the Borrower, any of its Subsidiaries, this Agreement or any of the
other Loan Documents; (vi) the response to, and preparation for, any subpoena or
request for document production with which the Administrative Agent or any other
Agents or any other Lender is served or deposition or other proceeding in which
any Lender is called to testify, in each case, relating in any way to the
Obligations, a Project, the Borrower, any of the Consolidated Businesses, this
Agreement or any of the other Loan Documents; and (vii) any amendments,
consents, waivers, assignments, restatements, or supplements to any of the Loan
Documents and the preparation, negotiation, and execution of the same.

 

(b)                                 After Default.  The Borrower further agrees
to pay or reimburse the Administrative Agent and the other Agents and each of
the Lenders and their respective directors,

 

88

--------------------------------------------------------------------------------


 

officers, partners, employees, agents and advisors upon demand for all
out-of-pocket costs and expenses, including, without limitation, reasonable
attorneys’ fees and expenses (including allocated costs of internal counsel and
costs of settlement) incurred by such entity after the occurrence of an Event of
Default (i) in enforcing any Loan Document or Obligation or any security
therefor or exercising or enforcing any other right or remedy available by
reason of such Event of Default; (ii) in connection with any refinancing or
restructuring of the credit arrangements provided under this Agreement in the
nature of a “work-out” or in any insolvency or bankruptcy proceeding; (iii) in
commencing, defending or intervening in any litigation or in filing a petition,
complaint, answer, motion or other pleadings in any legal proceeding relating to
the Obligations, a Project, any of the Consolidated Businesses and related to or
arising out of the transactions contemplated hereby or by any of the other Loan
Documents; and (iv) in taking any other action in or with respect to any suit or
proceeding (bankruptcy or otherwise) described in clauses (i) through
(iii) above.

 

14.3                        Indemnity.  The Borrower further agrees (a) to
defend, protect, indemnify, and hold harmless the Administrative Agent and the
other Agents and each and all of the other Lenders and each of their respective
Related Parties (including, without limitation, those retained in connection
with the satisfaction or attempted satisfaction of any of the conditions set
forth in Article VI) (collectively, the “Indemnitees”) from and against any and
all liabilities, obligations, losses (other than loss of profits), damages,
penalties, actions, judgments, suits, claims, costs, reasonable expenses and
disbursements of any kind or nature whatsoever (excluding any Taxes and
including, without limitation, the reasonable fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of (i) this Agreement or the other Loan
Documents, or any act, event or transaction related or attendant thereto, the
making of the Loans, the management of such Loans, the use or intended use of
the proceeds of the Loans hereunder, or any of the other transactions
contemplated by the Loan Documents, or (ii) any Liabilities and Costs relating
to violation of any Environmental, Health or Safety Requirements of Law, the
past, present or future operations of the Borrower, any of its Subsidiaries or
any of their respective predecessors in interest, or, the past, present or
future environmental, health or safety condition of any respective Property of
the Borrower or any of its Subsidiaries, the presence of asbestos-containing
materials at any respective Property of the Borrower or any of its Subsidiaries,
or the Release or threatened Release of any Contaminant into the environment
(collectively, the “Indemnified Matters”); provided, however, the Borrower shall
not have any obligation to an Indemnitee hereunder with respect to Indemnified
Matters caused by or resulting from the willful misconduct or gross negligence
of such Indemnitee, as determined by a court of competent jurisdiction in a
non-appealable final judgment; and (b) not to assert any claim against any of
the Indemnitees, on any theory of liability, for special, indirect consequential
or punitive damages arising out of, or in any way in connection with the matters
governed by this Agreement and the other Loan Documents.  To the extent that the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrower shall contribute the maximum portion which it is permitted
to pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees.  No Indemnitee referred to in
this Section 14.3 shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection

 

89

--------------------------------------------------------------------------------


 

with this Agreement or the other Loan Documents or the transactions contemplated
hereby or thereby, unless the receipt of such information or materials by the
unintended recipient resulted from the willful misconduct or gross negligence of
such Indemnitee, as determined by a court of competent jurisdiction in a
non-appealable final judgment.

 

14.4                        Change in Accounting Principles.  If any change in
the accounting principles used in the preparation of the most recent financial
statements referred to in Sections 8.1 or 8.2 are hereafter required or
permitted by the rules, regulations, pronouncements and opinions of the
Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or successors thereto or agencies with similar functions)
and are adopted by any General Partner or the Borrower, as applicable, with the
agreement of its independent certified public accountants and such changes
result in a change in the method of calculation of any of the covenants,
standards or terms found in Article X, the parties hereto agree to enter into
negotiations in order to amend such provisions so as to equitably reflect such
changes with the desired result that the criteria for evaluating compliance with
such covenants, standards and terms by the Borrower shall be the same after such
changes as if such changes had not been made; provided, however, no change in
GAAP that would affect the method of calculation of any of the covenants,
standards or terms shall be given effect in such calculations until such
provisions are amended, in a manner satisfactory to the Administrative Agent and
the Borrower, to so reflect such change in accounting principles.

 

14.5                        Setoff.  In addition to any Liens granted under the
Loan Documents and any rights now or hereafter granted under applicable law,
upon the occurrence and during the continuance of any Event of Default, each
Lender and any Affiliate of any Lender is hereby authorized by the Borrower at
any time or from time to time, without notice to any Person (any such notice
being hereby expressly waived) to set off and to appropriate and to apply any
and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured
(but not including trust accounts)) and any other Indebtedness at any time held
or owing by such Lender or any of its Affiliates to or for the credit or the
account of the Borrower against and on account of the Obligations of the
Borrower to such Lender or any of its Affiliates, including, but not limited to,
all Loans and all claims of any nature or description arising out of or in
connection with this Agreement, irrespective of whether or not (i) such Lender
shall have made any demand hereunder or (ii) the Administrative Agent, at the
request or with the consent of the Requisite Lenders, shall have declared the
principal of and interest on the Loans and other amounts due hereunder to be due
and payable as permitted by Article XI and even though such Obligations may be
contingent or unmatured.  Each Lender agrees that it shall not, without the
express consent of the Requisite Lenders, and that it shall, to the extent it is
lawfully entitled to do so, upon the request of the Requisite Lenders, exercise
its setoff rights hereunder against any accounts of the Borrower now or
hereafter maintained with such Lender or any Affiliate.

 

14.6                        Ratable Sharing.  The Lenders agree among themselves
that (i) with respect to all amounts received by them which are applicable to
the payment of the Obligations (excluding the fees described in Sections 5.2(f),
and 5.3 and Article XIII) equitable adjustment will be made so that, in effect,
all such amounts will be shared among them ratably in accordance with their
applicable Pro Rata Shares, whether received by voluntary payment, by the
exercise of the right of setoff or banker’s lien, by counterclaim or
cross-action or by the enforcement of any or all of the

 

90

--------------------------------------------------------------------------------


 

Obligations (excluding the fees described in Sections 5.2(f), and 5.3 and
Article XIII), (ii) if any of them shall by voluntary payment or by the exercise
of any right of counterclaim, setoff, banker’s lien or otherwise, receive
payment of a proportion of the aggregate amount of the Obligations held by it,
which is greater than the amount which such Lender is entitled to receive
hereunder, the Lender receiving such excess payment shall purchase, without
recourse or warranty, an undivided interest and participation (which it shall be
deemed to have done simultaneously upon the receipt of such payment) in such
Obligations owed to the others so that all such recoveries with respect to such
Obligations shall be applied ratably in accordance with their applicable Pro
Rata Shares; provided, however, that if all or part of such excess payment
received by the purchasing party is thereafter recovered from it, those
purchases shall be rescinded and the purchase prices paid for such
participations shall be returned to such party to the extent necessary to adjust
for such recovery, but without interest except to the extent the purchasing
party is required to pay interest in connection with such recovery.  The
Borrower agrees that any Lender so purchasing a participation from another
Lender pursuant to this Section 14.6 may, to the fullest extent permitted by
law, exercise all its rights of payment (including, subject to Section 14.5, the
right of setoff) with respect to such participation as fully as if such Lender
were the direct creditor of the Borrower in the amount of such participation.

 

14.7                        Amendments and Waivers.

 

(a)                                                   General Provisions. 
Unless otherwise provided for or required in this Agreement, no amendment or
modification of any provision of this Agreement or any of the other Loan
Documents shall be effective without the written agreement of the Requisite
Lenders (which the Requisite Lenders shall have the right to grant or withhold
in their sole discretion) and the Borrower and acknowledged by the
Administrative Agent; provided, however, that the Borrower’s agreement shall not
be required for any amendment or modification of Sections 12.1  through 12.8. 
No termination or waiver of any provision of this Agreement or any of the other
Loan Documents, or consent to any departure by the Borrower therefrom, shall be
effective without the written concurrence of the Requisite Lenders, which the
Requisite Lenders shall have the right to grant or withhold in their sole
discretion.  All amendments, waivers and consents not specifically reserved to
the Administrative Agent, the other Agents or the other Lenders in Sections
14.7(b) and 14.7(c), and in other provisions of this Agreement shall require
only the approval of the Requisite Lenders.  Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
it was given.  No notice to or demand on the Borrower in any case shall entitle
the Borrower to any other or further notice or demand in similar or other
circumstances.

 

(b)                                 Amendments, Consents and Waivers by Affected
Lenders.  Any amendment, modification, termination, waiver or consent with
respect to any of the following provisions of this Agreement shall be effective
only by a written agreement, signed by each Lender affected thereby as described
below:

 

(i)                                     waiver of any of the conditions
specified in Section 6.1 (except with respect to a condition based upon another
provision of this Agreement, the waiver of which requires only the concurrence
of the Requisite Lenders),

 

(ii)                                  increase or non-pro rata reduction in the
amount of such Lender’s Commitment,

 

91

--------------------------------------------------------------------------------


 

(iii)                               reduction of the principal of, rate or
amount of interest on the Loans or any fees or other amounts payable to such
Lender (other than by the payment or prepayment thereof), and

 

(iv)                              postponement or extension of any date
(including the Maturity Date) fixed for any payment of principal of, or interest
on, the Loans or any fees or other amounts payable to such Lender (except with
respect to any modifications of the application provisions relating to
prepayments of Loans and other Obligations which are governed by
Section 4.2(b)).

 

(c)                                                    Amendments, Consents and
Waivers by All Lenders.  Any amendment, modification, termination, waiver or
consent with respect to any of the following provisions of this Agreement shall
be effective only by a written agreement, signed by each Lender:

 

(i)                                     increase the principal amount of the
Loans made hereunder to any amount in excess of $1,250,000,000,

 

(ii)                                  change in the definition of Requisite
Lenders or in the aggregate percentage of the Lenders which shall be required
for the Lenders or any of them to take action hereunder or under the other Loan
Documents,

 

(iii)                               amendment of Section 14.6 or this
Section 14.7, or amendment of Section 4.2(b) in a manner that would alter the
pro rata sharing of payments required thereby;

 

(iv)                              assignment of any right or interest in or
under this Agreement or any of the other Loan Documents by the Borrower,

 

(v)                                 [Reserved], and

 

(vi)                              waiver of any Event of Default described in
Sections 11.1(a), (f), (g), (i), (m), and (n).

 

(d)                                                   Administrative Agent
Authority.  The Administrative Agent may, but shall have no obligation to, with
the written concurrence of any Lender, execute amendments, modifications,
waivers or consents on behalf of that Lender.  Notwithstanding anything to the
contrary contained in this Section 14.7, no amendment, modification, waiver or
consent shall affect the rights or duties of the Administrative Agent under this
Agreement and the other Loan Documents, unless made in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action.  Notwithstanding anything herein to the contrary, in the event that the
Borrower shall have requested, in writing, that any Lender agree to an
amendment, modification, waiver or consent with respect to any particular
provision or provisions of this Agreement or the other Loan Documents, and such
Lender shall have failed to state, in writing, that it either agrees or
disagrees (in full or in part) with all such requests (in the case of its
statement of agreement, subject to satisfactory documentation and such other
conditions it may specify) within twenty (20) days after such Lender receives
such request, then, the Administrative Agent shall deliver a second request, in
writing, to any such Lender(s), which second request shall include a legend, in
capital letters, stating “FAILURE TO RESPOND, IN WRITING, TO THIS

 

92

--------------------------------------------------------------------------------


 

REQUEST WITHIN TEN (10) DAYS AFTER RECEIPT MAY RESULT IN THE ADMINISTRATIVE
AGENT CONSENTING OR DENYING CONSENT TO SUCH REQUEST ON YOUR BEHALF.”  If such
Lender shall have failed to state, in writing, that it either agrees or
disagrees (in full or in part) with all such requests (in the case of its
statement of agreement, subject to satisfactory documentation and such other
conditions it may specify) within ten (10) days after such Lender receives such
request, then, such Lender hereby irrevocably authorizes the Administrative
Agent to agree or disagree, in full or in part, and in the Administrative
Agent’s sole discretion, to such requests on behalf of such Lender as such
Lenders’ attorney-in-fact and to execute and deliver any writing approved by the
Administrative Agent which evidences such agreement as such Lender’s duly
authorized agent for such purposes.

 

14.8                        Notices.

 

(a)                                                   Generally.  Except in the
case of notices and other communications expressly permitted to be given by
telephone (and subject to paragraph (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by telecopy, as follows:

 

(i)                                     if to the Borrower, to it at

 

Washington Prime Group, L.P.
Bethesda Crossing
7315 Wisconsin Avenue
Bethesda, MD 20814
Attention: Chief Executive Officer

 

with a copy to:

 

Glimcher Realty Trust

180 East Broad Street

Columbus, Ohio 43215
Attention:  General Counsel;

 

(ii)                                  if to the Administrative Agent, to it at

 

Citibank, N.A.
1615 Brett Road, OPS III
New Castle, Delaware 19720
Attention: Bank Loan Syndications Department

 

(iii)                               if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).

 

93

--------------------------------------------------------------------------------


 

Notices delivered through Electronic Systems, to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

 

(b)                                                   Electronic Notices. 
Notices and other communications to the Lenders hereunder may be delivered or
furnished by using Electronic Systems pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II or Article IV unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                                    Changes in Addresses. 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.

 

(d)                                 Electronic Systems.

 

(i)                                     The Borrower agrees that the
Administrative Agent may, but shall not be obligated to, make Communications (as
defined below) available to the Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.

 

(ii)                                  Any Electronic System used by the
Administrative Agent is provided “as is” and “as available.”  The Agent Parties
(as defined below) do not warrant the adequacy of such Electronic Systems and
expressly disclaim liability for errors or omissions in the Communications.  No
warranty of any kind, express, implied or statutory, including, without
limitation, any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made by any Agent Party in connection with the Communications or any
Electronic System.  In no event shall the Administrative Agent or any of its
Related Parties (collectively, the “Agent Parties”) have any liability to the
Borrower, any Lender or any other Person or entity for damages of any kind,
including, without limitation, direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of communications through an Electronic System.  “Communications”

 

94

--------------------------------------------------------------------------------


 

means, collectively, any notice, demand, communication, information, document or
other material provided by or on behalf of the Borrower pursuant to any Loan
Document or the transactions contemplated therein which is distributed by the
Administrative Agent or any Lender by means of electronic communications
pursuant to this Section, including through an Electronic System.

 

14.9                        Survival of Warranties and Agreements.  All
covenants, agreements, representations and warranties made by the Borrower
herein and in the certificates or other instruments delivered in connection with
or pursuant to this Agreement shall be considered to have been relied upon by
the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding.  The provisions of Sections 5.2(f),
14.2, and 14.3 and Article XII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans or the termination of this Agreement or any provision
hereof.

 

14.10                 Failure or Indulgence Not Waiver; Remedies Cumulative.  No
failure or delay on the part of the Administrative Agent, any other Lender or
any other Agent in the exercise of any power, right or privilege under any of
the Loan Documents shall impair such power, right or privilege or be construed
to be a waiver of any default or acquiescence therein, nor shall any single or
partial exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege.  All rights and
remedies existing under the Loan Documents are cumulative to and not exclusive
of any rights or remedies otherwise available.

 

14.11                 Marshalling; Payments Set Aside.  None of the
Administrative Agent, any other Lender or any other Agent shall be under any
obligation to marshal any assets in favor of the Borrower or any other party or
against or in payment of any or all of the Obligations.  To the extent that the
Borrower makes a payment or payments to the Administrative Agent, any Agent or
any other Lender or any such Person exercises its rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside or required to be repaid to a trustee, receiver or any other party,
then to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied, and all Liens, right and remedies therefor, shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.

 

14.12                 Severability.  In case any provision in or obligation
under this Agreement or the other Loan Documents shall be invalid, illegal or
unenforceable in any jurisdiction, the validity, legality and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

14.13                 Headings.  Section headings in this Agreement are included
herein for convenience of reference only and shall not constitute a part of this
Agreement or be given any substantive effect.

 

95

--------------------------------------------------------------------------------


 

14.14                 Governing Law.  THIS AGREEMENT SHALL BE INTERPRETED, AND
THE RIGHTS AND LIABILITIES OF THE PARTIES HERETO DETERMINED, IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS CONFLICT OF
LAWS PRINCIPLES; PROVIDED, HOWEVER, THAT ON OR BEFORE THE CLOSING DATE, (I) THE
INTERPRETATION OF THE DEFINITION OF GLIMCHER MATERIAL ADVERSE EFFECT AND WHETHER
OR NOT A GLIMCHER MATERIAL ADVERSE EFFECT HAS OCCURRED, (II) THE DETERMINATION
OF THE MAKING OR ACCURACY OF ANY MERGER AGREEMENT REPRESENTATIONS AND WHETHER AS
A RESULT OF ANY BREACH THEREOF THE COMPANY HAS THE RIGHT TO TERMINATE ITS
OBLIGATIONS UNDER THE MERGER AGREEMENT, OR TO DECLINE TO CONSUMMATE THE
ACQUISITION PURSUANT TO THE MERGER AGREEMENT, AND (III) THE DETERMINATION OF
WHETHER THE ACQUISITION HAS BEEN OR SHALL BE CONSUMMATED IN ACCORDANCE WITH THE
TERMS OF THE MERGER AGREEMENT, IN EACH CASE, SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED SOLELY IN ACCORDANCE WITH, THE LAWS OF THE STATE OF MARYLAND,
WITHOUT REGARD TO ANY OTHER PRINCIPLES OF CONFLICTS OF LAW.

 

14.15                 Limitation of Liability.  No claim may be made by any
Lender, the Administrative Agent or any other Agent, Borrower, or any other
Person against any Lender (acting in any capacity hereunder) or the Affiliates,
directors, officers, employees, attorneys or agents of any of them for any
consequential or punitive damages in respect of any claim for breach of contract
or any other theory of liability arising out of or related to the transactions
contemplated by this Agreement, or any act, omission or event occurring in
connection therewith; and each Lender, the Administrative Agent, each other
Agent and the Borrower hereby waives, releases and agrees not to sue upon any
such claim for any such damages, whether or not accrued and whether or not known
or suspected to exist in its favor.

 

14.16                 Successors and Assigns.  This Agreement and the other Loan
Documents shall be binding upon the parties hereto and their respective
successors and assigns and shall inure to the benefit of the parties hereto and
the successors and permitted assigns of the Lenders.  The rights hereunder of
the Borrower, or any interest therein, may not be assigned without the prior
written consent of all Lenders (and any attempted assignment by the Borrower
without such consent shall be null and void).  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby ,
Participants (to the extent provided in Section 14.1(e)) and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

14.17                 Certain Consents and Waivers of the Borrower.

 

(a)                                 Personal Jurisdiction.  (i)  EACH OF THE
LENDERS AND THE BORROWER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT SITTING IN NEW YORK COUNTY, NEW YORK, AND ANY COURT HAVING
JURISDICTION OVER APPEALS OF MATTERS HEARD IN SUCH COURTS, IN ANY ACTION OR
PROCEEDING ARISING OUT OF, CONNECTED WITH,

 

96

--------------------------------------------------------------------------------


 

RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, WHETHER ARISING IN
CONTRACT, TORT, EQUITY OR OTHERWISE, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES
THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE HEARD AND
DETERMINED IN SUCH STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH
FEDERAL COURT.  THE BORROWER IRREVOCABLY DESIGNATES AND APPOINTS CT CORPORATION
SYSTEM, 111 EIGHTH AVENUE, NEW YORK, NEW YORK 10011, AS ITS AGENT (THE “PROCESS
AGENT”) FOR SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT,
SUCH SERVICE BEING HEREBY ACKNOWLEDGED TO BE EFFECTIVE AND BINDING SERVICE IN
EVERY RESPECT.  EACH OF THE LENDERS AND THE BORROWER AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  THE BORROWER WAIVES IN ALL DISPUTES ANY OBJECTION THAT IT
MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE DISPUTE.

 

(ii)                                                                                 
THE BORROWER AGREES THAT THE ADMINISTRATIVE AGENT SHALL HAVE THE RIGHT TO
PROCEED AGAINST THE BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION
NECESSARY OR APPROPRIATE TO ENABLE THE ADMINISTRATIVE AGENT AND THE OTHER
LENDERS TO ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF THE
ADMINISTRATIVE AGENT OR ANY OTHER LENDER.  THE BORROWER AGREES THAT IT WILL NOT
ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY PROCEEDING BROUGHT BY THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY OTHER AGENT TO ENFORCE A JUDGMENT OR
OTHER COURT ORDER IN FAVOR OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY SUCH
OTHER AGENT.  THE BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION
OF THE COURT IN WHICH THE ADMINISTRATIVE AGENT, ANY OTHER AGENT OR ANY LENDER
MAY COMMENCE A PROCEEDING DESCRIBED IN THIS SECTION.

 

(b)                                                   Service of Process.  THE
BORROWER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE PROCESS AGENT
OR THE BORROWER’S NOTICE ADDRESS SPECIFIED BELOW, SUCH SERVICE TO BECOME
EFFECTIVE UPON RECEIPT.  THE BORROWER IRREVOCABLY WAIVES ANY OBJECTION
(INCLUDING, WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN ANY JURISDICTION SET FORTH ABOVE.  NOTHING HEREIN SHALL
AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE

 

97

--------------------------------------------------------------------------------


 

AGENT OR THE OTHER LENDERS TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE
COURTS OF ANY OTHER JURISDICTION.

 

(c)                                  WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

14.18                 Counterparts; Effectiveness; Inconsistencies; Electronic
Execution.  (a)This Agreement and any amendments, waivers, consents, or
supplements hereto may be executed in counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument.  This Agreement shall
become effective against the Borrower and each Lender on the Closing Date.  This
Agreement and each of the other Loan Documents shall be construed to the extent
reasonable to be consistent one with the other, but to the extent that the terms
and conditions of this Agreement are actually inconsistent with the terms and
conditions of any other Loan Document, this Agreement shall govern.  In the
event the Lenders enter into any co-lender agreement with the Arrangers
pertaining to the Lenders’ respective rights with respect to voting on any
matter referenced in this Agreement or the other Loan Documents on which the
Lenders have a right to vote under the terms of this Agreement or the other Loan
Documents, such co-lender agreement shall be construed to the extent reasonable
to be consistent with this Agreement and the other Loan Documents, but to the
extent that the terms and conditions of such co-lender agreement are actually
inconsistent with the terms and conditions of this Agreement and/or the other
Loan Documents, such co-lender agreement shall govern.  Notwithstanding the
foregoing, any rights reserved to the Administrative Agent or the other Agents
under this Agreement and the other Loan Documents shall not be varied or in any
way affected by such co-lender agreement and the rights and obligation of the
Borrower under the Loan Documents will not be varied.

 

(b)                                                   Delivery of an executed
counterpart of a signature page of this Agreement by telecopy, emailed pdf. or
any other electronic means that reproduces an image of the actual executed
signature page shall be effective as delivery of a manually executed counterpart
of this Agreement.  The words “execution,” “signed,” “signature,” “delivery,”
and words of like import in or relating to any document to be signed in
connection with this Agreement and the transactions contemplated hereby shall be
deemed to include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce

 

98

--------------------------------------------------------------------------------


 

Act, the New York State Electronic Signatures and Records Act, or any other
similar state laws based on the Uniform Electronic Transactions Act.

 

14.19                 Limitation on Agreements.  All agreements between the
Borrower, the Administrative Agent, each other Agent and each Lender in the Loan
Documents are hereby expressly limited so that in no event shall any of the
Loans or other amounts payable by the Borrower under any of the Loan Documents
be directly or indirectly secured (within the meaning of Regulation U) by Margin
Stock.

 

14.20                 Confidentiality.  Subject to Section 14.1(g), the Lenders
shall hold all nonpublic information obtained pursuant to the requirements of
this Agreement, and identified as such by the Borrower, in accordance with such
Lender’s customary procedures for handling confidential information of this
nature and in accordance with safe and sound banking practices (provided that
such Lender may disclose such information (i) to its Affiliates, its partners,
directors, officers, employees, agents, trustees, administrators, managers,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, or to any
credit insurance provider relating to the Borrower or its obligation, (iii) to
any other party hereto, and (iv) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder), (v) with the prior written consent of the Borrower or
(vi) to the extent such information (A) becomes publicly available other than as
a result of a breach of this Section or (B) becomes available to the
Administrative Agent or any Lender on a non-confidential basis from a source
other than the Borrower, and in any event the Lenders may make disclosure
reasonably required by a bona fide or potential offeree, transferee or
participant in connection with the contemplated transfer or participation or as
required or requested by any Governmental Authority, self-regulatory body or
representative thereof or pursuant to legal process and shall require any such
offeree, transferee or participant to agree (and require any of its offerees,
transferees or participants to agree) to comply with this Section 14.20 or
provisions no less restrictive than this Section 14.20.  In no event shall any
Lender be obligated or required to return any materials furnished by the
Borrower; provided, however, each offeree shall be required to agree that if it
does not become a transferee or participant it shall return or destroy all
materials furnished to it by the Borrower in connection with this Agreement. 
Unless specifically prohibited by applicable law or court order, each Lender and
each Agent shall make reasonable efforts to the extent practicable to notify
Borrower of any request by any governmental agency or representative thereof
(other than any such request in connection with any examination of the financial
condition or other routine examination of such Lender by such governmental
agency) for disclosure of any such nonpublic information prior to disclosure of
such information.  Lenders also may make disclosure to any rating agency when
required by it, provided that, prior to any disclosure, such rating agency shall
undertake in writing to preserve the confidentiality of any confidential
information relating to Borrower received by it from any Agent or any Lender,
and disclosures in connection with the exercise of any remedies hereunder or
under any other Credit Document.  In addition, each Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service

 

99

--------------------------------------------------------------------------------


 

providers to the Agents and the Lenders in connection with the administration
and management of this Agreement and the other Loan Documents.

 

14.21                 Disclaimers.  The Administrative Agent, the Arrangers, the
other Agents and the other Lenders shall not be liable to any contractor,
subcontractor, supplier, laborer, architect, engineer, tenant or other party for
services performed or materials supplied in connection with any work performed
on the Projects, including any TI Work.  The Administrative Agent, each other
Agent and the other Lenders shall not be liable for any debts or claims accruing
in favor of any such parties against the Borrower or others or against any of
the Projects.  The Borrower is not and shall not be an agent of any of the
Administrative Agent, the other Agents or the other Lenders for any purposes and
none of the Lenders, the Administrative Agent or the other Agents shall be
deemed partners or joint venturers with Borrower or any of its Affiliates.  None
of the Administrative Agent, the other Agents or the other Lenders shall be
deemed to be in privity of contract with any contractor or provider of services
to any Project, nor shall any payment of funds directly to a contractor or
subcontractor or provider of services be deemed to create any third party
beneficiary status or recognition of same by any of the Administrative Agent,
the other Agents or the other Lenders and the Borrower agrees to hold the
Administrative Agent, the other Agents and the other Lenders harmless from any
of the damages and expenses resulting from such a construction of the
relationship of the parties or any assertion thereof.

 

14.22                 [Reserved].

 

14.23                 Interest Rate Limitation.  Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Rate to the date of repayment, shall
have been received by such Lender.

 

14.24                 USA Patriot Act.  Each Lender hereby notifies the Borrower
that pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Act.

 

14.25                 Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.  If any Lender shall fail to make any payment required to be made by
it pursuant to Section 2.1(d), 4.2 or 14.3, then the Administrative Agent may,
in its discretion and notwithstanding any contrary provision hereof, unless
subject to a good faith dispute, (i) apply any amounts thereafter received by
the Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent to satisfy such Lender’s obligations under such Sections
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash

 

100

--------------------------------------------------------------------------------


 

collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

 

14.26                 Entire Agreement.  This Agreement, taken together with all
of the other Loan Documents, embodies the entire agreement and understanding
among the parties hereto and supersedes all prior agreements and understandings,
written and oral, relating to the subject matter hereof.

 

101

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

 

WASHINGTON PRIME GROUP, L.P.

 

 

 

By:

Washington Prime Group Inc., an Indiana corporation, its general partner

 

 

 

 

By:

/s/ C. Marc Richards

 

 

Name: C. Marc Richards

 

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., individually and as Administrative Agent

 

 

 

 

 

 

By:

/s/ John C. Rowland

 

 

Name: John C. Rowland

 

 

Title: Vice President

 

 

Lender address for notice:

 

CITIBANK, N.A.

1615 Brett Road OPS III

New Castle, DE 19720

Attention: Citi Loan Operations

Tel: 302-894-6052

Fax: 212-994-0847

Email: GLOriginationOps@citi.com

 

[Signature Page to Bridge Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

MUFG UNION BANK, N.A. formerly known as UNION BANK, N.A.

 

 

 

 

 

By:  

/s/ Andrew Romanosky

 

 

Name: Andrew Romanosky

 

 

Title: Director

 

 

 

 

Lender address for notices:

 

 

 

MUFG UNION BANK, N.A.

 

222 W Adams Street — Suite 1850

 

Chicago, IL 60606

 

Attention: Andrew Romanosky

 

 

[Signature Page to Bridge Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

By:

/s/ Nadelge Dang

 

 

Name: Nadelge Dang

 

 

Title: Vice President

 

 

 

 

Lender address for notices:

 

 

 

JPMORGAN CHASE BANK, N.A.

 

383 Madison Avenue, 24th Floor

 

New York, NY 10179

 

Attention: Jason Guan

 

 

[Signature Page to Bridge Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:  

/s/ Renee Lewis

 

 

Name: Renee Lewis

 

 

Title: Senior Vice President

 

 

 

 

Lender address for notices:

 

 

 

U.S. BANK NATIONAL ASSOCIATION

 

209 S. LaSalle Street, Suite 210

 

Chicago, IL 60604

 

Attention: Renee M. Lewis

 

 

[Signature Page to Bridge Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:  

/s/ Roger C. Davis

 

 

Name: Roger C. Davis

 

 

Title: Senior Vice President

 

 

 

 

Lender address for notices:

 

 

 

BANK OF AMERICA, N.A.

 

901 Main Street, 64th Floor

 

Dallas, TX 75202

 

Attention:

Roger C. Davis

 

 

Senior Vice President

 

 

[Signature Page to Bridge Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

SUNTRUST BANK

 

 

 

 

 

By:  

/s/ Michael Kauffman

 

 

Name: Michael Kauffman

 

 

Title: Senior Vice President

 

 

 

 

Lender address for notices:

 

 

 

SUNTRUST BANK

 

303 Peachtree Street, N.E. Suite 2901

 

Atlanta, GA 30308

 

Attention:

Michael Kauffman

 

 

Senior Vice President

 

 

[Signature Page to Bridge Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:  

/s/ Brian Prettyman

 

 

Name: Brian Prettyman

 

 

Title: Managing Director

 

 

 

 

Lender address for notices:

 

 

 

PNC BANK, NATIONAL ASSOCIATION

 

225 Fifth Ave

 

Pittsburgh, PA 15222

 

Attention:

Brian Prettyman

 

 

Managing Director

 

 

[Signature Page to Bridge Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

 

 

By:  

/s/ James Welch

 

 

Name: James Welch

 

 

Title: Director

 

 

Lender address for notices:

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

600 Washington Boulevard

 

Stamford, CT 06901

 

Attention:

James Welch

 

 

Director

 

 

[Signature Page to Bridge Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:  

/s/ Rebecca Kratz

 

 

Name: Rebecca Kratz

 

 

Title: Authorized Signatory

 

 

Lender address for notices:

 

 

 

GOLDMAN SACHS BANK USA

 

30 Hudson Street

 

Jersey City, NJ 07302-4699

 

Attention: Michelle Latzoni

 

 

[Signature Page to Bridge Loan Agreement]

 

--------------------------------------------------------------------------------


 

 

COMPASS BANK

 

 

 

 

 

By:

/s/ S. Kent Gorman

 

 

Name: S. Kent Gorman

 

 

Title: Sr. VP

 

 

Lender address for notices:

 

 

 

COMPASS BANK

 

15 South 20th Street, Suite 1504

 

Birmingham, AL 35233

 

Attention:

Kent Gorman

 

 

Senior Vice President

 

 

[Signature Page to Bridge Loan Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A
to
364-Day Bridge Term Loan Agreement
dated as of January 15, 2015

 

FORM OF ASSIGNMENT AND ACCEPTANCE

 

ASSIGNMENT AND ACCEPTANCE

 

This ASSIGNMENT AND ACCEPTANCE dated as of          , 20 , among [Names of
Assignor Lenders] (each, an “Assignor” and collectively, the “Assignors”) and
             ,              ,              , (etc.) (each, an “Assignee” and
collectively, the “Assignees”).

 

PRELIMINARY STATEMENTS

 

A.                                    Reference is made to the 364-Day Bridge
Term Loan Agreement dated as of January 15, 2015 (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Loan
Agreement”) among WASHINGTON PRIME GROUP, L.P., the institutions from time to
time party thereto as Lenders and Agents, and CITIBANK, N.A., as Administrative
Agent.  Capitalized terms used herein and not otherwise defined herein are used
as defined in the Loan Agreement.

 

B.                                    The Assignors are Lenders under the Loan
Agreement and each desires
to sell and assign to the Assignees a portion of such Assignor’s existing Loans,
as set forth on Schedule 2 attached hereto (each, an “Assigned Interest”), and
each Assignee desires to purchase and assume from each Assignor, on terms and
conditions set forth below, an interest in such Assignor’s respective Assigned
Interest, together with the Assignors’ respective rights, interests and
obligations under the Loan Agreement with respect to the Assigned Interests,
such that each Assignee shall, from and after the Effective Date (as defined
below), become a Lender under the Loan Agreement with the respective Loans and
Pro Rata Share listed on the signature pages attached hereto.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Assignors and the Assignees hereby agree as
follows:

 

1.                                      In consideration of the payments of each
Assignee to each Assignor, to be made by wire transfer to the Administrative
Agent of immediately available funds on the Effective Date in accordance with
Schedule 3 attached hereto, each Assignor hereby sells and assigns to each
Assignee, and each Assignee hereby purchases and assumes from such Assignor, the
Assigned Interest set forth on Schedule 1 attached hereto, together with such
Assignor’s rights, interests and obligations under the Loan Agreement and all of
the other Loan Documents with respect to the Assigned Interests as of the date
hereof (after giving effect to any other assignments thereof made prior to the
date hereof, whether or not such assignments have become effective, but without
giving effect to any other assignments thereof also made on the date hereof),
including, without limitation, the obligation to make Loans.

 

A-1

--------------------------------------------------------------------------------


 

2.                                      Each Assignor (i) represents and
warrants that as of the date hereof its outstanding Loan amount is as set forth
on Schedule 2 attached hereto (in each case, after giving effect to any other
assignments thereof made prior to the date hereof, whether or not such
assignments have become effective, but without giving effect to any other
assignments thereof made as of the date hereof); (ii) represents and warrants
that it is the legal and beneficial owner of the interest being assigned by it
hereunder and that such interest is free and clear of any adverse claim and that
such Assignor is legally authorized to enter into this Assignment and
Acceptance; (iii) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Loan Agreement or any of the other Loan
Documents or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Loan Agreement or any of the other Loan Documents or
any other instrument or document furnished pursuant thereto; and (iv) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower or the performance or observance by the
Borrower of any obligations under the Loan Agreement or any of the other Loan
Documents or any other instrument or document furnished pursuant thereto.

 

3.                                      Each Assignee (i) represents and
warrants that it is legally authorized to enter into this Assignment and
Acceptance; (ii) confirms that it has received a copy of the Loan Agreement,
together with copies of such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (iii) agrees that it shall have no recourse against
the Assignor with respect to any matter relating to the Loan Agreement, any of
the other Loan Documents, or this Assignment and Acceptance (except with respect
to the representations or warranties made by the Assignors in clauses (i) and
(ii) of paragraph 2 above); (iv) agrees that it will, independently and without
reliance upon the Administrative Agent, the Assignors or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Agreement; (v) confirms that it is an Eligible Assignee;
(vi) appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to the Administrative Agent by the terms thereof, together with such
powers as are reasonably incidental thereto; (vii) agrees that it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Agreement are required to be performed by it as a Lender; (viii) confirms
that, to the best of its knowledge, as of the date hereof, it is not subject to
any law, regulation or guideline from any central bank or other Governmental
Authority or quasi-governmental authority exercising jurisdiction, power or
control over it, which would subject the Borrower to the payment of additional
compensation under Section 13.2 or under Section 13.3 of the Loan Agreement;
(ix) specifies as its Domestic Lending Office (and address for notices) and
Eurodollar Lending Office(s) the offices set forth beneath its name on the
signature pages hereof; (x) if such Assignee is organized under the laws of a
jurisdiction outside the United States, attaches the forms prescribed by the
Internal Revenue Service of the United States certifying as to the Assignee’s
status for purposes of determining exemption from United States withholding
taxes with respect to all payments to be made to the Assignee under the Loan
Agreement and the Notes or such other documents as are necessary to indicate
that all such payments are subject to such rates at a rate reduced by an
applicable tax treaty; and (xi) represents and warrants that none of the funds,
monies, assets or other consideration being used to purchase pursuant to this
Assignment and Acceptance are “plan assets” as defined under

 

A-2

--------------------------------------------------------------------------------


 

ERISA and that its rights, benefits, and interests in and under the Loan
Documents will not be “plan assets” under ERISA.

 

4.                                      Following the execution of this
Assignment and Acceptance by each of the Assignors and the Assignees, it will be
delivered to the Administrative Agent for acceptance and recording by the
Administrative Agent.  The effective date of this Assignment and Acceptance
shall be                 ,              (the “Effective Date”).

 

5.                                      As of the Effective Date, (i) each
Assignee shall be a party to the Loan Agreement and, to the extent provided in
this Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) each Assignor shall, to the extent provided in this
Assignment and Acceptance, relinquish its rights and be released from its
obligations under the Loan Agreement with respect to its Assigned Interest.

 

6.                                      From and after the Effective Date, the
Administrative Agent shall make all payments under the Loan Agreement and the
Notes in respect of the Assigned Interests (including, without limitation, all
payments of principal, interest and fees with respect thereto) to the
appropriate Assignees.  The Administrative Agent shall make all appropriate
adjustments in payments under the Loan Agreement and the Notes for periods prior
to the Effective Date.

 

7.                                      THIS ASSIGNMENT AND ACCEPTANCE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

 

8.                                      This Assignment and Acceptance may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which taken together shall constitute one and the same instrument.

 

A-3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Acceptance to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

ASSIGNORS:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Notice Address, Domestic Lending Office and Eurodollar Lending Office:

 

Facility

 

Adjusted Pro Rata Share:         %

 

Adjusted outstanding Loan amount:  $

 

A-4

--------------------------------------------------------------------------------


 

ASSIGNEES:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Notice Address, Domestic Lending Office and Eurodollar Lending Office:

 

Facility

 

Adjusted Pro Rata Share:         %

 

Adjusted outstanding Loan amount:  $

 

A-5

--------------------------------------------------------------------------------


 

Accepted as of this     day

of            , 20

 

 

 

[CITIBANK, N.A.,
as Administrative Agent

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](1)

 

 

 

 

 

[WASHINGTON PRIME GROUP, L.P.,
an Indiana limited partnership

 

 

 

By:

WASHINGTON PRIME GROUP INC., an Indiana corporation, its general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:](2)

 

 

--------------------------------------------------------------------------------

(1)                       lf consent is required.

(2)                       lf consent is required.

 

A-6

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Assignee

 

Assigned Interest

 

New Pro Rata Share

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-7

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

EXISTING INTERESTS AND
PRO RATA SHARES OF ASSIGNORS

 

Assignor

 

Existing 
Amount of 
Loans

 

Existing Pro Rata 
Share(3)

 

Amount of Loans 
Assigned

 

Percentage Assigned of 
Loans(4)

 

 

 

$

 

 

 

%

$

 

 

 

%

 

 

$

 

 

 

%

$

 

 

 

%

 

 

$

 

 

 

%

$

 

 

 

%

 

--------------------------------------------------------------------------------

(3)                       Set forth, to at least 9 decimals, as a percentage
ofthe Loans ofall Lenders thereunder.

(4)                       Set forth, to at least 9 decimals, as a percentage
ofthe Loans ofall Lenders thereunder.

 

A-8

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

PAYMENTS(5)

 

Lender

 

Facility Fee

 

Funding 
Amount/Repayment 
to Assignors

 

Fee to
Administrative Agent(6)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(5)                       Payments to the Lenders are shown without parentheses;
payments from the Lenders to the Administrative Agent, on its own behalf or on
behalf of the Lenders, are shown in parentheses.

(6)                       Pursuant to Section 14.1(d) of the Loan Agreement.

 

A-9

--------------------------------------------------------------------------------


 

EXHIBIT B
to
364-Day Bridge Term Loan Agreement
dated as of January 15, 2015

 

FORM OF NOTE

 

PROMISSORY NOTE

 

 

Dated:

 

FOR VALUE RECEIVED, the undersigned, WASHINGTON PRIME GROUP, L.P., an Indiana
limited partnership (the “Borrower”), HEREBY PROMISES TO PAY to the order of
                   (the “Lender”), on the Maturity Date, the aggregate principal
amount then outstanding of the Loans made by the Lender to the Borrower pursuant
to that certain 364-Day Bridge Term Loan Agreement dated as of January 15, 2015,
among the Borrower, the Lender, the other financial institutions from time to
time a party thereto as Lenders and Agents, and CITIBANK, N.A., as
Administrative Agent (as the same may be amended, restated, supplemented, or
otherwise modified from time to time, the “Loan Agreement”).  Capitalized terms
used herein, and not otherwise defined herein, shall have the meanings ascribed
to such terms in the Loan Agreement.

 

The Borrower further promises to pay interest on the unpaid principal amount of
the Loans from the date advanced until such principal amount is paid in full, at
such interest rates (which shall not exceed the maximum rate permitted by
applicable law), and at such times, as are specified in the Loan Agreement.

 

All payments of principal and interest in respect of this Promissory Note shall
be made to the Administrative Agent in lawful money of the United States of
America in same day funds for the account of the Lender in accordance with the
terms of the Loan Agreement.  Each Loan made by the Lender to the Borrower
pursuant to the Loan Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender on its books and records and, if the
Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Loan Agreement.

 

This Promissory Note is one of the Notes referred to in, is executed and
delivered pursuant to, and is entitled to the benefits of, the Loan Agreement,
to which Loan Agreement reference is hereby made for a statement of the terms
and conditions under which this Promissory Note may be prepaid or the
Obligations accelerated or extended.  The terms and conditions of the Loan
Agreement are hereby incorporated in their entirety herein by reference as
though fully set forth herein.  Upon the occurrence of certain Events of Default
as more particularly described in the Loan Agreement, the unpaid principal
amount evidenced by this

 

B-1

--------------------------------------------------------------------------------


 

Promissory Note shall become, and upon the occurrence and during the continuance
of certain other Events of Default, such unpaid principal amount may be declared
to be, due and payable in the manner, upon the conditions and with the effect
provided in the Loan Agreement.

 

Notwithstanding anything contained in this Promissory Note or the Loan Agreement
to the contrary, it is expressly understood and agreed that nothing in the Loan
Agreement or in this Promissory Note shall be construed as creating any
liability on any Limited Partner, any General Partner, or any partner, member,
manager, officer, shareholder or director of any Limited Partner or any General
Partner to pay any of the Obligations other than liability arising from or in
connection with (i) fraud or (ii) the misappropriation or misapplication of
proceeds of the Loans; but nothing herein shall be construed to prevent the
exercise of any remedy allowed to the Administrative Agent or the other Lenders
by law or by the terms of the Loan Agreement or the other Loan Documents which
does not relate to or result in such an obligation by any Limited Partner or any
General Partner to pay money.

 

Demand, presentment, diligence, protest and notice of nonpayment are hereby
waived by the Borrower.

 

THIS PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.

 

B-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Promissory Note to be executed
and delivered by its duly authorized officer as of the day and year first above
written.

 

 

 

WASHINGTON PRIME GROUP, L.P., an Indiana limited partnership

 

 

 

By:

WASHINGTON PRIME GROUP INC., an Indiana corporation, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

LOAN AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Loan

 

Type of Loan

 

Amount of
Principal Repaid

 

Notation Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

B-4

--------------------------------------------------------------------------------


 

EXHIBIT C
to

364-Day Bridge Term Loan Agreement
dated as of January 15, 2015

 

FORM OF NOTICE OF BORROWING

 

NOTICE OF BORROWING

 

 

                                 , 20

 

CITIBANK, N.A., as Administrative Agent for the
Lenders party to the Loan Agreement referred to below
1615 Brett Road, OPS III

New Castle, Delaware 19720
Attention: Bank Loan Syndications Department
Telephone: 
Fax: 
E-mail:

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain 364-Day Bridge Term Loan Agreement
dated as of January 15, 2015 (as the same may be amended, supplemented, restated
or otherwise modified from time to time, the “Loan Agreement,” the terms defined
therein being used herein as therein defined), among WASHINGTON PRIME GROUP,
L.P., an Indiana limited partnership (the “Borrower”), the institutions from
time to time party thereto as Lenders and Agents, and CITIBANK, N.A., as
Administrative Agent.

 

The Borrower hereby gives you notice, pursuant to Section 2.1(c) of the Loan
Agreement, that the Borrower hereby requests a Borrowing under the Loan
Agreement and, in that connection, sets forth below the information relating to
such Borrowing (the “Proposed Borrowing”) as required pursuant to the terms of
the Loan Agreement:

 

The Closing Date (which shall be a Business Day) of the Proposed Borrowing is
            , 2015.

 

The amount of the Proposed Borrowing is [$          ].

 

The Proposed Borrowing will be of [Eurodollar Rate Loans] [Base Rate Loans].

 

[The Proposed Borrowing is conditioned on the closing of the Acquisition.]

 

[If conditioned on the occurrence of any event, description of such event:

 

]

 

C-1

--------------------------------------------------------------------------------


 

The Borrower hereby directs the Administrative Agent to disburse the proceeds of
the Loans comprising the Proposed Borrowing on the Closing Date as set forth on
Schedule 1 attached hereto and made a part hereof, whereupon the proceeds of
such Loans shall be deemed received by or for the benefit of the Borrower.

 

C-2

--------------------------------------------------------------------------------


 

The Borrower hereby certifies that the conditions precedent contained in
Section 6.1 will be satisfied on the Closing Date.

 

 

 

WASHINGTON PRIME GROUP, L.P., an Indiana limited partnership

 

 

 

By:

WASHINGTON PRIME GROUP INC., an Indiana corporation, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

C-3

--------------------------------------------------------------------------------


 

SCHEDULE 1
to
Notice of Borrowing
dated           , 20

 

[Insert disbursement directions]

 

C-4

--------------------------------------------------------------------------------


 

EXHIBIT D
to
364-Day Bridge Term Loan Agreement
dated as of January 15, 2015

 

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

NOTICE OF CONVERSION/CONTINUATION

 

 

                               , 20

 

CITIBANK, N.A., as Administrative Agent for the
Lenders party to the Loan Agreement referred to below
1615 Brett Road, OPS III

New Castle, Delaware 19720
Attention: Bank Loan Syndications Department 
Telephone: 
Fax: 
E-mail:

 

Ladies and Gentlemen:

 

Reference is hereby made to that certain 364-Day Bridge Term Loan Agreement
dated as of January 15, 2015 (as the same may be amended, supplemented, restated
or otherwise modified from time to time, the “Loan Agreement,” the terms defined
therein being used herein as therein defined), among WASHINGTON PRIME GROUP,
L.P. (the “Borrower”), the institutions from time to time party thereto as
Lenders and Agents, and CITIBANK, N.A., as Administrative Agent.

 

The Borrower hereby gives you notice pursuant to Section 5.l(c)(ii) of the Loan
Agreement that the Borrower hereby elects to:(7)

 

1.                                      Convert $           (8) in aggregate
principal amount of Base Rate Loans from Base Rate Loans to Eurodollar Rate
Loans on              , 20  .(9)

 

2.                                      Convert $                in aggregate
principal amount of Eurodollar Rate Loans with a current Eurodollar Interest
Period ending             , 20  (10) to Base Rate Loans.

 

--------------------------------------------------------------------------------

(7)         Include those items that are applicable, completed appropriately for
the circumstances.

(8)         Such amount of conversion to or continuation of Eurodollar Rate
Loans must be in a minimum amount of $1,000,000 and in integral multiples of
$100,000 in excess of that amount, except in the case of a conversion into or a
conversion of an entire Borrowing of Non Pro Rata Loans.

(9)         Date of conversion must be a Business Day.

(10)  The Conversion of Eurodollar Rate Loans to Base Rate Loans shall be made
on, and only on, the last day of the Eurodollar Interest Period for such
converted Loans.

 

D-1

--------------------------------------------------------------------------------


 

3.                                      Continue as Eurodollar Rate Loans
$           (11) in aggregate principal amount of Eurodollar Rate Loans with a
current Eurodollar Interest Period from             and ending             ,
20  .

 

The Borrower hereby certifies that on the date hereof, there are no prohibitions
under the Loan Agreement to the requested conversion/continuation, and no such
prohibitions will exist on the date of the requested conversion/continuation.

 

 

 

WASHINGTON PRIME GROUP, L.P., an Indiana limited partnership

 

 

 

By:

WASHINGTON PRIME GROUP INC., an Indiana corporation, its general partner

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

--------------------------------------------------------------------------------

(11)  See footnote 2.

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E
to
364-Day Bridge Term Loan Agreement
dated as of January 15, 2015

 

LIST OF CLOSING DOCUMENTS(12)

 

1.                                      The Notes, with respect to each Lender
requesting the same.

 

2.                                      Certificate of the Secretary or
Assistant Secretary of the Company, dated the Closing Date in its capacity as
general partner of the Borrower certifying (1) the names and true signatures of
the incumbent officers of the Company authorized to sign the Loan Agreement, the
Notes and the other Loan Documents on behalf of the Borrower, (2) the
resolutions of the Company’s Board of Directors approving and authorizing the
execution, delivery and performance of the Loan Agreement, the Notes and all
other Loan Documents executed by the Company in its capacity as the General
Partner on behalf of the Borrower, and (3) a copy of the Partnership Agreement
of the Borrower as in effect on the date of such certification, and (4) copies
of the certificate of incorporation of the Company and the certificate of
limited partnership Borrower, together with all amendments thereto, if any,
certified by the appropriate governmental officer in its jurisdiction of
incorporation.

 

3.                                      A certificate of good standing of the
Borrower, certified by the appropriate governmental officer in its jurisdiction
of incorporation.

 

4.                                      Opinion of General Counsel of the
Borrower and the Company.

 

5.                                      Opinion of Wachtell, Lipton, Rosen &
Katz, regarding the enforceability of the Credit Agreement under New York law.

 

6.                                      Notice of Borrowing, together with a
breakage indemnity letter in form and substance reasonably acceptable to the
Administrative Agent, executed by the Borrower with respect to the Loans to be
made on the Closing Date.

 

7.                                      Officer’s Certificate of the Borrower
dated the Closing Date certifying, among other things, satisfaction of the
conditions precedent set forth in Section 6.1 of the Credit Agreement.

 

--------------------------------------------------------------------------------

(12)     Capitalized terms used herein but not otherwise defined herein have the
meanings assigned to such terms in the Credit Agreement.

 

E-1

--------------------------------------------------------------------------------


 

EXHIBIT F
to
364-Day Bridge Term Loan Agreement
dated as of January 15, 2015

 

FORM OF OFFICER’S CERTIFICATE
TO ACCOMPANY REPORTS

 

 

                          , 20

 

CITIBANK, N.A., as Administrative Agent for the
Lenders party to the Loan Agreement referred to below
1615 Brett Road, OPS III

New Castle, Delaware 19720
Attention: Bank Loan Syndications Department
Telephone: 
Fax:
E-mail:

 

Ladies and Gentlemen:

 

Pursuant to Section 8.2(a)(iii) of that certain 364-Day Bridge Term Loan
Agreement dated as of January 15, 2015 (as the same may be amended,
supplemented, restated or otherwise modified from time to time, the “Loan
Agreement,” the terms defined therein being used herein as therein defined)
among WASHINGTON PRIME GROUP, L.P. (the “Borrower”), the institutions from time
to time party thereto as Lenders and Agents, and CITIBANK, N.A., as
Administrative Agent, the undersigned,                , the                 of
Washington Prime Group Inc., an Indiana corporation (the “Company”), hereby
certifies that:

 

1.                                      The undersigned has reviewed the terms
of the Loan Documents, and has made, or caused to be made under [his/her]
supervision, a review in reasonable detail of the transactions and consolidated
and consolidating financial condition of the Company, the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
identified below.  To the best of the undersigned’s knowledge, such review has
not disclosed the existence during or at the end of such accounting period, and
as of the date hereof the undersigned does not have knowledge of the existence
of any condition or event which constitutes an Event of Default or Potential
Event of Default or mandatory prepayment event.(13)

 

--------------------------------------------------------------------------------

(13) If such condition or event exists or existed, specify (i) the nature and
period of such condition or event and (ii) the action taken, being taken or
proposed to be taken with respect thereto.

 

F-1

--------------------------------------------------------------------------------


 

2.                                      The financial statements, reports and
copies of certain instruments and documents attached hereto, namely,

 

A.                                    Compliance Certificate,
dated                                           .

 

B.                                                  , dated                 .

 

C.                                                  , dated                 .

 

D.                                                  , dated                 .

 

are true and complete copies of the aforesaid which constitute part of or are
based upon the customary books and records of the Company, and, to the best of
the undersigned’s knowledge and belief, there exist no facts or circumstances
which would materially and adversely affect or vary the information contained in
any of the aforesaid.

 

 

 

 

 

Name:

 

Title:

 

F-2

--------------------------------------------------------------------------------


 

EXHIBIT G
to
364-Day Bridge Term Loan Agreement
dated as of January 15, 2015

 

SAMPLE CALCULATIONS OF FINANCIAL COVENANTS

 

Attached.

 

G-1

--------------------------------------------------------------------------------


 

Exhibit G

 

WASHINGTON PRIME GROUP
Sample Calculations of Financial Covenants
Four Quarters Ending Month X, 201 
(In Millions)

 

 

 

 

 

Four Quarters Ending Month X, 201

 

Section

 

Financial Covenants

 

Components ($000,000’s)

 

Ratio

 

10.1.(i)

 

Total Adjusted Outstanding Indebtedness to Capitalization Value < 60%.

 

$

/

$

 

[   ]

%

10.1.(ii)

 

Total Outstanding Unsecured Indebtedness to Unencumbered Capitalization Value
<60%.

 

 

/

 

 

[   ]

%

10.1.(iii)

 

Secured Indebtedness to Capitalization Value < 40%.

 

 

/

 

 

[   ]

%

10.12.(b)

 

Combined EBITDA / Combined Debt Service > 1.5x.

 

 

/

 

 

[   ]

X

10.12.(c)

 

Unencumbered Combined EBITDA / Unsecured Interest Expense > 1.6x.

 

 

/

 

 

[   ]

X

10.12.(a)

 

Minimum Combined Equity Value > $2B ([ ] minus [ ])

 

 

 

$

 

 

 

 

G-2

--------------------------------------------------------------------------------


 

EXHIBIT H-1
to
364-Day Bridge Term Loan Agreement
dated as of January 15, 2015

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the 364-Day Bridge Term Loan Agreement dated as of
January 15, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among WASHINGTON PRIME GROUP, L.P., as Borrower,
CITIBANK, N.A., as Administrative Agent, and each lender from time to time party
thereto.

 

Pursuant to the provisions of Section 13.1(f)(ii)(B)(3) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) it is not a bank within the
meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Borrower within the meaning of Section 871(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as
applicable.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:              , 20

 

 

H-1-1

--------------------------------------------------------------------------------


 

EXHIBIT H-2
to
364-Day Bridge Term Loan Agreement
dated as of January 15, 2015

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the 364-Day Bridge Term Loan Agreement dated as of
January 15, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among WASHINGTON PRIME GROUP, L.P., as Borrower,
CITIBANK, N.A., as Administrative Agent, and each lender from time to time party
thereto.

 

Pursuant to the provisions of Section 13.1(f)(ii)(B)(4) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of which it
is providing this certificate, (ii) its direct or indirect partners/members are
the sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing
such Loan(s)), (iii) with respect to the extension of credit pursuant to this
Loan Agreement or any other Loan Document, neither the undersigned nor any of
its direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(c)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or W-8BEN-E, as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption.  By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

H-2-1

--------------------------------------------------------------------------------


 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

 

[NAME OF LENDER]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Date:              , 20

 

 

H-2-2

--------------------------------------------------------------------------------


 

EXHIBIT H-3
to
364-Day Bridge Term Loan Agreement
dated as of January 15, 2015

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the 364-Day Bridge Term Loan Agreement dated as of
January 15, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among WASHINGTON PRIME GROUP, L.P., as Borrower,
CITIBANK, N.A., as Administrative Agent, and each lender from time to time party
thereto.

 

Pursuant to the provisions of Section 13.1(f)(ii)(B)(4) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record and beneficial
owner of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E, as applicable.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:              , 20

 

 

H-3-1

--------------------------------------------------------------------------------


 

EXHIBIT H-4
to
364-Day Bridge Term Loan Agreement
dated as of January 15, 2015

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the 364-Day Bridge Term Loan Agreement dated as of
January 15, 2015 (as amended, supplemented or otherwise modified from time to
time, the “Loan Agreement”), among WASHINGTON PRIME GROUP, L.P., as Borrower,
CITIBANK, N.A., as Administrative Agent, and each lender from time to time party
thereto.

 

Pursuant to the provisions of Section 13.1(f)(ii)(B)(4) of the Loan Agreement,
the undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect to such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption.  By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.

 

[NAME OF PARTICIPANT]

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:              , 20

 

 

H-4-1

--------------------------------------------------------------------------------


 

EXHIBIT I
to
364-Day Bridge Term Loan Agreement
dated as of January 15, 2015

 

FORM OF SOLVENCY CERTIFICATE

 

[           ], [    ]

 

The undersigned, [           ], the [           ] of Washington Prime Group,
L.P.  (“Borrower”), is familiar with the properties, businesses, assets and
liabilities of the Borrower and is duly authorized to execute this certificate
(this “Solvency Certificate”) on behalf of the Borrower.

 

This Solvency Certificate is delivered pursuant to Section 6.1(e) of the Loan
Agreement dated as of [     ], [    ] (the “Loan Agreement”; terms defined
therein unless otherwise defined herein being used herein as therein defined)
among the Borrower, each lender from time to time party thereto (collectively,
the “Lenders”) and Citibank, N.A., as administrative agent thereunder (in such
capacity, the “Administrative Agent”).

 

As used herein, “Company” means the Borrower and its subsidiaries on a
consolidated basis.

 

1.              I, [  ], hereby certify that I am the [  ] of the Borrower and
that I am knowledgeable of the financial and accounting matters of the Company,
the Loan Agreement and the covenants and representations (financial or
otherwise) contained therein and that, as such, I am authorized to execute and
deliver this Solvency Certificate on behalf of the Borrower.

 

2.              The undersigned certifies, on behalf of the Borrower and not in
his individual capacity, that he has made such investigation and inquiries as to
the financial condition of the Company as the undersigned deems necessary and
prudent for the purposes of providing this Solvency Certificate.  The
undersigned acknowledges that the Administrative Agent and the Lenders are
relying on the truth and accuracy of this Solvency Certificate in connection
with the making of Loans under the Loan Agreement.

 

3.              The undersigned certifies, on behalf of the Borrower and not in
his individual capacity, that (a) the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Solvency Certificate were made in good faith and were based on assumptions
reasonably believed by the Borrower to be fair in light of the circumstances
existing at the time made; and (b) for purposes of providing this Solvency
Certificate, the amount of contingent liabilities has been computed as the
amount that, in the light of all the facts and circumstances existing as of the
date hereof, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

BASED ON THE FOREGOING, the undersigned certifies, on behalf of the Borrower and
not in his individual capacity, that, on the date hereof, before and after
giving effect to the

 

I-1

--------------------------------------------------------------------------------


 

Transactions (and the Loans made or to be made and other obligations incurred or
to be incurred on the Closing Date):

 

(i)                                     the fair value of the property of the
Company (including, for the avoidance of doubt, property consisting of the
residual equity value of the Company’s subsidiaries) is greater than the total
amount of liabilities, including contingent liabilities, of the Company;

 

(ii)                                  the present fair salable value of the
assets of the Company (including, for the avoidance of doubt, property
consisting of the residual equity value of the Company’s subsidiaries) is
greater than the amount that will be required to pay the probable liability of
the Company on the sum of its debts and other liabilities, including contingent
liabilities;

 

(iii)                               the Company has not, does not intend to, and
does not believe (nor should it reasonably believe) that it will, incur debts or
liabilities beyond the Company’s ability to pay such debts and liabilities as
they become due (whether at maturity or otherwise);

 

(iv)                              the Company does not have unreasonably small
capital with which to conduct the businesses in which it is engaged as such
businesses are now conducted (and reflected in the Projections) and are proposed
to be conducted following the Closing Date;

 

(v)                                 the Company is able to pay its debts and
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business; and

 

(vi)                              the Company is “solvent” within the meaning
given to that term and similar terms under the Bankruptcy Code and applicable
laws relating to fraudulent transfers and conveyances.

 

IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate as of
the first date written above, solely in his capacity as [           ] of the
Borrower and not in his individual capacity.

 

 

Name:

 

 

 

 

 

Title:

 

 

I-2

--------------------------------------------------------------------------------